EXHIBIT 10.1

 

 

SPRINT SPECTRUM CO LLC,

SPRINT SPECTRUM CO II LLC,

SPRINT SPECTRUM CO III LLC,

as Issuers,

and

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Trustee and Securities Intermediary

 

 

SERIES 2018-1 SUPPLEMENT

Dated as of March 21, 2018

to

BASE INDENTURE

 

 

$2,100,000,000 Series 2018-1 4.738% Senior Secured Notes, Class A-1

$1,837,500,000 Series 2018-1 5.152% Senior Secured Notes, Class A-2

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page   PRELIMINARY STATEMENT      1   DESIGNATION           1  
ARTICLE I DEFINITIONS      1   ARTICLE II [INTENTIONALLY OMITTED]      2  
ARTICLE III SERIES 2018-1 ALLOCATIONS; PAYMENTS      2  

Section 3.1

     Allocations with Respect to the Series 2018-1 Class A Notes      2  

Section 3.2

     Quarterly Allocation Date Applications; Quarterly Payment Date Applications
     2  

Section 3.3

     Allocations Among Class A Notes      2  

Section 3.4

     [Intentionally Omitted]      2  

Section 3.5

     Series 2018-1 Class A Interest      2  

Section 3.6

     Payment of Series 2018-1 Note Principal      3  

Section 3.7

     Manager      8  

Section 3.8

     Change of Control      8   ARTICLE IV FORM OF SERIES 2018-1 CLASS A NOTES
     10  

Section 4.1

     Issuance of Series 2018-1 Class A Notes      10  

Section 4.2

     Transfer Restrictions of Series 2018-1 Class A Notes      12  

Section 4.3

     Section 3(c)(7) Procedures      17  

Section 4.4

     Note Owner Representations and Warranties      19  

Section 4.5

     Limitation on Liability      22   ARTICLE V GENERAL      22  

Section 5.1

     [Intentionally Omitted]      22  

Section 5.2

     Exhibits      22  

Section 5.3

     Ratification of Base Indenture      22  

Section 5.4

     Certain Notices to the Rating Agencies      22  

Section 5.5

     Prior Notice by Trustee to the Controlling Class Representative and Control
Party      22  

Section 5.6

     Counterparts      22  

Section 5.7

     Governing Law      22  

Section 5.8

     Amendments      22  

Section 5.9

     Termination of Series Supplement      22  

Section 5.10

     Entire Agreement      23  

 

i



--------------------------------------------------------------------------------

ANNEXES

 

Annex A      Series 2018-1 Supplemental Definitions List EXHIBITS     
Exhibit A-1:      Form of Rule 144A Global Series 2018-1 Class A-1 Note
Exhibit A-2:      Form of Rule 144A Global Series 2018-1 Class A-2 Note
Exhibit A-3:      Form of Temporary Regulation S Global Series 2018-1 Class A-1
Note Exhibit A-4:      Form of Temporary Regulation S Global Series 2018-1
Class A-2 Note Exhibit A-5:      Form of Permanent Regulation S Global
Series 2018-1 Class A-1 Note Exhibit A-6:      Form of Permanent Regulation S
Global Series 2018-1 Class A-2 Note Exhibit B-1:      Form of Transfer
Certificate Exhibit B-2:      Form of Transfer Certificate Exhibit B-3:     
Form of Transfer Certificate Exhibit C:      Important Section 3(c)(7) Notice

 

 

ii



--------------------------------------------------------------------------------

SERIES 2018-1 SUPPLEMENT, dated as of March 21, 2018 (this “Series Supplement”),
by and among SPRINT SPECTRUM CO LLC (the “Master Issuer”), SPRINT SPECTRUM CO II
LLC (“Co-Issuer II”), SPRINT SPECTRUM CO III LLC (“Co-Issuer III” and, together
with Co-Issuer II and the Master Issuer, the “Issuers”), each a Delaware limited
liability company and DEUTSCHE BANK TRUST COMPANY AMERICAS, not in its
individual capacity but solely as trustee (in such capacity, the “Trustee”) and
as the securities intermediary (in such capacity the “Securities Intermediary”),
to the Base Indenture, dated as of October 27, 2016, by and among the Issuers
and the Trustee, as amended by the first supplemental indenture, dated as of
March 12, 2018 (the “First Supplemental Indenture”), by and among the Issuers
and the Trustee (and as further amended, modified or supplemented from time to
time, exclusive of Series Supplements, the “Base Indenture”).

PRELIMINARY STATEMENT

WHEREAS, Sections 2.2 and 13.1 of the Base Indenture provide, among other
things, that the Issuers and the Trustee may at any time and from time to time
enter into a Series Supplement to the Base Indenture for the purpose of
authorizing the issuance of one or more Series of Notes upon satisfaction of the
conditions set forth therein; and

WHEREAS, all such conditions have been met for the issuance of the Series of
Notes authorized hereunder.

NOW, THEREFORE, the parties hereto agree as follows:

DESIGNATION

There is hereby created a Series of Notes to be issued pursuant to the Base
Indenture and this Series Supplement, and such Series of Notes shall be
designated as Series 2018-1 Class A Notes (as referred to herein, the
“Series 2018-1 Class A Notes”). The Series 2018-1 Class A Notes shall be issued
in two subclasses (each, a “Tranche”): (i) Series 2018-1 4.738% Senior Secured
Notes, Class A-1 (as referred to herein, the “Series 2018-1 Class A-1 Notes”)
and (ii) Series 2018-1 5.152% Senior Secured Notes, Class A-2 (as referred to
herein, the “Series 2018-1 Class A-2 Notes”). For purposes of the Indenture, the
Series 2018-1 Class A Notes shall be deemed to be “Class A Notes.”

ARTICLE I

DEFINITIONS

All capitalized terms used herein shall have the meanings assigned to such terms
in the Series 2018-1 Supplemental Definitions List attached hereto as Annex A
(the “Series 2018-1 Supplemental Definitions List”) as such Series 2018-1
Supplemental Definitions List may be amended, supplemented or otherwise modified
from time to time in accordance with the terms hereof, or if not otherwise
defined therein shall have the meanings assigned thereto in the Base Indenture
Definitions List attached to the Base Indenture as Annex A thereto, as such Base
Indenture Definitions List may be amended, supplemented or otherwise modified
from time to time in accordance with the terms of the Base Indenture. Unless
otherwise specified herein, all Article, Exhibit, Section or Subsection
references herein shall refer to Articles, Exhibits, Sections or Subsections of
the Base Indenture or this Series Supplement (as indicated herein). Unless
otherwise stated herein, as the context otherwise requires or if such term is
otherwise defined in the Base Indenture, each capitalized term used or defined
herein shall relate only to the Series 2018-1 Class A Notes and not to any other
Series of Notes issued by the Issuers.



--------------------------------------------------------------------------------

ARTICLE II

[INTENTIONALLY OMITTED]

ARTICLE III

SERIES 2018-1 ALLOCATIONS; PAYMENTS

With respect to the Series 2018-1 Class A Notes only, the following shall apply:

Section 3.1 Allocations with Respect to the Series 2018-1 Class A Notes. On the
Series 2018-1 Closing Date, $0 of the net proceeds from the initial sale of the
Series 2018-1 Class A Notes will be deposited into the Class A Notes Interest
Reserve Account, $3,306,330 of the net proceeds from the initial sale of the
Series 2018-1 Class A Notes will be deposited to the Required Expense Reserve
Account and the remainder of the net proceeds will be distributed or otherwise
transferred to, or at the direction of, the Issuers.

Section 3.2 Quarterly Allocation Date Applications; Quarterly Payment Date
Applications. On each Quarterly Allocation Date, the Issuers (or the Manager on
their behalf) shall instruct the Trustee in writing to allocate from the
Collection Account all amounts relating to the Series 2018-1 Class A Notes
pursuant to, and to the extent that funds are available therefor in accordance
with the provisions of, the Priority of Payments. On each Quarterly Payment
Date, the Trustee shall, based solely on the information contained in the most
recent Quarterly Manager’s Certificate received by the Trustee on the Quarterly
Allocation Date relating to such Quarterly Payment Date, withdraw the amounts on
deposit in the Collection Account on such Quarterly Payment Date allocable to
the Series 2018-1 Class A Noteholders in accordance with the Priority of
Payments and remit such amounts to the Series 2018-1 Class A Noteholders
pursuant to Section 5.9 of the Base Indenture for the payment of interest and,
to the extent applicable, principal and Class A Make-Whole Prepayment Premium on
such Quarterly Payment Date.

Section 3.3 Allocations Among Class A Notes.

Notwithstanding anything to the contrary herein or in the Base Indenture, if an
additional Tranche of Class A Notes is issued and Outstanding pursuant to the
Base Indenture, except as provided under Section 3.6(f), each payment in respect
of the Class A Notes shall be distributed between the Tranches in accordance
with (A) such amounts due with respect to interest on, principal of, Class A
Make-Whole Prepayment Premium or otherwise with respect to such Tranches as
provided hereunder or (B) if not otherwise provided hereunder, the Tranche
Percentage of such payment amount applicable to each such Tranche; provided
that, in each case, any shortfall in such payment amount shall be allocated
based on the Tranche Percentage applicable to each such Tranche; provided,
further, that all distributions to Noteholders of a Tranche shall be ratably
allocated among the Noteholders within each applicable Tranche based on their
respective portion of the Outstanding Principal Amount of such Tranche.

Section 3.4 [Intentionally Omitted]

Section 3.5 Series 2018-1 Class A Interest.

(a) Series 2018-1 Class A Note Rate. From the Series 2018-1 Closing Date until
the Series 2018-1 Class A Outstanding Principal Amount with respect to a Tranche
has been reduced to zero, each Tranche of Series 2018-1 Class A Notes (after
giving effect to all payments of principal made to Noteholders as of the first
day of each Interest Accrual Period or, if such day is not a Quarterly Payment
Date, as of the following Quarterly Payment Date, and also giving effect to
repurchases and cancellations

 

2



--------------------------------------------------------------------------------

of Series 2018-1 Class A Notes during such Interest Accrual Period) will accrue
interest at the applicable Series 2018-1 Class A Note Rate. Such accrued
interest will be due and payable in arrears on each Quarterly Payment Date, from
amounts that are made available for payment thereof (i) on any related Quarterly
Allocation Date in accordance with the Priority of Payments, amounts on deposit
in the Collection Account and, if necessary, amounts on deposit in the Class A
Notes Interest Reserve Account and amounts available under the Interest Reserve
Letters of Credit to fund the Class A Notes Accrued Quarterly Interest Shortfall
and (ii) on such Quarterly Payment Date in accordance with Section 5.9 of the
Base Indenture, commencing on June 20, 2018; provided that in any event all
accrued but unpaid interest on a Tranche of Series 2018-1 Class A Notes shall be
due and payable in full on the Series 2018-1 Legal Final Maturity Date, on any
Series 2018-1 Prepayment Date with respect to a prepayment in full of such
Tranche of Series 2018-1 Class A Notes or on any other day on which the
Series 2018-1 Class A Outstanding Principal Amount of such Tranche of Series
2018-1 Class A Notes is required to be paid in full. Failure to pay the full
Class A Notes Accrued Quarterly Interest Amount that is due and payable on any
Quarterly Payment Date, which failure continues for five (5) Business Days after
an Authorized Officer of the Manager has Actual Knowledge thereof, will be an
Event of Default, and to the extent any interest accruing at the Series 2018-1
Class A Note Rate is not paid when due, such unpaid interest with respect to
each Tranche of Series 2018-1 Class A Notes will accrue interest to the extent
legally permissible at the Series 2018-1 Class A Note Rate applicable to the
Tranche of Series 2018-1 Class A Notes with respect to which such amount was not
paid plus 2.0% per annum (the “Default Rate”). All computations of interest at
the Series 2018-1 Class A Note Rate shall be made on the basis of a year
of 360 days and twelve 30-day months.

(b) Series 2018-1 Class A Initial Interest Accrual Period. The initial Interest
Accrual Period for the Series 2018-1 Class A Notes shall commence on (and
include) the Series 2018-1 Closing Date and end on (and exclude) the Quarterly
Payment Date in June 2018.

Section 3.6 Payment of Series 2018-1 Note Principal.

(a) Series 2018-1 Class A Notes Principal Payment at Legal Maturity. The
Series 2018-1 Class A Outstanding Principal Amount shall be due and payable on
the Series 2018-1 Legal Final Maturity Date. The Series 2018-1 Class A
Outstanding Principal Amount is not prepayable, in whole or in part, except as
set forth in this Section 3.6.

(b) Series 2018-1 Anticipated Repayment. The “Series 2018-1 Anticipated
Repayment Date” means, (i) with respect to the Series 2018-1 Class A-1 Notes,
the Quarterly Payment Date occurring in March 2025 (the “Series 2018-1 Class A-1
Anticipated Repayment Date”) and (ii) with respect to the Series 2018-1
Class A-2 Notes, the Quarterly Payment Date occurring in March 2028 (the
“Series 2018-1 Class A-2 Anticipated Repayment Date”). The failure to pay or
refinance the Series 2018-1 Class A-1 Outstanding Principal Amount or Series
2018-1 Class A-2 Outstanding Principal Amount in full by the relevant Tranche’s
Series 2018-1 Anticipated Repayment Date will not be an Event of Default but
will be a Rapid Amortization Event.

(c) Payment of Quarterly Scheduled Principal Amount and Quarterly Scheduled
Principal Deficiency Amount.

(i) The Quarterly Scheduled Principal Amount and any Quarterly Scheduled
Principal Deficiency Amount will be allocated in accordance with Section 5.8 of
the Base Indenture on each Quarterly Allocation Date in accordance with the
Priority of Payments.

 

3



--------------------------------------------------------------------------------

(ii) The Quarterly Scheduled Principal Amount and any Quarterly Scheduled
Principal Deficiency Amount will be due and payable on each Quarterly Payment
Date in accordance with Section 5.9 of the Base Indenture.

(iii) If on any Quarterly Payment Date, the amount of funds on deposit in the
Collection Account that is available to pay the Quarterly Scheduled Principal
Amount and any Quarterly Scheduled Principal Deficiency Amount with respect to
the Series 2018-1 Class A Notes on such Quarterly Payment Date is less than the
sum of (a) the Quarterly Scheduled Principal Amount due and payable, if any, on
the related Quarterly Payment Date and (b) the Quarterly Scheduled Principal
Deficiency Amount, if any, then on each subsequent Quarterly Payment Date, 100%
of funds available pursuant to clause (ix) of the Priority of Payments will be
paid to the applicable Series 2018-1 Class A Noteholders until the Quarterly
Scheduled Principal Amount and the Quarterly Scheduled Principal Deficiency
Amount due and payable have been paid in full. Failure to pay any Quarterly
Scheduled Principal Amount or any Quarterly Scheduled Principal Deficiency
Amount shall not be an Event of Default provided all available funds in the
Collection Account have been paid to the Class A Noteholders in accordance with
the Priority of Payments on the applicable Quarterly Payment Date.

(d) Series 2018-1 Class A Notes Mandatory Payments of Principal.

During any Rapid Amortization Period, principal payments shall be due and
payable on each Quarterly Payment Date on the applicable Tranche of Series
2018-1 Class A Notes as and when amounts are made available for payment thereof
(i) on any related Quarterly Allocation Date in accordance with the Priority of
Payments and (ii) on such Quarterly Payment Date in accordance with Section 5.9
of the Base Indenture, in the amount so available, together with any Class A
Make-Whole Prepayment Premium required to be paid in connection therewith
pursuant to Section 3.6(e) of this Series Supplement; provided, for the
avoidance of doubt, that it shall not constitute an Event of Default if any such
Class A Make-Whole Prepayment Premium is not paid because insufficient funds are
available to pay such Class A Make-Whole Prepayment Premium in accordance with
the Priority of Payments. Such payments shall be ratably allocated among the
Series 2018-1 Class A Noteholders within each Tranche, as applicable, based on
their respective portion of the Series 2018-1 Class A Outstanding Principal
Amount of such Tranche.

(e) Class A Make-Whole Prepayment Premium.

In connection with any mandatory prepayment of any Series 2018-1 Class A Notes
made during a Rapid Amortization Period pursuant to Section 3.6(d), or in
connection with any optional prepayment of any Tranche of Series 2018-1 Class A
Notes made pursuant to Section 3.6(f), or any other payment or prepayment of
principal whatsoever on each Tranche of Series 2018-1 Class A Notes (including
pursuant to an Event of Default, mandatory or optional prepayment or any Rapid
Amortization Event) (each, a “Series 2018-1 Class A Prepayment”), in each case
(x) with respect to the Series 2018-1 Class A-1 Notes, prepayments prior to the
Quarterly Payment Date in March 2024 and (y) with respect to the Series 2018-1
Class A-2 Notes, prepayments prior to the Quarterly Payment Date in March 2027
(each such date, a “Class A Make-Whole End Date”), the Issuers shall pay, in the
manner described herein and in accordance with the Priority of Payments, the
Class A Make-Whole Prepayment Premium to the applicable Series 2018-1 Class A
Noteholders; provided that no such Class A Make-Whole Prepayment Premium shall
be payable, in connection with (i) a Quarterly Scheduled Principal Amount on the
date originally scheduled therefor on the Closing Date (regardless of whether
the Class A Notes are otherwise subject to a mandatory prepayment on such date,
but only in respect of the amount of such payment that is equal to the Quarterly
Scheduled Principal Amount due on such date) and (ii) payments in connection
with a Change of Control Offer. For the avoidance of doubt, no Class A
Make-Whole

 

4



--------------------------------------------------------------------------------

Prepayment Premium will be payable with respect to any Tranche of Series 2018-1
Class A Notes after such Tranche’s Class A Make-Whole End Date.

The “Class A Make-Whole Prepayment Premium” means, with respect to each Tranche
of Series 2018-1 Class A Notes, the amount calculated by the Manager on behalf
of the Issuers equal to the sum of the present value of the Remaining Scheduled
Interest Payments discounted to the date of the relevant payment or prepayment
of the Tranche of Series 2018-1 Class A Notes being prepaid (the principal
amount of the Tranche of Series 2018-1 Class A Notes subject to such payment or
prepayment, the “Subject Principal Amount”), on a quarterly basis, assuming a
360-day year consisting of twelve 30-day months, at the rate equal to the sum of
(x) with respect to the Tranche of Series 2018-1 Class A Notes being prepaid,
the yield to maturity (adjusted to a quarterly bond-equivalent basis) of the
United States Treasury Security having a maturity closest to the period equal to
the remaining Weighted Average Life of such Tranche of Series 2018-1 Class A
Notes as of the relevant date of prepayment (the “Treasury Rate”) plus (y) 50
basis points (determined as of the relevant Series 2018-1 Class A Make-Whole
Premium Calculation Date). For the avoidance of doubt, the Class A Make-Whole
Prepayment Premium shall include amounts due in accordance with the first
paragraph of this clause (e).

“Remaining Scheduled Interest Payments” means, with respect to the Subject
Principal Amount of the Tranche of Series 2018-1 Class A Notes being prepaid,
the remaining payments of the interest thereon that would be due but for the
prepayment of such Subject Principal Amount from (and including) the date of
such prepayment to (and excluding) the relevant Tranche’s Series 2018-1
Anticipated Repayment Date, assuming that the Subject Principal Amount of the
Tranche of Series 2018-1 Class A Notes being prepaid is applied to reduce the
Quarterly Scheduled Principal Amount ratably for each remaining Quarterly
Payment Date and accordingly, in determining the Remaining Scheduled Interest
Payments (and resulting period over which interest payments are foregone) in
respect of such Subject Principal Amount, such calculation will take into
account the prepayment of the Subject Principal Amount as allocated in this
manner.

Failure to pay any Class A Make-Whole Prepayment Premium on any Quarterly
Payment Date (other than the Series 2018-1 Legal Final Maturity Date and any
other date on which the Series 2018-1 Class A Notes must be paid in full) is not
an Event of Default under the Indenture.

If any Tranche of Series 2018-1 Class A Notes are accelerated or otherwise
become due prior to the Series 2018-1 Legal Final Maturity Date, in each case,
as a result of an Event of Default (including upon the occurrence of a
bankruptcy or insolvency event (including the acceleration of claims by
operation of law)), the amount of principal of, and premium on, the Tranche of
Series 2018-1 Class A Notes that becomes due and payable shall equal 100% of the
applicable Series 2018-1 Class A Outstanding Principal Amount on such date plus
the applicable Class A Make-Whole Prepayment Premium, determined on such date as
if such Tranche of Series 2018-1 Class A Outstanding Principal Amount were
voluntarily prepaid as of such date, and shall constitute part of the Issuers’
Obligations under the Indenture and Obligations of the Guarantors under the
Guarantee and Collateral Agreement. Any Class A Make-Whole Prepayment Premium
payable above shall be presumed to be the liquidated damages sustained by each
Noteholder as the result of the early prepayment and the Issuers agree that it
is reasonable under the circumstances currently existing. The applicable Class A
Make-Whole Prepayment Premium shall also be payable in the event any Tranche of
Series 2018-1 Class A Notes (and/or the Indenture) are satisfied or released by
foreclosure (whether by power of judicial proceeding), deed in lieu of
foreclosure or by any other means, as if such satisfaction or release were an
optional prepayment of the Tranche of Series 2018-1 Class A Notes so satisfied
or released. THE ISSUERS EXPRESSLY WAIVE (TO THE FULLEST EXTENT THEY MAY
LAWFULLY DO SO) THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT
PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE FOREGOING PREMIUMS IN CONNECTION
WITH ANY SUCH

 

5



--------------------------------------------------------------------------------

ACCELERATION. The Issuers expressly agree (to the fullest extent they may
lawfully do so) that: (A) the Class A Make-Whole Prepayment Premium is
reasonable and is the product of an arm’s length transaction between
sophisticated business people, ably represented by counsel; (B) the Class A
Make-Whole Prepayment Premium shall be payable notwithstanding the then
prevailing market rates at the time payment is made; (C) there has been a course
of conduct between Noteholders and the Issuers giving specific consideration in
this transaction for such agreement to pay the prepayment premiums; and (D) the
Issuers shall be estopped hereafter from claiming differently than as agreed to
in this paragraph. The Issuers expressly acknowledge that their agreement to pay
the Class A Make-Whole Prepayment Premium to Noteholders as herein described is
a material inducement to Noteholders to purchase the Series 2018-1 Class A
Notes.

(f) Optional Prepayment of Series 2018-1 Class A Notes.

Subject to Section 3.6(e) and (g) of this Series Supplement, the Issuers may
optionally prepay the Series 2018-1 Class A Outstanding Principal Amount of all
or any Tranche of the Series 2018-1 Class A Notes (an “Optional Prepayment”) in
whole on any Business Day or in part on any Quarterly Payment Date (each, an
“Optional Prepayment Date”), without any obligation to prepay the Notes of
another Series or Tranche proportionately or otherwise, at a price equal to 100%
of the aggregate principal amount of the Series 2018-1 Class A Notes prepaid
plus accrued and unpaid interest, if any, to but excluding the applicable
Optional Prepayment Date; provided that any such Optional Prepayment at any time
before the applicable Class A Make-Whole End Date will also include the Class A
Make-Whole Prepayment Premium; provided that the Issuers shall not make any
Optional Prepayment of any Tranche of the Series 2018-1 Class A Notes pursuant
to this Section 3.6(f) in a principal amount for any single prepayment of less
than $5,000,000 on any Quarterly Payment Date (except that any such prepayment
may be in a principal amount less than such amount if effected on the same day
as any partial mandatory prepayment or repayment pursuant to this Series
Supplement); provided, further, that no such Optional Prepayment may be made
unless (i) the amount allocable to the Tranche of Series 2018-1 Class A Notes to
be prepaid in accordance with the Priority of Payments on the applicable Series
2018-1 Prepayment Date is sufficient to pay the principal amount of the Tranche
of Series 2018-1 Class A Notes to be prepaid and any Class A Make-Whole
Prepayment Premium required pursuant to Section 3.6(e), in each case, payable on
the relevant Series 2018-1 Prepayment Date; (ii) the amount that is allocable to
the Series 2018-1 Class A Outstanding Principal Amount of the Tranche of Series
2018-1 Class A Notes to be prepaid in accordance with the Priority of Payments
is sufficient to pay the Class A Notes Accrued Quarterly Interest Amount to but
excluding the relevant Series 2018-1 Prepayment Date relating to the Series
2018-1 Class A Outstanding Principal Amount of the Tranche of Series 2018-1
Class A Notes to be prepaid; (iii) the Issuers shall reimburse the Back-Up
Manager, the Manager and the Control Party, as applicable, for any unreimbursed
Collateral Protection Advances (in each case, with interest thereon at the
applicable Advance Interest Rate) and all other fees and amounts then due and
owing to the Back-Up Manager, the Manager and the Control Party, as applicable;
and (iv) only if such Optional Prepayment is a prepayment of the Series 2018-1
Class A Notes in whole, the Issuers shall pay all Securitization Operating
Expenses and Spectrum Portfolio Maintenance Expenses payable in connection with
such prepayment to the extent allocable to the Series 2018-1 Class A Notes. The
Issuers may prepay the Series 2018-1 Class A Notes in full at any time
regardless of the number of prior Optional Prepayments or any minimum payment
requirement. No Optional Prepayment may be made which results in a failure to
pay any Quarterly Scheduled Principal Amount or any Quarterly Scheduled
Principal Deficiency Amount on a Quarterly Payment Date (if an Optional
Prepayment is made on a Quarterly Payment Date), or the immediately succeeding
Quarterly Payment Date (if an Optional Prepayment is made on any date other than
a Quarterly Payment Date).

(g) Notices of Prepayments. The Issuers shall give prior written notice (each, a
“Prepayment Notice”) at least fifteen (15) Business Days but not more than
twenty (20) Business Days

 

6



--------------------------------------------------------------------------------

prior to any Series 2018-1 Prepayment Date to each Series 2018-1 Noteholder
affected by the applicable Series 2018-1 Prepayment, each of the Rating
Agencies, the Back-Up Manager, the Control Party and the Trustee; provided that,
at the request of the Issuers, such notice to the affected Series 2018-1 Class A
Noteholders shall be given by the Trustee in the name and at the expense of the
Issuers. In connection with any such Prepayment Notice, the Issuers shall
provide a written report to the Trustee directing the Trustee to distribute such
prepayment in accordance with the applicable provisions of Section 3.6(j) of
this Series Supplement. With respect to each such Series 2018-1 Prepayment, the
related Prepayment Notice shall, in each case, specify (A) the Series 2018-1
Prepayment Date on which such prepayment will be made, which in all cases shall
be a Business Day, (B) the Series 2018-1 Prepayment Amount and (C) the date on
which the applicable Class A Make-Whole Prepayment Premium to be paid in
connection therewith will be calculated, which calculation date shall be the
third (3rd) Business Day before such Series 2018-1 Prepayment Date (the
“Series 2018-1 Make-Whole Premium Calculation Date”). The Issuers shall have the
option, by written notice to the Trustee, the Back-Up Manager, the Control
Party, the Rating Agencies and the affected Noteholders, to withdraw, or amend
the Series 2018-1 Prepayment Date set forth in any Prepayment Notice relating to
an Optional Prepayment at any time up to the second (2nd) Business Day before
the Series 2018-1 Prepayment Date set forth in such Prepayment Notice. Any such
Optional Prepayment and Prepayment Notice may, in the Issuers’ discretion, be
subject to the satisfaction of one or more conditions precedent. The Issuers
shall have the option to provide in any Prepayment Notice that the payment of
the amounts set forth in Section 3.6(f) and the performance of the Issuers’
obligations with respect to such Optional Prepayment may be performed by another
Person. All Prepayment Notices shall be transmitted via DTC to (A) each affected
Series 2018-1 Noteholder and (B) each of the Rating Agencies, the Back-Up
Manager and the Trustee pursuant to Section 14.1 (Notices) of the Base
Indenture. A Prepayment Notice may be revoked subject to DTC’s policies and
procedures by the Issuers if the Trustee receives written notice of such
revocation no later than 12:00 p.m. (New York City time) two (2) Business Days
prior to the applicable Series 2018-1 Prepayment Date. The Issuers shall give
written notice of such revocation to the Back-Up Manager, and at the request of
the Issuers, the Trustee shall forward the notice of revocation to the Series
2018-1 Class A Noteholders.

(h) Series 2018-1 Prepayments. On each Series 2018-1 Prepayment Date with
respect to any Series 2018-1 Prepayment, the Series 2018-1 Prepayment Amount and
the Class A Make-Whole Prepayment Premium, if any, shall be due and payable. The
Issuers shall pay the Series 2018-1 Prepayment Amount together with the
applicable Class A Make-Whole Prepayment Premium, if any, by depositing such
amounts in the Collection Account on or prior to the related Series 2018-1
Prepayment, to be distributed in accordance with Section 3.6(j) of this Series
Supplement.

(i) Repurchase Amounts. Any Repurchase Amounts allocated to the Class A Notes in
accordance with clause (i) of the Priority of Payments will be applied on the
relevant Quarterly Payment Date to prepay the Class A Notes (to be allocated
between the Tranches in accordance with the Tranche Percentage).

(j) Series 2018-1 Prepayment Distributions. On the Series 2018-1 Prepayment Date
for each Series 2018-1 Prepayment to be made pursuant to this Section 3.6 in
respect of the Series 2018-1 Class A Notes, the Trustee shall, in accordance
with Section 6.1 of the Base Indenture (except that, notwithstanding anything to
the contrary therein, references to the distributions being made on a Quarterly
Payment Date shall be deemed to be references to distributions made on such
Series 2018-1 Prepayment Date and references to the Record Date shall be deemed
to be references to the Prepayment Record Date) and based solely upon the
applicable written report provided to the Trustee pursuant to Section 3.6(g) of
this Series Supplement, wire transfer to the applicable Series 2018-1 Class A
Noteholders of record on the preceding Prepayment Record Date the amounts with
respect to such Series 2018-1 Prepayment, if any, in order to repay the
applicable portion of the Series 2018-1 Class A Outstanding Principal Amount and
pay all accrued and unpaid interest thereon up to such Series 2018-1

 

7



--------------------------------------------------------------------------------

Prepayment Date and any Class A Make-Whole Prepayment Premium, if any, due to
Series 2018-1 Class A Noteholders payable on such date, allocated in accordance
with the Priority of Payments.

(k) Series 2018-1 Notices of Final Payment. The Issuers shall notify the
Trustee, the Back-Up Manager and each of the Rating Agencies on or before the
Prepayment Record Date preceding the Series 2018-1 Prepayment Date that will be
the Series 2018-1 Final Payment Date of the Series 2018-1 Final Payment;
provided that, with respect to any Series 2018-1 Final Payment that is made in
connection with any mandatory or optional prepayment in full, the Issuers shall
not be obligated to provide any additional notice to the Trustee or the Rating
Agencies of such Series 2018-1 Final Payment beyond the notice required to be
given in connection with such prepayment pursuant to Section 3.6(g) of this
Series Supplement. The Trustee shall provide any written notice required under
this Section 3.6(k) to each Person in whose name a Series 2018-1 Note is
registered at the close of business on such Prepayment Record Date of the
Series 2018-1 Prepayment Date that will be the Series 2018-1 Final Payment Date.
Such written notice to be sent to the Series 2018-1 Class A Noteholders shall be
made at the expense of the Issuers and shall be mailed by the Trustee within
five (5) Business Days of receipt of notice from the Issuers indicating that the
Series 2018-1 Final Payment will be made and shall specify that such
Series 2018-1 Final Payment will be payable only upon presentation and surrender
of the Series 2018-1 Class A Notes at the Corporate Trust Office.

(l) Tranche Defeasance. The Issuers, solely in connection with an optional
prepayment in full, a mandatory prepayment in full or a prepayment in full of a
Tranche of Series 2018-1 Class A Notes (the “Defeased Tranche”) as provided
hereunder, may terminate all of its Obligations under the Indenture and all
Obligations of the Guarantors under the Guarantee and Collateral Agreement in
respect of such Tranche of Series 2018-1 Class A Notes; provided that the
conditions set forth under Section 12.1(c) of the Base Indenture with respect to
the Defeased Tranche of Series 2018-1 Class A Notes have been satisfied;
provided that, if an additional Tranche of Class A Notes is Outstanding at the
relevant time no amounts in respect of the other Tranche shall be required to be
paid in accordance with Section 12.1(c)(i)(1) of the Base Indenture.

Section 3.7 Manager. Pursuant to the Management Agreement, the Manager has
agreed to provide certain reports, notices, instructions and other services on
behalf of the Issuers. The Series 2018-1 Class A Noteholders by their acceptance
of the Series 2018-1 Class A Notes consent to the provision of such reports and
notices to the Trustee by the Manager in lieu of the Issuers. Any such reports
and notices that are provided to the Trustee that are required to be delivered
to the Series 2018-1 Class A Noteholders hereunder will be made available on the
Trustee’s website in the manner set forth in Section 4.3 of the Base Indenture.

Section 3.8 Change of Control. (a) If a Change of Control Triggering Event (as
defined below) has occurred, subject to the terms of the Indenture, the Issuers
shall be required (jointly and severally) to prepay all of the Class A Notes of
the Accepting Noteholders in the manner set forth below, at a prepayment price
in cash equal to 101% of the Series 2018-1 Class A Outstanding Principal Amount
of each Tranche of Series 2018-1 Class A Notes to be prepaid, to (and excluding)
the Change of Control Prepayment Date (as defined below) (the “Change of Control
Prepayment Price”).

(b) Within thirty (30) days following any Change of Control Triggering Event,
the Issuers shall mail a notice to the Noteholders, the Trustee and the Back-Up
Manager describing the transaction or transactions that constitute such Change
of Control Triggering Event, which notice (a “Change of Control Prepayment
Notice”) shall provide (i) that such notice constitutes a “Change of Control
Offer” by the Issuers under the Indenture, (ii) an offer to prepay all of the
Class A Notes Outstanding at their Change of Control Prepayment Price as of the
Change of Control Prepayment Date, (iii) the proposed date (the “Change of
Control Prepayment Date”) that the Change of Control

 

8



--------------------------------------------------------------------------------

Prepayment shall occur (which date shall be no earlier than thirty (30) days and
no later than sixty (60) days from the date such notice is mailed), (iv) the
Change of Control Prepayment Price of each Tranche of Class A Notes Outstanding
as of the Change of Control Prepayment Date and (v) the procedures by which the
Class A Noteholders may accept the Change of Control Offer, which procedures
shall state the date by which Class A Noteholders must accept the Change of
Control Offer (the “Acceptance Date”). Class A Noteholders may accept the Change
of Control Offer to prepay all or a portion their Class A Notes (the portion of
such Class A Notes to be prepaid, the “Prepayment Notes”) by sending a notice of
such acceptance to the Issuers and the Trustee in accordance with the procedures
set forth in the Change of Control Prepayment Notice (such accepting
Noteholders, the “Accepting Noteholders”) on or prior to the Acceptance Date.

(c) On the Change of Control Prepayment Date, the Issuers shall (jointly and
severally) prepay all of the Prepayment Notes and, in connection therewith, the
Issuers shall (i) accept for payment all of the Prepayment Notes that were
properly tendered pursuant to the Change of Control Offer, (ii) deposit with the
Trustee an amount equal to the Change of Control Prepayment Price in respect of
all of the Prepayment Notes, together with all other fees and expenses payable
on the Change of Control Prepayment Date in connection with the consummation of
such Change of Control Prepayment pursuant to the Indenture and the other
Transaction Documents, and all amounts (including Collateral Protection Advances
with interest thereon), if any, then due to the Back-Up Manager and
(iii) deliver or cause to be delivered to the Trustee the Prepayment Notes
properly accepted. The consummation of a Change of Control Prepayment may not
result in a failure to pay any Quarterly Scheduled Principal Amount or any
Quarterly Scheduled Principal Deficiency Amount in respect of any Class A Notes
that are not Prepayment Notes on the Quarterly Payment Date on which such Change
of Control Prepayment is made (if such Change of Control Prepayment is made on a
Quarterly Prepayment Date) or on the Quarterly Payment Date immediately
following the date on which such Change of Control Prepayment is made (if such
Change of Control Prepayment is not made on a Quarterly Prepayment Date).

(d) The Issuers shall comply with the requirements of Rule 14e-1 under the 1934
Act and any other securities laws and regulations thereunder to the extent those
laws and regulations are applicable in connection with any Change of Control
Prepayment. To the extent that the provisions of any securities laws or
regulations conflict with the provisions of the Indenture relating to a Change
of Control Prepayment, the Issuers shall comply with the applicable securities
laws and regulations and shall not be deemed to have breached their obligations
under such provisions of the Indenture by virtue of such conflicts.

(e) The Issuers shall not be required to effect a Change of Control Prepayment
upon the occurrence of a Change of Control Triggering Event if and to the extent
that a third party consummates such Change of Control Prepayment in the manner,
at the times and otherwise in compliance with the requirements for a Change of
Control Prepayment applicable to the making of a Change of Control Prepayment by
the Issuers and such third party purchases all or the part of the Prepayment
Notes properly tendered and not withdrawn, in accordance with the requirements
set forth in the Indenture (and any such prepayment shall constitute a “Change
of Control Prepayment” for purposes of the Indenture).

(f) If Class A Noteholders of at least 90% in Outstanding Principal Amount of
the Class A Notes are Accepting Noteholders and the Issuers (or any third-party
making an offer in lieu of the Issuers, as described above) have effected a
Change of Control Prepayment in respect of such Prepayment Notes, the Issuers
(or such third party) shall have the right, upon not less than thirty (30) nor
more than sixty (60) days’ prior notice, given not more than thirty (30) days
following such Change of

 

9



--------------------------------------------------------------------------------

Control Prepayment, to prepay all Class A Notes that remain Outstanding at the
Change of Control Prepayment Price for such Class A Notes.

(g) In respect of a Change of Control Prepayment:

A “Rating Event” means any Outstanding Tranche of Class A Notes either (i) has
its rating withdrawn by either Rating Agency or (ii) is rated below the lower of
(A) the then-current credit ratings on such Outstanding Tranche of Class A Notes
by either Rating Agency or (B) the initial credit ratings assigned to such
Outstanding Tranche of Class A Notes by either Rating Agency (in each case,
without negative implications) in each case from the date of the public notice
of an arrangement that could result in a Change of Control until the end of the
60-day period following public notice of the occurrence of the Change of Control
(which 60-day period shall be extended so long as the rating of the Class A
Notes is under publicly announced consideration for possible downgrade by either
of the Rating Agencies as a result of, or in respect of, the applicable Change
of Control); provided that (i) a Rating Event arising by virtue of a particular
reduction in rating shall not be deemed to have occurred in respect of a
particular Change of Control (and thus shall not be deemed a Rating Event for
purposes of the definition of Change of Control Triggering Event) if any of the
Rating Agencies does not announce or publicly confirm or inform the Trustee in
writing at the Issuers’ or its request that the reduction in ratings was the
result, in whole or in part, of any event or circumstance comprised of or
arising as a result of, or in respect of, the applicable Change of Control
(whether or not the applicable Change of Control has been consummated at the
time of such Rating Event); and (ii) no Rating Event shall be deemed to have
occurred if the Issuers obtain within the time periods set forth in this
definition of “Rating Event” a Rating Agency Confirmation in respect of such
Change of Control where, solely for purposes of determining whether a Rating
Event has occurred, “Rating Agency Confirmation” means, with respect to any
Outstanding Tranche of Class A Notes, a written confirmation from the Rating
Agencies that such Change of Control shall not result in either (i) a withdrawal
of its credit ratings on such Outstanding Tranche of Class A Notes or (ii) the
assignment of credit ratings on such Outstanding Tranche of Class A Notes below
the lower of (A) the then-current credit ratings on such Outstanding Tranche of
Class A Notes or (B) the initial credit ratings assigned to such Outstanding
Tranche of Class A Notes by such Rating Agency (in each case, without negative
implications).

“Change of Control” means a “change of control” as defined in the Sprint Credit
Agreement as in effect as of the 2016 Closing Date (regardless of any references
in the Sprint Credit Agreement to future amendments or modifications thereto).

“Change of Control Triggering Event” means the occurrence of both a Change of
Control and a Rating Event.

ARTICLE IV

FORM OF SERIES 2018-1 CLASS A NOTES

Section 4.1 Issuance of Series 2018-1 Class A Notes. The Series 2018-1 Class A
Notes in the aggregate may be offered and sold in the Series 2018-1 Class A
Initial Principal Amount on the Series 2018-1 Closing Date by the Issuers
pursuant to the Series 2018-1 Class A Note Purchase Agreement. The Series 2018-1
Class A Notes will be resold initially only to (A) in the United States, initial
purchasers who are not (other than following any Rapid Payment Event) a
Competitor and are both a “Qualified Institutional Buyer” as defined in Rule
144A under the 1933 Act (“Rule 144A”) and a “Qualified Purchaser”(within the
meaning of the 1940 Act), acting for its own account or one or more accounts
with respect to which such initial purchaser exercises sole investment
discretion, each of which account is a Qualified Institutional Buyer, a
Qualified Purchaser and not (other than following any Rapid

 

10



--------------------------------------------------------------------------------

Payment Event) a Competitor or (B) outside the United States, an initial
purchaser who is not (other than following any Rapid Payment Event) a Competitor
and is a Qualified Purchaser and not a U.S. Person (a “U.S. Person”) as defined
in Regulation S under the 1933 Act (“Regulation S”), acting for its own account
or one or more accounts with respect to which such initial purchaser exercises
sole investment discretion, each of which is a Qualified Purchaser, and none of
which is a U.S. person or (other than following any Rapid Payment Event) a
Competitor and will purchase its Series 2018-1 Class A Notes in an offshore
transaction in reliance on Regulation S. The Series 2018-1 Class A Notes may
thereafter be transferred in reliance on Rule 144A and/or Regulation S and in
accordance with the procedure described herein. The Series 2018-1 Class A Notes
will be Book-Entry Notes and DTC will be the Depository for the Series 2018-1
Class A Notes. The Applicable Procedures shall be applicable to transfers of
beneficial interests in the Series 2018-1 Class A Notes. The Series 2018-1
Class A Notes shall be issued in minimum denominations of $200,000 and integral
multiples of $1,000 in excess thereof (the “Authorized Minimum Denomination”).

(a) Rule 144A Global Notes. The Series 2018-1 Class A Notes offered and sold in
their initial distribution in reliance upon Rule 144A will be issued in the form
of one or more global notes in fully registered form, without coupons,
substantially in the form set forth, with respect to the Series 2018-1 Class A-1
Notes, in Exhibit A-1 hereto and, with respect to the Series 2018-1 Class A-2
Notes, in Exhibit A-2 hereto, each registered in the name of Cede & Co.
(“Cede”), as nominee of DTC, and deposited with the Trustee, as custodian for
DTC (collectively, for purposes of this Section 4.1 and Section 4.2, the
“Rule 144A Global Notes”). The aggregate initial principal amount of the
Rule 144A Global Notes may from time to time be increased or decreased by
adjustments made on the records of the Trustee, as custodian for DTC, in
connection with a corresponding decrease or increase in the aggregate initial
principal amount of the corresponding class of Temporary Regulation S Global
Notes or Permanent Regulation S Global Notes, as hereinafter provided.

(b) Temporary Regulation S Global Notes and Permanent Regulation S Global Notes.
Any Series 2018-1 Class A Notes offered and sold on the Series 2018-1 Closing
Date in reliance upon Regulation S will be issued in the form of one or more
global notes in fully registered form, without coupons, substantially in the
form set forth, with respect to the Series 2018-1 Class A-1 Notes, in
Exhibit A-3 hereto and, with respect to the Series 2018-1 Class A-2 Notes, in
Exhibit A-4 hereto, each, registered in the name of Cede, as nominee of DTC, and
deposited with the Trustee, as custodian for DTC, for credit to the respective
accounts at DTC (which may include accounts holding on behalf of Clearing Agency
Participants). Until such time as the Restricted Period shall have terminated
with respect to any Series 2018-1 Class A Note, such Series 2018-1 Class A Notes
shall be referred to herein collectively, for purposes of this Section 4.1 and
Section 4.2, as the “Temporary Regulation S Global Notes.” After such time as
the Restricted Period shall have terminated, the Temporary Regulation S Global
Notes shall be exchangeable, in whole or in part, for interests in one or more
permanent global notes in registered form without interest coupons,
substantially in the form set forth, with respect to the Series 2018-1 Class A-1
Notes, in Exhibit A-5 hereto and, with respect to the Series 2018-1 Class A-2
Notes, in Exhibit A-6 hereto, as hereinafter provided (for purposes of this
Section 4.1 and Section 4.2, the “Permanent Regulation S Global Notes”). The
aggregate principal amount of the Temporary Regulation S Global Notes or the
Permanent Regulation S Global Notes may from time to time be increased or
decreased by adjustments made on the records of the Trustee, as custodian for
DTC, in connection with a corresponding decrease or increase of aggregate
principal amount of the corresponding Rule 144A Global Notes, as hereinafter
provided.

(c) Definitive Notes. The Series 2018-1 Global Notes shall be exchangeable in
their entirety for one or more definitive notes in registered form, without
interest coupons (collectively, for purposes of this Section 4.1 and Section 4.2
of this Series Supplement, the “Definitive Notes”) pursuant

 

11



--------------------------------------------------------------------------------

to Section 2.13 of the Base Indenture and, upon complete exchange thereof, such
Series 2018-1 Global Notes shall be surrendered for cancellation at the
applicable Corporate Trust Office.

Section 4.2 Transfer Restrictions of Series 2018-1 Class A Notes.

(a) A Series 2018-1 Global Note may not be transferred, in whole or in part, to
any Person other than DTC or a nominee thereof, or to a successor Depository or
to a nominee of a successor Depository, and no such transfer to any such other
Person may be registered; provided, however, that this Section 4.2(a) shall not
prohibit any transfer of a Series 2018-1 Class A Note that is issued in exchange
for a Series 2018-1 Global Note in accordance with Section 2.8 of the Base
Indenture and shall not prohibit any transfer of a beneficial interest in a
Series 2018-1 Global Note effected in accordance with the other provisions of
this Section 4.2.

(b) The transfer by a Series 2018-1 Note Owner holding a beneficial interest in
a Series 2018-1 Class A Note in the form of a Rule 144A Global Note to a Person
who wishes to take delivery thereof in the form of a beneficial interest in the
Rule 144A Global Note shall be made upon the deemed representation of the
transferee that it is purchasing for its own account or an account with respect
to which it exercises sole investment discretion and that it and any such
account is a Qualified Institutional Buyer who is a Qualified Purchaser (a
“QIB/QP”) and (other than following any Rapid Payment Event) not a Competitor,
and is aware that the sale to it is being made in reliance on Rule 144A and
acknowledges that it has received such information regarding the Issuers as such
transferee has requested pursuant to Rule 144A or has determined not to request
such information and that it is aware that the transferor is relying upon its
foregoing representations in order to claim the exemption from registration
provided by Rule 144A.

(c) If a Series 2018-1 Note Owner holding a beneficial interest in a
Series 2018-1 Class A Note in the form of a Rule 144A Global Note wishes at any
time to exchange its interest in such Rule 144A Global Note for an interest in
the Temporary Regulation S Global Note, or to transfer such interest to a Person
who wishes to take delivery thereof in the form of a beneficial interest in the
Temporary Regulation S Global Note, such exchange or transfer may be effected,
subject to the Applicable Procedures, only in accordance with the provisions of
this Section 4.2(c). Upon receipt by the Registrar, at the applicable Corporate
Trust Office, of (i) written instructions given in accordance with the
Applicable Procedures from a Clearing Agency Participant directing the Registrar
to credit or cause to be credited to a specified Clearing Agency Participant’s
account a beneficial interest in the Temporary Regulation S Global Note, in a
principal amount equal to that of the beneficial interest in such Rule 144A
Global Note to be so exchanged or transferred, (ii) a written order given in
accordance with the Applicable Procedures containing information regarding the
account of the Clearing Agency Participant to be credited with, and the account
of the Clearing Agency Participant to be debited for, such beneficial interest
and (iii) a certificate in substantially the form set forth in Exhibit B-1
hereto given by the Series 2018-1 Series 2018-1 Note Owner holding such
beneficial interest in such Rule 144A Global Note, the Registrar shall instruct
the Trustee, as custodian of DTC, to reduce the principal amount of the
Rule 144A Global Note, and to increase the principal amount of the Temporary
Regulation S Global Note, by the principal amount of the beneficial interest in
such Rule 144A Global Note to be so exchanged or transferred, and to credit or
cause to be credited to the account of the Person specified in such instructions
a beneficial interest in the Temporary Regulation S Global Note having a
principal amount equal to the amount by which the principal amount of such
Rule 144A Global Note was reduced upon such exchange or transfer.

(d) If a Series 2018-1 Note Owner holding a beneficial interest in a Rule 144A
Global Note wishes at any time to exchange its interest in such Rule 144A Global
Note for an interest in the Permanent Regulation S Global Note, or to transfer
such interest to a Person who wishes to take

 

12



--------------------------------------------------------------------------------

delivery thereof in the form of a beneficial interest in the Permanent
Regulation S Global Note, such exchange or transfer may be effected, subject to
the Applicable Procedures, only in accordance with the provisions of this
Section 4.2(d). Upon receipt by the Registrar, at the applicable Corporate Trust
Office, of (i) written instructions given in accordance with the Applicable
Procedures from a Clearing Agency Participant directing the Registrar to credit
or cause to be credited to a specified Clearing Agency Participant’s account a
beneficial interest in the Permanent Regulation S Global Note in a principal
amount equal to that of the beneficial interest in such Rule 144A Global Note to
be so exchanged or transferred, (ii) a written order given in accordance with
the Applicable Procedures containing information regarding the account of the
Clearing Agency Participant to be credited with, and the account of the Clearing
Agency Participant to be debited for, such beneficial interest and (iii) a
certificate in substantially the form of Exhibit B-2 hereto given by the
Series 2018-1 Note Owner holding such beneficial interest in such Rule 144A
Global Note, the Registrar shall instruct the Trustee, as custodian of DTC, to
reduce the principal amount of such Rule 144A Global Note, and to increase the
principal amount of the Permanent Regulation S Global Note, by the principal
amount of the beneficial interest in such Rule 144A Global Note to be so
exchanged or transferred, and to credit or cause to be credited to the account
of the Person specified in such instructions a beneficial interest in the
Permanent Regulation S Global Note having a principal amount equal to the amount
by which the principal amount of such Rule 144A Global Note was reduced upon
such exchange or transfer.

(e) If a Series 2018-1 Note Owner holding a beneficial interest in a Temporary
Regulation S Global Note or a Permanent Regulation S Global Note wishes at any
time to exchange its interest in such Temporary Regulation S Global Note or such
Permanent Regulation S Global Note for an interest in the Rule 144A Global Note,
or to transfer such interest to a Person who wishes to take delivery thereof in
the form of a beneficial interest in the Rule 144A Global Note, such exchange or
transfer may be effected, subject to the Applicable Procedures, only in
accordance with the provisions of this Section 4.2(e). Upon receipt by the
Registrar, at the applicable Corporate Trust Office, of (i) written instructions
given in accordance with the Applicable Procedures from a Clearing Agency
Participant directing the Registrar to credit or cause to be credited to a
specified Clearing Agency Participant’s account a beneficial interest in the
Rule 144A Global Note in a principal amount equal to that of the beneficial
interest in such Temporary Regulation S Global Note or such Permanent
Regulation S Global Note, as the case may be, to be so exchanged or transferred,
(ii) a written order given in accordance with the Applicable Procedures
containing information regarding the account of the Clearing Agency Participant
(and the Euroclear or Clearstream account, as the case may be) to be credited
with, and the account of the Clearing Agency Participant to be debited for, such
beneficial interest and (iii) with respect to a transfer of a beneficial
interest in such Temporary Regulation S Global Note (but not such Permanent
Regulation S Global Note), a certificate in substantially the form set forth in
Exhibit B-3 hereto given by such Series 2018-1 Note Owner holding such
beneficial interest in such Temporary Regulation S Global Note, the Registrar
shall instruct the Trustee, as custodian of DTC, to reduce the principal amount
of such Temporary Regulation S Global Note or such Permanent Regulation S Global
Note, as the case may be, and to increase the principal amount of the Rule 144A
Global Note, by the principal amount of the beneficial interest in such
Temporary Regulation S Global Note or such Permanent Regulation S Global Note to
be so exchanged or transferred, and to credit or cause to be credited to the
account of the Person specified in such instructions (which shall be the
Clearing Agency Participant for DTC) a beneficial interest in the Rule 144A
Global Note having a principal amount equal to the amount by which the principal
amount of such Temporary Regulation S Global Note or such Permanent Regulation S
Global Note, as the case may be, was reduced upon such exchange or transfer.

(f) In the event that a Series 2018-1 Global Note or any portion thereof is
exchanged for Series 2018-1 Class A Notes other than Series 2018-1 Global Notes,
such other Series 2018-1 Class A Notes may in turn be exchanged (upon transfer
or otherwise) for Series 2018-1 Class A Notes that are not Series 2018-1 Global
Notes or for a beneficial interest in a Series 2018-1 Global Note (if any is
then

 

13



--------------------------------------------------------------------------------

outstanding) only in accordance with such procedures as may be adopted from time
to time by the Issuers and the Registrar, which shall be substantially
consistent with the provisions of Section 4.2(a) through Section 4.2(e) and
Section 4.2(g) of this Series Supplement (including the certification
requirement intended to ensure that transfers and exchanges of beneficial
interests in a Series 2018-1 Global Note comply with Rule 144A or Regulation S
under the Securities Act, as the case may be) and any Applicable Procedures.

(g) Until the termination of the Restricted Period with respect to any
Series 2018-1 Class A Note, interests in the Temporary Regulation S Global Notes
representing such Series 2018-1 Class A Note may be held only through Clearing
Agency Participants; provided that this Section 4.2(g) shall not prohibit any
transfer in accordance with Section 4.2(d) of this Series Supplement. After the
expiration of the applicable Restricted Period, interests in the Permanent
Regulation S Global Notes may be transferred without requiring any
certifications other than those set forth in this Section 4.2.

(h) The Rule 144A Global Notes, the Temporary Regulation S Global Notes and the
Permanent Regulation S Global Notes shall bear the following legend:

THE ISSUANCE AND SALE OF THIS SERIES 2018-1 CLASS A NOTE HAVE NOT BEEN AND WILL
NOT BE REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”),
OR WITH ANY SECURITIES REGULATORY AUTHORITY OF ANY STATE OR OTHER RELEVANT
JURISDICTION, AND NONE OF SPRINT SPECTRUM CO LLC (THE “MASTER ISSUER”), SPRINT
SPECTRUM CO II LLC (“CO-ISSUER II”) OR SPRINT SPECTRUM CO III LLC (“CO-ISSUER
III”) HAVE BEEN REGISTERED UNDER THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED
(THE “1940 ACT”). THIS NOTE OR ANY INTEREST HEREIN MAY BE OFFERED, SOLD, PLEDGED
OR OTHERWISE TRANSFERRED ONLY (A) IN THE UNITED STATES, TO EITHER AN INITIAL
PURCHASER OR A SUBSEQUENT TRANSFEREE WHO IS NOT (OTHER THAN FOLLOWING ANY RAPID
PAYMENT EVENT) A COMPETITOR AND IS BOTH A “QUALIFIED INSTITUTIONAL BUYER” AS
DEFINED IN RULE 144A UNDER THE 1933 ACT (“RULE 144A”) (A “QUALIFIED
INSTITUTIONAL BUYER”) AND A “QUALIFIED PURCHASER” (WITHIN THE MEANING OF
THE 1940 ACT) (A “QUALIFIED PURCHASER”), ACTING FOR ITS OWN ACCOUNT OR ONE OR
MORE ACCOUNTS WITH RESPECT TO WHICH SUCH INITIAL PURCHASER OR SUBSEQUENT
TRANSFEREE EXERCISES SOLE INVESTMENT DISCRETION, EACH OF WHICH ACCOUNT IS A
QUALIFIED INSTITUTIONAL BUYER, A QUALIFIED PURCHASER AND NOT (OTHER THAN
FOLLOWING ANY RAPID PAYMENT EVENT) A COMPETITOR OR (B) OUTSIDE THE UNITED
STATES, TO AN INITIAL PURCHASER OR A SUBSEQUENT TRANSFEREE WHO IS NOT (OTHER
THAN FOLLOWING ANY RAPID PAYMENT EVENT) A COMPETITOR AND IS A QUALIFIED
PURCHASER AND NOT A “U.S. PERSON” AS DEFINED IN REGULATION S UNDER THE 1933 ACT
(“REGULATION S”) (A “U.S. PERSON”), ACTING FOR ITS OWN ACCOUNT OR ONE OR MORE
ACCOUNTS WITH RESPECT TO WHICH SUCH INITIAL PURCHASER OR SUBSEQUENT TRANSFEREE
EXERCISES SOLE INVESTMENT DISCRETION, EACH OF WHICH IS A QUALIFIED PURCHASER,
AND NONE OF WHICH IS A U.S. PERSON OR (OTHER THAN FOLLOWING ANY RAPID PAYMENT
EVENT) A COMPETITOR AND WILL PURCHASE ITS NOTE IN OFFSHORE TRANSACTIONS IN
RELIANCE ON REGULATION S, AND, IN EACH CASE, IN COMPLIANCE WITH THE
CERTIFICATIONS AND OTHER REQUIREMENTS SPECIFIED IN THE INDENTURE REFERRED TO
HEREIN AND ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND
ANY OTHER RELEVANT JURISDICTION.

 

14



--------------------------------------------------------------------------------

BY ITS ACQUISITION OR ACCEPTANCE HEREOF, THE HOLDER REPRESENTS THAT (A) IT IS
NOT (OTHER THAN FOLLOWING ANY RAPID PAYMENT EVENT) A COMPETITOR AND IS (X) A
QUALIFIED INSTITUTIONAL BUYER AND A QUALIFIED PURCHASER OR (Y) A QUALIFIED
PURCHASER AND IS ACQUIRING THIS NOTE IN AN OFFSHORE TRANSACTION AND IS NOT A
U.S. PERSON, (B) IT IS ACTING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF ANOTHER
PERSON WHICH IS NOT (OTHER THAN FOLLOWING ANY RAPID PAYMENT EVENT) A COMPETITOR
AND IS EITHER (X) A QUALIFIED INSTITUTIONAL BUYER AND A QUALIFIED PURCHASER OR
(Y) A QUALIFIED PURCHASER AND NOT A U.S. PERSON, AND IN EACH CASE WITH RESPECT
TO WHICH IT EXERCISES SOLE INVESTMENT DISCRETION, (C) IT AND EACH ACCOUNT FOR
WHICH IT IS PURCHASING WILL HOLD AND TRANSFER AT LEAST THE MINIMUM DENOMINATION
OF NOTES, (D) IT UNDERSTANDS THAT THE ISSUERS MAY RECEIVE A LIST OF PARTICIPANTS
HOLDING POSITIONS IN ITS NOTES FROM ONE OR MORE BOOK-ENTRY DEPOSITORIES, (E) IT
WILL PROVIDE NOTICE OF THE TRANSFER RESTRICTIONS TO ANY SUBSEQUENT TRANSFEREES,
(F) IT IS NOT A BROKER-DEALER OF THE TYPE DESCRIBED IN PARAGRAPH (a)(1)(ii) OF
RULE 144A WHICH OWNS AND INVESTS ON A DISCRETIONARY BASIS LESS THAN $25,000,000
IN SECURITIES OF ISSUERS THAT ARE NOT AFFILIATED WITH IT, (G) IT IS NOT A
PARTICIPANT-DIRECTED EMPLOYEE PLAN, SUCH AS A 401(k) PLAN, OR ANY OTHER TYPE OF
PLAN REFERRED TO IN PARAGRAPH (a)(1)(i)(D) OR (a)(1)(i)(E) OF RULE 144A, OR A
TRUST FUND REFERRED TO IN PARAGRAPH (a)(1)(i)(F) OF RULE 144A THAT HOLDS THE
ASSETS OF SUCH A PLAN, (H) IT IS NOT FORMED FOR THE PURPOSE OF INVESTING IN THE
ISSUERS (EXCEPT WHERE EACH BENEFICIAL OWNER IS (X) BOTH A QUALIFIED PURCHASER
AND A QUALIFIED INSTITUTIONAL BUYER OR (Y) A QUALIFIED PURCHASER AND NOT A
U.S. PERSON) AND (I) IF IT IS A COMPANY EXCEPTED FROM THE DEFINITION OF
“INVESTMENT COMPANY” BY SECTION 3(c)(1) OR SECTION 3(c)(7) OF THE 1940 ACT, OR A
SECTION 7(d) FOREIGN INVESTMENT COMPANY RELYING ON SECTION 3(c)(1) OR
SECTION 3(c)(7) OF THE 1940 ACT WITH RESPECT TO ITS U.S. HOLDERS, AND WAS FORMED
ON OR BEFORE APRIL 30, 1996, IT HAS RECEIVED THE NECESSARY CONSENT FROM ITS
BENEFICIAL OWNERS AS REQUIRED BY THE 1940 ACT.

THE INITIAL PURCHASERS AND EACH SUBSEQUENT TRANSFEREE TAKING DELIVERY OF THIS
NOTE OR AN INTEREST IN THIS NOTE WILL BE DEEMED TO HAVE MADE THE APPLICABLE
REPRESENTATIONS AND AGREEMENTS REFERRED TO IN THE INDENTURE. THE INITIAL
PURCHASERS AND EACH SUBSEQUENT TRANSFEREE TAKING DELIVERY OF THIS NOTE OR AN
INTEREST IN THIS NOTE IN THE FORM OF AN INTEREST IN A [TEMPORARY REGULATION S
GLOBAL NOTE] [RULE 144A GLOBAL NOTE] OR [PERMANENT REGULATION S GLOBAL NOTE]
WILL BE REQUIRED TO DELIVER A TRANSFER CERTIFICATE IN THE FORM REQUIRED BY THE
INDENTURE AND WILL BE REQUIRED TO MAKE THE APPLICABLE REPRESENTATIONS AND
AGREEMENTS REFERRED TO IN THE INDENTURE.

ANY TRANSFER OF THIS NOTE IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND
EFFECT AND WILL BE VOID AB INITIO AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO
THE INITIAL PURCHASERS OR SUBSEQUENT TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUERS, THE TRUSTEE OR ANY INTERMEDIARY.

 

15



--------------------------------------------------------------------------------

IF THIS NOTE WAS ACQUIRED IN THE UNITED STATES, AND THE HOLDER IS DETERMINED TO
BE (OTHER THAN FOLLOWING ANY RAPID PAYMENT EVENT) A COMPETITOR OR NOT TO HAVE
BEEN BOTH A QUALIFIED INSTITUTIONAL BUYER AND A QUALIFIED PURCHASER AT THE TIME
OF ACQUISITION OF THIS NOTE, THE ISSUERS HAVE THE RIGHT TO REQUIRE SUCH HOLDER
TO SELL THIS NOTE TO A PURCHASER WHO IS BOTH A QUALIFIED INSTITUTIONAL BUYER AND
A QUALIFIED PURCHASER AND NOT (OTHER THAN FOLLOWING ANY RAPID PAYMENT EVENT) A
COMPETITOR. THE ISSUERS ALSO HAVE THE RIGHT TO REFUSE TO HONOR A TRANSFER TO A
PERSON WHO IS NOT BOTH A QUALIFIED INSTITUTIONAL BUYER AND A QUALIFIED
PURCHASER.

IF THIS NOTE WAS ACQUIRED OUTSIDE THE UNITED STATES, AND THE HOLDER IS
DETERMINED NOT TO HAVE BEEN A QUALIFIED PURCHASER AND NOT A U.S. PERSON AT THE
TIME OF ACQUISITION OF THIS NOTE, THE ISSUERS HAVE THE RIGHT TO REQUIRE SUCH
HOLDER TO SELL THIS NOTE TO A PURCHASER WHO IS A QUALIFIED PURCHASER AND NOT A
U.S. PERSON NOR (OTHER THAN FOLLOWING ANY RAPID PAYMENT EVENT) A COMPETITOR. THE
ISSUERS ALSO HAVE THE RIGHT TO REFUSE TO HONOR A TRANSFER TO A PERSON WHO IS NOT
A QUALIFIED PURCHASER AND NOT A U.S. PERSON OR WHO IS (OTHER THAN FOLLOWING ANY
RAPID PAYMENT EVENT) A COMPETITOR.

(i) The Series 2018-1 Class A Notes Temporary Regulation S Global Notes shall
also bear the following legend:

UNTIL 40 DAYS AFTER THE ORIGINAL ISSUE DATE OF THE NOTES (THE “RESTRICTED
PERIOD”) IN CONNECTION WITH THE OFFERING OF THE NOTES IN THE UNITED STATES FROM
OUTSIDE OF THE UNITED STATES, THE SALE, PLEDGE OR TRANSFER OF THIS NOTE IS
SUBJECT TO CERTAIN CONDITIONS AND RESTRICTIONS. THE HOLDER HEREOF, BY PURCHASING
OR OTHERWISE ACQUIRING THIS NOTE, ACKNOWLEDGES THAT SUCH HOLDER IS A QUALIFIED
PURCHASER IS NOT A U.S. PERSON AND (OTHER THAN FOLLOWING A RAPID PAYMENT EVENT)
A COMPETITOR AND, AND THAT THIS NOTE HAS NOT BEEN REGISTERED UNDER THE 1933 ACT
AND AGREES FOR THE BENEFIT OF THE ISSUERS THAT THIS NOTE MAY BE TRANSFERRED,
RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY TO A QUALIFIED PURCHASER AND IS
NOT A U.S. PERSON OR (OTHER THAN FOLLOWING A RAPID PAYMENT EVENT) A COMPETITOR
AND IN COMPLIANCE WITH THE 1933 ACT AND OTHER APPLICABLE LAWS OF THE STATES,
TERRITORIES AND POSSESSIONS OF THE UNITED STATES GOVERNING THE OFFER AND SALE OF
SECURITIES, AND PRIOR TO THE EXPIRATION OF THE RESTRICTED PERIOD, ONLY (I) IN AN
OFFSHORE TRANSACTION IN ACCORDANCE WITH REGULATION S UNDER THE 1933 ACT OR
(II) PURSUANT TO AND IN ACCORDANCE WITH RULE 144A UNDER THE 1933 ACT.

(j) The Series 2018-1 Global Notes issued in connection with the Series 2018-1
Class A Notes shall bear the following legend:

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE HEREINAFTER
REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY
(“DTC”), A NEW YORK CORPORATION, 570 WASHINGTON BLVD., JERSEY CITY, NEW
JERSEY 07310, OR A NOMINEE THEREOF. THIS NOTE MAY NOT BE EXCHANGED IN WHOLE OR
IN PART FOR A SECURITY

 

16



--------------------------------------------------------------------------------

REGISTERED, AND NO TRANSFER OF THIS NOTE IN WHOLE OR IN PART MAY BE REGISTERED,
IN THE NAME OF ANY PERSON OTHER THAN DTC OR A NOMINEE THEREOF, EXCEPT IN THE
LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE. UNLESS THIS NOTE IS PRESENTED
BY AN AUTHORIZED REPRESENTATIVE OF DTC TO THE ISSUERS OR THE NOTE REGISTRAR, AND
ANY NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS
IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC, AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC, ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL BECAUSE THE REGISTERED OWNER, CEDE &
CO., HAS AN INTEREST HEREIN.

(k) The required legends set forth above shall not be removed from the
applicable Series 2018-1 Class A Notes except as provided herein. The legend
required for a Rule 144A Global Note may be removed from such Rule 144A Global
Note if there is delivered to the Issuers and the Registrar such satisfactory
evidence, which may include an Opinion of Counsel, as may be reasonably required
by the Issuers that neither such legend nor the restrictions on transfer set
forth therein are required to ensure that transfers of such Rule 144A Global
Note will not violate the registration requirements of the Securities Act. Upon
provision of such satisfactory evidence, the Trustee at the direction of the
Issuers (or the Manager on their behalf), shall authenticate and deliver in
exchange for such Rule 144A Global Note a Series 2018-1 Class A Note or
Series 2018-1 Class A Notes having an equal aggregate principal amount that does
not bear such legend. If such a legend required for a Rule 144A Global Note has
been removed from a Series 2018-1 Class A Note as provided above, no other
Series 2018-1 Class A Note issued in exchange for all or any part of such
Series 2018-1 Class A Note shall bear such legend, unless the Issuers have
reasonable cause to believe that such other Series 2018-1 Class A Note is a
“restricted security” within the meaning of Rule 144 under the Securities Act
and instructs the Trustee to cause a legend to appear thereon.

If the Trustee is notified by the Issuers that (i) a transfer or attempted or
purported transfer of any interest in a Series 2018-1 Class A Note was not
consummated in compliance with the applicable transfer provisions on the basis
of an incorrect form or certification from the transferee or purported
transferee, (ii) a transferee failed to deliver to the Trustee any form or
certificate required to be delivered under the Indenture or (iii) the holder of
any interest in a Note is in breach of any representation or agreement set forth
in any certificate or any deemed representation or agreement of such holder, the
Trustee will not register such attempted or purported transfer and if a transfer
has been registered, such transfer will be absolutely null and void ab initio
and will vest no rights in the purported transferee (such purported transferee,
a “Disqualified Transferee”) and the last preceding holder of such interest in
such Series 2018-1 Class A Note that was not a Disqualified Transferee will be
restored to all rights as a Noteholder thereof retroactively to the date of
transfer of such Series 2018-1 Class A Note by such Noteholder. Without
limitation, Persons who are not Qualified Purchasers or are (other than
following any Rapid Payment Event) Competitors will be Disqualified Transferees.

Section 4.3 Section 3(c)(7) Procedures.

The provisions of this Section 4.3 apply to interests in all Series 2018-1
Class A Notes.

(a) The following provisions are not intended to, and do not, preclude the
Issuers from relying on any exception from registration as an “investment
company” under the 1940 Act or from any exclusion as an “investment company”
pursuant to Section 3(c)(7) of the 1940 Act. No adverse

 

17



--------------------------------------------------------------------------------

inferences shall be drawn from the inclusion of the foregoing provisions with
respect to any such other exception or exclusion.

(b) The Issuers shall, upon two (2) Business Days’ prior written notice, cause
the Trustee to send, and the Trustee hereby agrees to send on at least an annual
basis, a notice from the Issuers to DTC in substantially the form of Exhibit C
hereto (the “Important Section 3(c)(7) Notice”), with a request that DTC forward
each such notice to the relevant DTC participants for further delivery to the
Series 2018-1 Note Owners. If DTC notifies the Issuers or the Registrar that it
will not forward such notices, the Issuers will request DTC to deliver to the
Issuers a list of all DTC participants holding an interest in the Series 2018-1
Notes and the Registrar and Paying Agent will send the Important Section 3(c)(7)
Notice directly to such participants.

(c) The Issuers will take the following steps in connection with the
Series 2018-1 Notes:

(i) DTC Actions. The Issuers will direct DTC to take the following steps in
connection with the Series 2018-1 Class A Notes:

(A) The Issuers will direct DTC to include the marker “3c7” in the
DTC 20-character security descriptor and the 48-character additional descriptor
for the Series 2018-1 Class A Notes in order to indicate that sales are limited
to Qualified Purchasers.

(B) The Issuers will direct DTC to cause each physical deliver order ticket that
is delivered by DTC to purchasers to contain the 20-character security
descriptor. The Issuers will direct DTC to cause each deliver order ticket that
is delivered by DTC to purchasers in electronic form to contain a “3c7”
indicator and a related user manual for participants. Such user manual will
contain a description of the relevant restrictions imposed by Section 3(c)(7).

(C) On or prior to the Closing Date, the Issuers will instruct DTC to send a
Section 3(c)(7) Notice to all DTC participants in connection with the offering
of the Series 2018-1 Class A Notes.

(D) In addition to the obligations of the Trustee set forth in Section 4.3(b),
the Issuers will from time to time (upon the request of the Trustee) make a
request to DTC to deliver to the Issuer a list of all DTC participants holding
an interest in the Series 2018-1 Class A Notes.

(E) The Issuers will cause each CUSIP number obtained for a Series 2018-1
Class A Note to have a fixed field containing “3c7” and either “144A” or “RegS”
indicators, as applicable, attached to such CUSIP number.

(d) Bloomberg Screens, etc. The Issuers will from time to time request all
third-party vendors to include on screens maintained by such vendors appropriate
legends regarding Rule 144A/Regulation S and Section 3(c)(7) under the 1940 Act
restrictions on the Series 2018-1 Class A Notes. Without limiting the foregoing,
the Issuers will request that each third-party vendor include the following
legends on each screen containing information about the Notes:

(i) Bloomberg.

 

18



--------------------------------------------------------------------------------

(A) “144A/3c7” or “RegS/3c7,” as applicable, to be stated in the “Security
Description” page describing the Series 2018-1 Class A Notes;

(B) an indicator stating “PRVT PLACEMENT” located on the “Security Description”
page;

(C) the “Comments” pages should state that the Series 2018-1 Class A Notes are
being offered (a) in the United States to persons that are both (i) “Qualified
Institutional Buyers” as defined in Rule 144A under the Securities Act and
(ii) “Qualified Purchasers” as defined under the 1940 Act or (b) outside the
U.S. to Persons that (i) are “Qualified Purchasers” as defined under the 1940
Act and (ii) are not a U.S. Person as defined in Regulation S under the
Securities Act; and

(D) the “Disclaimer” page should state that the Series 2018-1 Class A Notes will
not be and have not been registered under the Securities Act, that the Issuers
have not been registered under the Investment Company Act of 1940, and that the
Series 2018-1 Class A Notes may only be offered or sold in accordance with
Section 3(c)(7) of the 1940 Act.

(ii) Reuters.

(A) a “144A – 3c7” or “Reg S – 3c7,” as applicable, notation included in the
security name field at the top of the Reuters Instrument Code screen;

(B) a <144A3c7Disclaimer> or <RegS3c7Disclaimer>, as applicable, indicator
appearing on the right side of the Reuters Instrument Code screen; and

(C) a link from such (i) <144A3c7Disclaimer> indicator to a disclaimer screen
containing the following language: “These Notes may be sold or transferred only
to Persons who are both (i) “Qualified Institutional Buyers”, as defined in
Rule 144A under the Securities Act, and (ii) “Qualified Purchasers”, as defined
under the 1940 Act” or (ii) <RegS3c7Disclaimer> indicator to a disclaimer screen
containing the following language: “These Notes may be sold or transferred to
Persons who are (i) “Qualified Purchasers” as defined under the 1940 Act and
(ii) are not a U.S. Person as defined in Regulation S under the Securities Act.”

Section 4.4 Note Owner Representations and Warranties. Each Person who becomes a
Note Owner of a beneficial interest in a Series 2018-1 Note pursuant to the
Offering Memorandum will be deemed to represent, warrant and agree on the date
such Person acquires any interest in any Series 2018-1 Note as follows:

(a) With respect to any sale of Series 2018-1 Class A Notes pursuant to
Rule 144A, it is not (other than following any Rapid Payment Event) a Competitor
and is a QIB/QP pursuant to Rule 144A and Section 2(a)(51) of the 1940 Act, and
is aware that any sale of Series 2018-1 Class A Notes to it will be made in
reliance on Rule 144A. Its acquisition of Series 2018-1 Class A Notes in any
such sale will be for its own account or for the account of another QIB/QP that
is not (other than following any Rapid Payment Event) a Competitor.

(b) With respect to any sale of Series 2018-1 Class A Notes pursuant to
Regulation S, at the time the buy order for such Series 2018-1 Class A Notes was
originated, it was outside the United States to a Person who is not (other than
following any Rapid Payment Event) a

 

19



--------------------------------------------------------------------------------

Competitor and is a Qualified Purchaser and not a U.S. Person, and was not
purchasing for the account or benefit of a U.S. Person or (other than following
any Rapid Payment Event) a Competitor.

(c) It is not a broker-dealer of the type described in paragraph (a)(1)(ii) of
Rule 144A which owns and invests on a discretionary basis less than $25,000,000
in securities of unaffiliated issuers.

(d) It has not been formed for the purpose of investing in the Series 2018-1
Class A Notes, except where each beneficial owner is a QIB/QP (for Series 2018-1
Class A Notes acquired in the United States) or a Qualified Purchaser and not a
U.S. Person (for Series 2018-1 Class A Notes acquired outside the United
States).

(e) It will, and each account for which it is purchasing will, hold and transfer
at least the minimum denomination of Series 2018-1 Class A Notes.

(f) It understands that the Issuers, the Manager and Back-Up Manager may receive
a list of participants holding positions in the Series 2018-1 Class A Notes from
one or more book-entry depositories.

(g) It understands that the Manager, the Issuers and Back-Up Manager may receive
(i) a list of Note Owners that have requested access to the Trustee’s
password-protected website or that have voluntarily registered as a Note Owner
with the Trustee and (ii) copies of Noteholder confirmations of representations
and warranties executed to obtain access to the Trustee’s password-protected
website.

(h) It will provide to each person to whom it transfers Series 2018-1 Class A
Notes notices of any restrictions on transfer of such Series 2018-1 Class A
Notes.

(i) It is not a participant-directed employee plan, such as a 401(k) plan, or
any other type of plan referred to in paragraph (a)(1)(i)(D) or (a)(1)(i)(E) of
Rule 144A, or a trust fund referred to in paragraph (a)(1)(i)(F) of Rule 144A
that holds the assets of such a plan.

(j) If it is a Section 3(c)(1) or Section 3(c)(7) investment company, or a
Section 7(d) foreign investment company relying on Section 3(c)(1) or
Section 3(c)(7) of the 1940 Act with respect to its U.S. holders, and was formed
on or before April 30, 1996, it has received the necessary consent from its
beneficial owners as required by the 1940 Act.

(k) It understands that (i) the Series 2018-1 Class A Notes are being offered in
a transaction not involving any public offering in the United States within the
meaning of the Securities Act, (ii) the Series 2018-1 Class A Notes have not
been and will not be registered under the Securities Act, (iii) such Series
2018-1 Class A Notes may be offered, resold, pledged or otherwise transferred
only (A) in the United States to a Person who the seller reasonably believes is
a Qualified Institutional Buyer and who is a Qualified Purchaser in a
transaction meeting the requirements of Rule 144A and who is not (other than
following any Rapid Payment Event) a Competitor, (B) outside the United States
to a Person who is a Qualified Purchaser and not a U.S. Person in a transaction
meeting the requirements of Regulation S and who is not (other than following
any Rapid Payment Event) a Competitor or (C) to a Person that is a Qualified
Purchaser in a transaction exempt from the registration requirements of the
Securities Act and the applicable securities laws of any state of the United
States and any other jurisdiction, in each such case in accordance with the
Indenture and any applicable securities laws of any state of the United States
and (iv) it will, and each subsequent holder of a Series 2018-1 Note is required
to, notify any subsequent purchaser of a Series 2018-1 Note of the resale
restrictions set forth in clause (iii) above.

 

20



--------------------------------------------------------------------------------

(l) It understands that the certificates evidencing the Rule 144A Global Notes
and Permanent Regulation S Global Notes will bear legends substantially similar
to those set forth in Section 4.2(h) of this Series Supplement.

(m) It understands that the certificates evidencing the Temporary Regulation S
Global Notes will bear legends substantially similar to those set forth in
Sections 4.2(h) and (i) of this Series Supplement.

(n) It understands that the certificates evidencing the Series 2018-1 Global
Notes will bear legends substantially similar to those set forth in
Section 4.2(j) of this Series Supplement.

(o) Either (i) it is neither a Plan (including, without limitation, an entity
whose underlying assets include “plan assets” by reason of a Plan’s investment
in the entity or otherwise), nor a governmental, church, non-U.S. or other plan
which is subject to any federal, state, local or non-U.S. law that is similar to
the provisions of Section 406 of ERISA or Section 4975 of the Code or (ii) the
Note Owner’s acquisition, holding and disposition of the Series 2018-1 Class A
Notes (or any interest therein) will not constitute or result in a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code
(or, in the case of a governmental, church, non-U.S. or other plan, a non-exempt
violation under any similar law). In addition, each Note Owner that is a Plan,
by acceptance of the Series 2018-1 Class A Notes, will be deemed to have
represented and warranted that a fiduciary acting on its behalf is causing it to
purchase the Series 2018-1 Class A Notes and that such fiduciary: (A) is a bank,
an insurance carrier, a registered investment adviser, a registered
broker-dealer or an independent fiduciary with at least $50 million of assets
under management or control as specified in 29 CFR Section 2510.3-21(c)(1)(i)
(excluding an IRA owner if the Note Owner is an IRA); (B) is independent (for
purposes of 29 CFR Section 2510.3-21(c)(1)) of the Securitization Entities,
Initial Purchasers, Manager, Lessee, Depositors or Spectrum Lease Guarantors and
their respective affiliates (the “Transaction Parties”); (C) is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies, including the Note Owner’s
transactions with the Transaction Parties hereunder; (D) has been advised that
none of the Transaction Parties has undertaken or will undertake to provide
impartial investment advice, or has given or will give advice in a fiduciary
capacity, in connection with the Note Owner’s transactions with the Transaction
Parties contemplated hereby; (E) is a “fiduciary” under Section 3(21)(A) of
ERISA or Section 4975(e)(3) of the Code, or both, as applicable, with respect
to, and is responsible for exercising independent judgment in evaluating, the
Note Owner’s transactions with the Transaction Parties contemplated hereby; and
(F) understands and acknowledges the existence and nature of the underwriting
discounts, commissions and fees, and any other related fees, compensation
arrangements or financial interests, described in this offering memorandum; and
understands, acknowledges and agrees that no such fee or other compensation is a
fee or other compensation for the provision of investment advice, and that none
of the Transaction Parties, nor any of their respective directors, officers,
members, partners, employees, principals or agents has received or will receive
a fee or other compensation from the Note Owner or such fiduciary for the
provision of investment advice (rather than other services) in connection with
the Note Owner’s transactions with the Transaction Parties contemplated hereby.

(p) It is not (other than following a Rapid Payment Event) a Competitor.

(q) It understands that any subsequent transfer of the Series 2018-1 Class A
Notes or any interest therein is subject to certain restrictions and conditions
set forth in the Indenture and it agrees to be bound by, and not to resell,
pledge or otherwise transfer the Series 2018-1 Class A Notes or any interest
therein except in compliance with, such restrictions and conditions and the
Securities Act.

 

21



--------------------------------------------------------------------------------

Section 4.5 Limitation on Liability. None of the Issuers, the Trustee, the
Back-Up Manager, the Securities Intermediary or any Paying Agent shall have any
responsibility or liability for any aspects of the records maintained by DTC or
its nominee or any of the Agent Members relating to or for payments made thereby
on account of beneficial interests in a Rule 144A Global Note or a Regulation S
Global Note. None of the Issuers, the Trustee, the Back-Up Manager, the
Securities Intermediary or the Paying Agent shall have any responsibility or
liability with respect to any records maintained by the Noteholder with respect
to the beneficial holders thereof or payments made thereby on account of
beneficial interests held therein.

ARTICLE V

GENERAL

Section 5.1 [Intentionally Omitted].

Section 5.2 Exhibits. The annexes and exhibits attached hereto and listed on the
table of contents hereto supplement the annexes and exhibits included in the
Base Indenture.

Section 5.3 Ratification of Base Indenture. As supplemented by this Series
Supplement, the Base Indenture is in all respects ratified and confirmed and the
Base Indenture as so supplemented by this Series Supplement shall be read, taken
and construed as one and the same instrument.

Section 5.4 Certain Notices to the Rating Agencies. The Issuers shall provide to
each Rating Agency a copy of each Opinion of Counsel and Officer’s Certificate
delivered to the Trustee pursuant to this Series Supplement or any other
Transaction Document.

Section 5.5 Prior Notice by Trustee to the Controlling Class Representative and
Control Party. Subject to Section 10.1 of the Base Indenture, the Trustee agrees
that it shall not exercise any rights or remedies available to it as a result of
the occurrence of a Rapid Amortization Event (including any Lessee Payment
Default Rapid Am Event) or an Event of Default until after the Trustee has given
prior written notice thereof to the Controlling Class Representative and the
Control Party and obtained the direction of the Control Party (subject to
Section 11.4(f) of the Base Indenture, at the direction of the Controlling
Class Representative).

Section 5.6 Counterparts. This Series Supplement may be executed in any number
of counterparts, each of which so executed shall be deemed to be an original,
but all of such counterparts shall together constitute but one and the same
instrument.

Section 5.7 Governing Law. THIS SERIES SUPPLEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

Section 5.8 Amendments. This Series Supplement may not be modified or amended
except in accordance with the terms of the Base Indenture.

Section 5.9 Termination of Series Supplement. This Series Supplement shall cease
to be of further effect when (i) all Outstanding Series 2018-1 Class A Notes
theretofore authenticated and issued have been delivered (other than destroyed,
lost, or stolen Series 2018-1 Class A Notes that have been replaced or paid) to
the Trustee for cancellation, (ii) the Issuers have paid all sums payable
hereunder and under the Base Indenture in respect of the Series 2018-1 Class A
Notes and, without duplication, (iii) the conditions set forth in
Section 12.1(c) of the Base Indenture have been satisfied with respect to the
Series

 

22



--------------------------------------------------------------------------------

2018-1 Class A Notes; provided that any provisions of this Series Supplement
required for the Series 2018-1 Final Payment to be made shall survive until the
Series 2018-1 Final Payment is paid to the Series 2018-1 Class A Noteholders.

Section 5.10 Entire Agreement. This Series Supplement, together with the
exhibits and schedules hereto and the other Indenture Documents, contains a
final and complete integration of all prior expressions by the parties hereto
with respect to the subject matter hereof and shall constitute the entire
agreement among the parties hereto with respect to the subject matter hereof,
superseding all previous oral statements and other writings with respect
thereto.

[Signature Pages Follow]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Issuers, the Trustee and the Securities
Intermediary has caused this Series Supplement to be duly executed by its
respective duly authorized officer as of the day and year first written above.

 

SPRINT SPECTRUM CO LLC

By:

  

/s/ Janet M. Duncan                            

  

Name: Janet M. Duncan

  

Title:   Vice President and Treasurer

 

Sprint Spectrum Co LLC – 2018-1 Series Supplement



--------------------------------------------------------------------------------

SPRINT SPECTRUM CO II LLC

By:

  

/s/ Janet M. Duncan                            

  

Name: Janet M. Duncan

  

Title:   Vice President and Treasurer

 

Sprint Spectrum Co LLC – 2018-1 Series Supplement



--------------------------------------------------------------------------------

SPRINT SPECTRUM CO III LLC

By:

  

/s/ Janet M. Duncan                                

  

Name: Janet M. Duncan

  

Title:   Vice President and Treasurer

 

Sprint Spectrum Co LLC – 2018-1 Series Supplement



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS, not in its individual capacity but solely
as Trustee and Securities Intermediary

By:

  

/s/ Diana Vasconez                            

  

Name: Diana Vasconez

  

Title:   Assistant Vice President

 

By:

  

/s/ William Schwerdtam                            

  

Name: William Schwerdtam

  

Title:   Associate

 

Sprint Spectrum Co LLC – 2018-1 Series Supplement



--------------------------------------------------------------------------------

ANNEX A

SERIES 2018-1 SUPPLEMENTAL DEFINITIONS LIST

“Acceptance Date” has the meaning set forth in Section 3.8(b) of the
Series 2018-1 Supplement.

“Accepting Noteholder” has the meaning set forth in Section 3.8(b) of the Series
2018-1 Supplement.

“Agent Members” means members of, or participants in, DTC.

“Authorized Minimum Denominations” has the meaning set forth in Section 4.1 of
the Series 2018-1 Supplement.

“Cede” has the meaning set forth in Section 4.1(a) of the Series 2018-1
Supplement.

“Change of Control” has the meaning set forth in Section 3.8(g) of the
Series 2018-1 Supplement.

“Change of Control Offer” has the meaning set forth in Section 3.8(b) of the
Series 2018-1 Supplement.

“Change of Control Prepayment” has the meaning set forth in Section 3.8(e) of
the Series 2018-1 Supplement.

“Change of Control Prepayment Date” has the meaning set forth in Section 3.8(b)
of the Series 2018-1 Supplement.

“Change of Control Prepayment Notice” has the meaning set forth in
Section 3.8(b) of the Series 2018-1 Supplement.

“Change of Control Prepayment Price” has the meaning set forth in Section 3.8(a)
of the Series 2018-1 Supplement.

“Change of Control Triggering Event” has the meaning set forth in Section 3.8(g)
of the Series 2018-1 Supplement.

“Class A Make-Whole End Date” has the meaning set forth in Section 3.6(e) of the
Series 2018-1 Supplement.

“Class A Make-Whole Prepayment Premium” has the meaning set forth in
Section 3.6(e) of the Series 2018-1 Supplement. For purposes of the Base
Indenture, “Class A Make-Whole Prepayment Premium” shall be deemed to be a
“Class A Make-Whole Prepayment Premium.”

“Class A Notes Accrued Quarterly Interest Amount” means, with respect to any
Quarterly Payment Date, an amount equal to the sum of: (i) the Class A Quarterly
Interest and (ii) the Class A Notes Accrued Quarterly Interest Shortfall, if
any.

For purposes of the Base Indenture, the “Class A Notes Accrued Quarterly
Interest Amount” shall be deemed to be a “Class A Notes Accrued Quarterly
Interest Amount.”

 

A-1



--------------------------------------------------------------------------------

“Class A Notes Accrued Quarterly Interest Shortfall” means, as of any date of
determination, the aggregate amount, if any, of due and unpaid Class A Quarterly
Interest as of the Quarterly Payment Date immediately prior to such date of
determination; provided that if such determination relates to the amount of
funds on deposit in the Class A Notes Interest Reserve Account or amount of
funds to be provided under any Interest Reserve Letter of Credit for purposes of
paying the Class A Notes Accrued Quarterly Interest Shortfall pursuant to
Section 5.9(d) of the Base Indenture, such amount shall be the amount, if any,
by which the aggregate amount allocated to the Class A Notes Quarterly Interest
Amount is less than the Class A Quarterly Interest for the related Interest
Accrual Period.

“Class A Quarterly Interest” means, with respect to any Interest Accrual Period,
an amount equal to (i) the accrued interest at the Series 2018-1 Class A-1 Note
Rate on the Series 2018-1 Class A Outstanding Principal Amount of Series 2018-1
Class A-1 Notes and (ii) the accrued interest at the Series 2018-1 Class A-2
Note Rate on the Series 2018-1 Class A Outstanding Principal Amount of
Series 2018-1 Class A-2 Notes, in each case, calculated based on a 360-day year
of twelve 30-day months. For purposes of the Base Indenture, the “Class A
Quarterly Interest” shall be deemed to be a “Class A Notes Quarterly Interest
Amount.”

“Default Rate” has the meaning set forth in Section 3.5(a) of the Series 2018-1
Supplement.

“Definitive Notes” has the meaning set forth in Section 4.1(c) of the
Series 2018-1 Supplement.

“Disqualified Transferee” has the meaning set forth in Section 4.2(k) of the
Series 2018-1 Supplement.

“DTC” means The Depository Trust Company and any successor thereto.

“Fitch” means Fitch Ratings Inc., doing business as Fitch Ratings, or any
successor thereto.

“Important Section 3(c)(7) Notice” has the meaning set forth in Section 4.3(b)
of the Series 2018-1 Supplement.

“Initial Purchasers” means, collectively, Goldman Sachs & Co. LLC, Mizuho
Securities USA LLC, J.P. Morgan Securities LLC, MUFG Securities American Inc.,
Credit Agricole Securities (USA) Inc. and Citigroup Global Markets Inc.

“Offering Memorandum” means the Offering Memorandum for the offering of the
Series 2018-1 Class A Notes, dated March 14, 2018, prepared by the Issuers.

“Outstanding Series 2018-1 Class A Notes” means, with respect to the
Series 2018-1 Class A Notes, as of any time, all Series 2018-1 Class A Notes
theretofore authenticated and delivered under the Base Indenture, as
supplemented by this Series Supplement, except:

(i) Series 2018-1 Class A Notes theretofore canceled by the Registrar or
delivered to the Registrar for cancellation;

(ii) Series 2018-1 Class A Notes, or portions thereof, for whose payment or
redemption funds in the necessary amount are on deposit in the appropriate
account and are available for payment of such Series 2018-1 Class A Notes or
portions thereof; provided that if such Series 2018-1 Class A Notes or portions
thereof are to be redeemed, notice of such redemption has been duly given
pursuant to the Indenture or provision therefore reasonably satisfactory to the
Trustee has been made;

 

A-2



--------------------------------------------------------------------------------

(iii) Series 2018-1 Class A Notes that have been defeased in accordance with
Section 12.1 of the Base Indenture;

(iv) Series 2018-1 Class A Notes in exchange for which, or in lieu of which,
other Series 2018-1 Class A Notes have been authenticated and delivered pursuant
to the Indenture, unless proof reasonably satisfactory to the Trustee is
presented that any such Series 2018-1 Class A Notes are held by a holder in due
course or protected purchaser for value; and

(v) Series 2018-1 Class A Notes alleged to have been mutilated, destroyed, lost
or stolen for which replacement Series 2018-1 Class A Notes have been issued as
provided in the Indenture;

provided that (A) in determining whether the Noteholders of the requisite
Outstanding Principal Amount have given any request, demand, authorization,
direction, notice, consent, waiver or vote under the Indenture, the following
Series 2018-1 Class A Notes shall be disregarded and deemed not to be
Outstanding: (x) Series 2018-1 Class A Notes owned by the Back-Up Manager, any
Affiliate of the Back-Up Manager, any Securitization Entity or any other obligor
upon the Series 2018-1 Class A Notes or any Affiliate of any of them
(y) Series 2018-1 Class A Notes held in any accounts with respect to which the
Manager or any Affiliate thereof exercises discretionary voting authority and
(z) Series 2018-1 Class A Notes held in any accounts with respect to which the
Back-Up Manager or any Affiliate thereof exercises discretionary voting
authority; provided, further, that in determining whether the Trustee shall be
protected in relying upon any such request, demand, authorization, direction,
notice, consent, waiver or vote, only Series 2018-1 Class A Notes as described
under clause (x), (y) or (z) above that a Trust Officer actually knows to be so
owned shall be so disregarded; and (B) Series 2018-1 Class A Notes owned in the
manner indicated in clause (x), (y) or (z) above that have been pledged in good
faith may be regarded as Outstanding if the pledgee establishes to the
satisfaction of the Trustee the pledgee’s right so to act with respect to such
Series 2018-1 Class A Notes and that the pledgee is not a Securitization Entity
or any other obligor upon the Series 2018-1 Class A Notes or the Manager, the
Back-Up Manager or, in each case, an Affiliate thereof, or an account for which
the Manager, the Back-Up Manager or, in each case, an Affiliate of the Manager
or the Back-Up Manager exercises discretionary voting authority.

“Permanent Regulation S Global Notes” has the meaning set forth in
Sections 4.1(b) of the Series 2018-1 Supplement.

“Prepayment Notes” has the meaning set forth in Section 3.8(b) of the
Series 2018-1 Supplement.

“Prepayment Notice” has the meaning set forth in Section 3.6(g) of the
Series 2018-1 Supplement.

“Prepayment Record Date” means, with respect to (i) any Series 2018-1 Prepayment
Date that is not a Quarterly Payment Date, the close of business on the
fifteenth (15) day prior to the date of such Series 2018-1 Prepayment (without
regard to whether such day is a Business Day), and (ii) any Series 2018-1
Prepayment Date that is on the same day as a Quarterly Payment Date, the Record
Date.

“QIB/QP” has the meaning set forth in Section 4.2(b) of the Series 2018-1
Supplement.

“Quarterly Scheduled Principal Amount” means, with respect to any Quarterly
Payment Date, (i) with respect to the Series 2018-1 Class A-1 Notes, for any
Quarterly Payment Date before June 2021, zero, and for any Quarterly Payment
Date on or after June 2021, $131,250,000 and (ii) with respect to the
Series 2018-1 Class A-2 Notes, for any Quarterly Payment Date before June 2023,
zero, and for any Quarterly Payment Date on or after June 2023, $91,875,000;
provided that amounts paid to the Class A

 

A-3



--------------------------------------------------------------------------------

Noteholders in respect of the Series 2018-1 Class A Outstanding Principal Amount
(x) in respect of amounts allocated pursuant to clause (i)(B) of the Priority of
Payments shall reduce the respective Quarterly Scheduled Principal Amount pro
rata or (y) as optional prepayments pursuant to Section 3.6(f), shall reduce the
respective Quarterly Scheduled Principal Amount of the applicable Tranche of
Series 2018-1 Class A Notes pro rata. Series 2018-1 Class A Notes that are
cancelled pursuant to Section 2.14 of the Base Indenture shall reduce the
applicable Quarterly Scheduled Principal Amount ratably based on the Outstanding
Principal Amount of such Series 2018-1 Class A Notes. For purposes of the Base
Indenture, the “Quarterly Scheduled Principal Amount” shall be deemed to be a
“Scheduled Principal Payment” and a “Class A Notes Accrued Quarterly Scheduled
Principal Amount.”

“Quarterly Scheduled Principal Deficiency Amount” means, as of any date of
determination, the aggregate amount, if any, of due and unpaid Quarterly
Scheduled Principal Amounts as of each Quarterly Payment Date prior to such date
of determination.

“Rating Agencies” means Fitch and Moody’s and any successor or successors
thereto. Solely with respect to the Class A Notes, in the event that at any time
the rating agencies rating the Series 2018-1 Class A Notes do not include either
Fitch and Moody’s, references to rating categories of the relevant rating agency
in this Series Supplement shall be deemed instead to be references to the
equivalent categories of such other rating agency as then is rating the Notes as
of the most recent date on which such other rating agency and the outgoing
rating agency published ratings for the type of security in respect of which
such alternative rating agency is used.

“Rating Event” has the meaning set forth in Section 3.8(g) of the Series 2018-1
Supplement.

“Regulation S” means Regulation S promulgated under the Securities Act.

“Regulation S Global Notes” means, collectively, the Temporary Regulation S
Global Notes and the Permanent Regulation S Global Notes.

“Remaining Scheduled Interest Payments” has the meaning set forth in
Section 3.6(e) of the Series 2018-1 Supplement.

“Restricted Period” means, with respect to any Series 2018-1 Class A Notes sold
pursuant to Regulation S, the period commencing on such Series 2018-1 Closing
Date and ending on the 40th day after the Series 2018-1 Closing Date.

“Rule 144A” means Rule 144A promulgated under the Securities Act.

“Rule 144A Global Notes” has the meaning set forth in Section 4.1(a) of the
Series 2018-1 Supplement.

“Series 2018-1 Anticipated Repayment Date” has the meaning set forth in
Section 3.6(b) of the Series 2018-1 Supplement. For purposes of the Base
Indenture, the “Series 2018-1 Anticipated Repayment Date” shall be deemed to be
an “Anticipated Repayment Date.”

“Series 2018-1 Class A Initial Principal Amount” means the aggregate initial
outstanding principal amount of the Series 2018-1 Class A Notes which is
$3,937,500,000, comprising $2,100,000,000 aggregate principal amount Series
2018-1 Class A-1 Notes and $1,837,500,000 aggregate principal amount Series
2018-1 Class A-2 Notes.

 

A-4



--------------------------------------------------------------------------------

“Series 2018-1 Class A Noteholder” means each Person in whose name a
Series 2018-1 Class A Note is registered in the applicable Note Register.

“Series 2018-1 Class A Note Purchase Agreement” means the Purchase Agreement,
dated as of March 14, 2018, by and among Goldman Sachs & Co. LLC, J.P. Morgan
Securities LLC and Mizuho Securities USA LLC, as representatives of the Initial
Purchasers, Sprint Corporation, Sprint Communications Inc., the Issuers and the
Guarantors, as amended, supplemented or otherwise modified from time to time.

“Series 2018-1 Class A Note Rate” means (i) with respect to the Series 2018-1
Class A-1 Notes, the Series 2018-1 Class A-1 Note Rate and (ii) with respect to
the Series 2018-1 Class A-2 Notes, the Series 2018-2 Class A-2 Note Rate.

“Series 2018-1 Class A Notes” has the meaning specified in “Designation” of the
Series 2018-1 Supplement.

“Series 2018-1 Class A Outstanding Principal Amount” with respect to any date,
the sum of the Series 2018-1 Class A-1 Outstanding Principal Amount, plus the
Series 2018-1 Class A-2 Outstanding Principal Amount.

“Series 2018-1 Class A Prepayment” has the meaning set forth in Section 3.6(e)
of the Series 2018-1 Supplement.

“Series 2018-1 Class A-1 Anticipated Repayment Date” has the meaning set forth
in Section 3.6(b) of the Series 2018-1 Supplement. For purposes of the Base
Indenture, the “Series 2018-1 Class A-1 Anticipated Repayment Date” shall be
deemed to be an “Anticipated Repayment Date.”

“Series 2018-1 Class A-1 Note Rate” means a fixed rate equal to 4.738% per
annum.

“Series 2018-1 Class A-1 Outstanding Principal Amount” means, when used with
respect to any date, an amount equal to (a) the Series 2018-1 Class A-1 Initial
Principal Amount, minus (b) the aggregate amount of principal payments (whether
a Quarterly Scheduled Principal Amount, a prepayment, a purchase and
cancellation, a redemption or otherwise) made to Series 2018-1 Class A
Noteholders with respect to Series 2018-1 Class A-1 Notes on or prior to such
date. For purposes of the Base Indenture, the “Series 2018-1 Class A-1
Outstanding Principal Amount” shall be deemed to be an “Outstanding Principal
Amount”.

“Series 2018-1 Class A-2 Anticipated Repayment Date” has the meaning set forth
in Section 3.6(b) of the Series 2018-1 Supplement. For purposes of the Base
Indenture, the “Series 2018-1 Class A-2 Anticipated Repayment Date” shall be
deemed to be an “Anticipated Repayment Date.”

“Series 2018-1 Class A-2 Note Rate” means a fixed rate equal to 5.152% per
annum.

“Series 2018-1 Class A-2 Outstanding Principal Amount” means, when used with
respect to any date, an amount equal to (a) the Series 2018-1 Class A-2 Initial
Principal Amount, minus (b) the aggregate amount of principal payments (whether
a Quarterly Scheduled Principal Amount, a prepayment, a purchase and
cancellation, a redemption or otherwise) made to Series 2018-1 Class A
Noteholders with respect to Series 2018-1 Class A-2 Notes on or prior to such
date. For purposes of the Base Indenture, the “Series 2018-1 Class A-2
Outstanding Principal Amount” shall be deemed to be an “Outstanding Principal
Amount”.

 

A-5



--------------------------------------------------------------------------------

“Series 2018-1 Closing Date” means March 21, 2018. For purposes of the Base
Indenture the Series 2018-1 Closing Date shall be deemed a “Series Closing
Date.”

“Series 2018-1 Final Payment” means the payment of all accrued and unpaid
interest on and principal of all Outstanding Series 2018-1 Class A Notes.

“Series 2018-1 Final Payment Date” means the date on which the Series 2018-1
Final Payment is made.

“Series 2018-1 Global Notes” means, collectively, the Regulation S Global Notes
and the Rule 144A Global Notes.

“Series 2018-1 Legal Final Maturity Date” means the Quarterly Payment Date
occurring in September 2029. For purposes of the Base Indenture, the
“Series 2018-1 Legal Final Maturity Date” shall be deemed to be a “Series Legal
Final Maturity Date.”

“Series 2018-1 Make-Whole Premium Calculation Date” has the meaning set forth in
Section 3.6(g) of the Series 2018-1 Supplement.

“Series 2018-1 Note Owner” means, with respect to a Series 2018-1 Note that is a
Book-Entry Note, the Person who is the beneficial owner of such Book-Entry Note,
as reflected on the books of the Clearing Agency that holds such Book-Entry
Note, or on the books of a Person maintaining an account with such Clearing
Agency (directly or as an indirect participant, in accordance with the rules of
such Clearing Agency).

“Series 2018-1 Prepayment” means a Series 2018-1 Class A Prepayment or any other
prepayment pursuant to Section 3.6(j) of this Series Supplement, as applicable.

“Series 2018-1 Prepayment Amount” means the aggregate principal amount of the
Series 2018-1 Class A Notes to be prepaid on any Series 2018-1 Prepayment Date,
together with all accrued and unpaid interest thereon to such date.

“Series 2018-1 Prepayment Date” means the date on which any prepayment on the
Series 2018-1 Class A Notes is made pursuant to Section 3.6(d), Section 3.6(f)
or Section 3.6(j) of this Series Supplement, which shall be, with respect to any
Series 2018-1 Prepayment pursuant to Section 3.6(f) of this Series Supplement,
the date specified as such in the applicable Prepayment Notice and, with respect
to any Series 2018-1 Prepayment in connection with a Rapid Amortization Period,
the immediately succeeding Quarterly Payment Date.

“Series 2018-1 Supplement” means the Series 2018-1 Supplement, dated as of the
Series 2018-1 Closing Date by and among the Issuers, the Trustee and the
Securities Intermediary, as amended, supplemented or otherwise modified from
time to time.

“Series 2018-1 Supplemental Definitions List” has the meaning set forth in
Article I of the Series 2018-1 Supplement.

“Subject Principal Amount” has the meaning set forth in Section 3.6(e) of the
Series 2018-1 Supplement.

“Similar Law” means any federal, state, local, or non-U.S. law that is
substantially similar to the provisions of Section 406 of ERISA or Section 4975
of the Code.

 

A-6



--------------------------------------------------------------------------------

“Temporary Regulation S Global Notes” has the meaning set forth in
Section 4.1(b) of the Series 2018-1 Supplement.

“Tranche” means each of (i) the Series 2018-1 Class A-1 Notes and (ii) the
Series 2018-1 Class A-2 Notes. For purposes of the Base Indenture, each of the
Series 2018-1 Class A-1 Notes and the Series 2018-1 Class A-2 Notes shall be
deemed to be a “Tranche” of the Class A Notes.

“Tranche Percentage” means, with respect to any date of determination, (i) with
respect to the Tranche consisting of the Series 2018-1 Class A-1 Notes, the
quotient of the Outstanding Principal Amount of the Series 2018-1 Class A-1
Notes divided by the Outstanding Principal Amount of the Class A Notes and
(ii) with respect to the Tranche consisting of the Series 2018-1 Class A-2
Notes, the quotient of the Outstanding Principal Amount of the Series 2018-1
Class A-2 Notes divided by the Outstanding Principal Amount of the Class A
Notes.

“Transaction Parties” has the meaning set forth in Section 4.4(o) of the Series
2018-1 Supplement.

“Treasury Rate” has the meaning set forth in Section 3.6(e) of the Series 2018-1
Supplement.

“U.S. Person” has the meaning set forth in Section 4.1 of the Series 2018-1
Supplement.

 

 

A-7



--------------------------------------------------------------------------------

EXHIBIT A-1

THE ISSUANCE AND SALE OF THIS RULE 144A GLOBAL SERIES 2018-1 CLASS A-1 NOTE
(THIS “NOTE”) HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “1933 ACT”), OR WITH ANY SECURITIES REGULATORY
AUTHORITY OF ANY STATE OR OTHER RELEVANT JURISDICTION, AND NONE OF SPRINT
SPECTRUM CO LLC (THE “MASTER ISSUER”), SPRINT SPECTRUM CO II LLC (“CO-ISSUER
II”) OR SPRINT SPECTRUM CO III LLC (“CO-ISSUER III”) HAVE BEEN REGISTERED UNDER
THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE OR
ANY INTEREST HEREIN MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY
(A) IN THE UNITED STATES, TO EITHER AN INITIAL PURCHASER OR A SUBSEQUENT
TRANSFEREE WHO IS NOT (OTHER THAN FOLLOWING ANY RAPID PAYMENT EVENT) A
COMPETITOR AND IS BOTH A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A
UNDER THE 1933 ACT (“RULE 144A”) (A “QUALIFIED INSTITUTIONAL BUYER”) AND A
“QUALIFIED PURCHASER” (WITHIN THE MEANING OF THE 1940 ACT) (A “QUALIFIED
PURCHASER”), ACTING FOR ITS OWN ACCOUNT OR ONE OR MORE ACCOUNTS WITH RESPECT TO
WHICH SUCH INITIAL PURCHASER OR SUBSEQUENT TRANSFEREE EXERCISES SOLE INVESTMENT
DISCRETION, EACH OF WHICH ACCOUNT IS A QUALIFIED INSTITUTIONAL BUYER, A
QUALIFIED PURCHASER AND NOT (OTHER THAN FOLLOWING ANY RAPID PAYMENT EVENT) A
COMPETITOR OR (B) OUTSIDE THE UNITED STATES, TO AN INITIAL PURCHASER OR A
SUBSEQUENT TRANSFEREE WHO IS NOT (OTHER THAN FOLLOWING ANY RAPID PAYMENT EVENT)
A COMPETITOR AND IS A QUALIFIED PURCHASER AND NOT A “U.S. PERSON” AS DEFINED IN
REGULATION S UNDER THE 1933 ACT (“REGULATION S”) (A “U.S. PERSON”), ACTING FOR
ITS OWN ACCOUNT OR ONE OR MORE ACCOUNTS WITH RESPECT TO WHICH SUCH INITIAL
PURCHASER OR SUBSEQUENT TRANSFEREE EXERCISES SOLE INVESTMENT DISCRETION, EACH OF
WHICH IS A QUALIFIED PURCHASER, AND NONE OF WHICH IS A U.S. PERSON OR (OTHER
THAN FOLLOWING ANY RAPID PAYMENT EVENT) A COMPETITOR AND WILL PURCHASE ITS NOTE
IN OFFSHORE TRANSACTIONS IN RELIANCE ON REGULATION S, AND, IN EACH CASE, IN
COMPLIANCE WITH THE CERTIFICATIONS AND OTHER REQUIREMENTS SPECIFIED IN THE
INDENTURE REFERRED TO HEREIN AND ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES AND ANY OTHER RELEVANT JURISDICTION.

BY ITS ACQUISITION OR ACCEPTANCE HEREOF, THE HOLDER REPRESENTS THAT (A) IT IS
NOT (OTHER THAN FOLLOWING ANY RAPID PAYMENT EVENT) A COMPETITOR AND IS (X) A
QUALIFIED INSTITUTIONAL BUYER AND A QUALIFIED PURCHASER OR (Y) A QUALIFIED
PURCHASER AND IS ACQUIRING THIS NOTE IN AN OFFSHORE TRANSACTION AND IS NOT A
U.S. PERSON, (B) IT IS ACTING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF ANOTHER
PERSON WHICH IS NOT (OTHER THAN FOLLOWING ANY RAPID PAYMENT EVENT) A COMPETITOR
AND IS EITHER (X) A QUALIFIED INSTITUTIONAL BUYER AND A QUALIFIED PURCHASER OR
(Y) A QUALIFIED PURCHASER AND IS NOT A U.S. PERSON, AND IN EACH CASE WITH
RESPECT TO WHICH IT EXERCISES SOLE INVESTMENT DISCRETION, (C) IT AND EACH
ACCOUNT FOR WHICH IT IS PURCHASING WILL HOLD AND TRANSFER AT LEAST THE MINIMUM
DENOMINATION OF NOTES, (D) IT UNDERSTANDS THAT THE ISSUERS MAY RECEIVE A LIST OF
PARTICIPANTS HOLDING POSITIONS IN ITS NOTES FROM ONE OR MORE BOOK-ENTRY
DEPOSITORIES, (E) IT WILL PROVIDE NOTICE OF THE TRANSFER RESTRICTIONS TO ANY
SUBSEQUENT TRANSFEREES, (F) IT IS NOT A BROKER-DEALER OF THE TYPE DESCRIBED IN
PARAGRAPH (a)(1)(ii) OF RULE 144A WHICH OWNS AND INVESTS ON A DISCRETIONARY
BASIS LESS THAN $25,000,000 IN SECURITIES OF ISSUERS THAT ARE NOT

 

A-1-1



--------------------------------------------------------------------------------

AFFILIATED WITH IT, (G) IT IS NOT A PARTICIPANT-DIRECTED EMPLOYEE PLAN, SUCH AS
A 401(k) PLAN, OR ANY OTHER TYPE OF PLAN REFERRED TO IN PARAGRAPH (a)(1)(i)(D)
OR (a)(1)(i)(E) OF RULE 144A, OR A TRUST FUND REFERRED TO IN
PARAGRAPH (a)(1)(i)(F) OF RULE 144A THAT HOLDS THE ASSETS OF SUCH A PLAN, (H) IT
IS NOT FORMED FOR THE PURPOSE OF INVESTING IN THE ISSUERS (EXCEPT WHERE EACH
BENEFICIAL OWNER IS (X) BOTH A QUALIFIED PURCHASER AND A QUALIFIED INSTITUTIONAL
BUYER OR (Y) A QUALIFIED PURCHASER AND NOT A U.S. PERSON) AND (I) IF IT IS A
COMPANY EXCEPTED FROM THE DEFINITION OF “INVESTMENT COMPANY” BY SECTION 3(c)(1)
OR SECTION 3(c)(7) OF THE 1940 ACT, OR A SECTION 7(d) FOREIGN INVESTMENT COMPANY
RELYING ON SECTION 3(c)(1) OR SECTION 3(c)(7) OF THE 1940 ACT WITH RESPECT TO
ITS U.S. HOLDERS, AND WAS FORMED ON OR BEFORE APRIL 30, 1996, IT HAS RECEIVED
THE NECESSARY CONSENT FROM ITS BENEFICIAL OWNERS AS REQUIRED BY THE 1940 ACT.

THE INITIAL PURCHASERS AND EACH SUBSEQUENT TRANSFEREE TAKING DELIVERY OF THIS
NOTE OR AN INTEREST IN THIS NOTE WILL BE DEEMED TO HAVE MADE THE APPLICABLE
REPRESENTATIONS AND AGREEMENTS REFERRED TO IN THE INDENTURE. THE INITIAL
PURCHASERS AND EACH SUBSEQUENT TRANSFEREE TAKING DELIVERY OF THIS NOTE OR AN
INTEREST IN THIS NOTE IN THE FORM OF AN INTEREST IN A TEMPORARY REGULATION S
GLOBAL NOTE OR PERMANENT REGULATION S GLOBAL NOTE WILL BE REQUIRED TO DELIVER A
TRANSFER CERTIFICATE IN THE FORM REQUIRED BY THE INDENTURE AND WILL BE REQUIRED
TO MAKE THE APPLICABLE REPRESENTATIONS AND AGREEMENTS REFERRED TO IN THE
INDENTURE.

ANY TRANSFER OF THIS NOTE IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND
EFFECT AND WILL BE VOID AB INITIO AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO
THE INITIAL PURCHASERS OR SUBSEQUENT TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUERS, THE TRUSTEE OR ANY INTERMEDIARY.

IF THIS NOTE WAS ACQUIRED IN THE UNITED STATES, AND THE HOLDER IS DETERMINED TO
BE (OTHER THAN FOLLOWING ANY RAPID PAYMENT EVENT) A COMPETITOR OR NOT TO HAVE
BEEN BOTH A QUALIFIED INSTITUTIONAL BUYER AND A QUALIFIED PURCHASER AT THE TIME
OF ACQUISITION OF THIS NOTE, THE ISSUERS HAVE THE RIGHT TO REQUIRE SUCH HOLDER
TO SELL THIS NOTE TO A PURCHASER WHO IS BOTH A QUALIFIED INSTITUTIONAL BUYER AND
A QUALIFIED PURCHASER AND NOT (OTHER THAN FOLLOWING ANY RAPID PAYMENT EVENT) A
COMPETITOR. THE ISSUERS ALSO HAVE THE RIGHT TO REFUSE TO HONOR A TRANSFER TO A
PERSON WHO IS NOT BOTH A QUALIFIED INSTITUTIONAL BUYER AND A QUALIFIED
PURCHASER.

IF THIS NOTE WAS ACQUIRED OUTSIDE THE UNITED STATES, AND THE HOLDER IS
DETERMINED NOT TO HAVE BEEN A QUALIFIED PURCHASER AND NOT A U.S. PERSON AT THE
TIME OF ACQUISITION OF THIS NOTE, THE ISSUERS HAVE THE RIGHT TO REQUIRE SUCH
HOLDER TO SELL THIS NOTE TO A PURCHASER WHO IS A QUALIFIED PURCHASER AND NOT A
U.S. PERSON NOR (OTHER THAN FOLLOWING ANY RAPID PAYMENT EVENT) A COMPETITOR. THE
ISSUERS ALSO HAVE THE RIGHT TO REFUSE TO HONOR A TRANSFER TO A PERSON WHO IS NOT
A QUALIFIED PURCHASER AND NOT A U.S. PERSON OR WHO IS (OTHER THAN FOLLOWING ANY
RAPID PAYMENT EVENT) A COMPETITOR.

 

A-1-2



--------------------------------------------------------------------------------

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE HEREINAFTER
REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY
(“DTC”), A NEW YORK CORPORATION, 570 WASHINGTON BLVD., JERSEY CITY, NEW
JERSEY 07310, OR A NOMINEE THEREOF. THIS NOTE MAY NOT BE EXCHANGED IN WHOLE OR
IN PART FOR A SECURITY REGISTERED, AND NO TRANSFER OF THIS NOTE IN WHOLE OR IN
PART MAY BE REGISTERED, IN THE NAME OF ANY PERSON OTHER THAN DTC OR A NOMINEE
THEREOF, EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE. UNLESS
THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF DTC TO THE ISSUERS OR
THE NOTE REGISTRAR, AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO.
OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC,
AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY
AN AUTHORIZED REPRESENTATIVE OF DTC, ANY TRANSFER, PLEDGE OR OTHER USE HEREOF
FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL BECAUSE THE REGISTERED
OWNER, CEDE & CO., HAS AN INTEREST HEREIN.

 

A-1-3



--------------------------------------------------------------------------------

THE PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE
AMOUNT SHOWN ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN
ITS CURRENT PRINCIPAL AMOUNT BY INQUIRY OF THE TRUSTEE.

FORM OF RULE 144A GLOBAL SERIES 2018-1 CLASS A-1 NOTE

 

No. R-

    

up to $[                        ]

CUSIP Number: [                ]

ISIN Number: [                ]

SPRINT SPECTRUM CO LLC

SPRINT SPECTRUM CO II LLC

SPRINT SPECTRUM CO III LLC

March 21, 2018

SERIES 2018-1 4.738% SENIOR SECURED NOTES, CLASS A-1

SPRINT SPECTRUM CO LLC (the “Master Issuer”), SPRINT SPECTRUM CO II LLC
(“Co-Issuer II”) and SPRINT SPECTRUM CO III LLC (“Co-Issuer III”, and together
with the Master Issuer and Co-Issuer II, the “Issuers”), each a limited
liability company formed under the laws of the State of Delaware, for value
received, hereby jointly and severally promise to pay to CEDE & CO. or
registered assigns, up to the principal sum of [                ] DOLLARS
($[                ]) or such other amount as reflected in the Schedule of
Exchanges attached hereto as provided below and in the Indenture referred to
herein. Payments of principal shall be payable in the amounts and at the times
set forth in the Indenture described herein; provided, however, that the entire
unpaid principal amount of this Note shall be due on the Quarterly Payment Date
occurring in September 2029 (the “Series 2018-1 Legal Final Maturity Date”). The
Issuers will pay interest on this Rule 144A Global Series 2018-1 Class A-1 Note
(this “Note”) at the Series 2018-1 Class A-1 Note Rate for each Interest Accrual
Period in accordance with the terms of the Indenture. Such interest will be
payable in arrears on each Quarterly Payment Date, which will be on the 20th day
(or, if such 20th day is not a Business Day, the next succeeding Business Day)
of each March, June, September and December, commencing June 20, 2018 (each, a
“Quarterly Payment Date”). Such interest will accrue for each Quarterly Payment
Date with respect to (i) initially, the period commencing on, and including, the
Series 2018-1 Closing Date and ending on, but excluding, the Quarterly Payment
Date in June 2018 and (ii) thereafter, the period commencing on, and including,
the last day of the immediately prior Interest Accrual Period and ending on, but
excluding, the immediately following Quarterly Payment Date (each, an “Interest
Accrual Period”). Interest with respect to the Notes (and interest on any
defaulted payments of interest or principal) will be computed on the basis of
a 360-day year consisting of twelve 30-day months.

The principal of and interest on this Note are payable in such coin or currency
of the United States of America as at the time of payment is legal tender for
payment of public and private debts. All payments made by the Issuers with
respect to this Note shall be applied as provided in the Indenture.

 

A-1-4



--------------------------------------------------------------------------------

This Note is subject to mandatory and optional prepayment as set forth in the
Indenture.

Interests in this Note are exchangeable or transferable in whole or in part for
interests in a Temporary Regulation S Global Note or a Permanent Regulation S
Global Note; provided that such transfer or exchange complies with the
applicable provisions of the Indenture relating to the transfer or exchange of
the Notes. Interests in this Note in certain circumstances may also be
exchangeable or transferable in whole but not in part for duly executed and
issued registered Definitive Notes; provided that such transfer or exchange
complies with Section 2.8 and Section 2.13 of the Base Indenture and
Section 4.1(c) of the Series 2018-1 Supplement.

Reference is made to the further provisions of this Note set forth on the
reverse hereof, which shall have the same effect as though fully set forth on
the face of this Note. Although a summary of certain provisions of the Indenture
is set forth below and on the reverse hereof and made a part hereof, this Note
does not purport to summarize the Indenture and reference is made to the
Indenture for information with respect to the interests, rights, benefits,
obligations, proceeds and duties evidenced hereby and the rights, duties and
obligations of the Issuers and the Trustee. To the extent not defined herein,
the capitalized terms used herein have the meanings ascribed to them in the
Indenture.

Subject to the next following paragraph, the Issuers hereby certify and declare
that all acts, conditions and things required to be done and performed and to
have happened prior to the creation of this Note and to constitute it as the
valid joint and several obligation of the Issuers enforceable in accordance with
its terms, have been done and performed and have happened in due compliance with
all applicable laws and in accordance with the terms of the Indenture.

Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Note shall not be entitled to
any benefit under the Indenture referred to on the reverse hereof, or be valid
or obligatory for any purpose.

If and to the extent that any provision of this Note limits, qualifies or
conflicts with a provision of the Indenture, such provision of the Indenture
shall control.

[Remainder of page intentionally left blank]

 

A-1-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuers have caused this instrument to be signed by
their Authorized Officers as of the day and year first written above.

 

SPRINT SPECTRUM CO LLC, as

Master Issuer

By:

 

 

 

Name:

 

Title:

SPRINT SPECTRUM CO II LLC, as

Co-Issuer II

By:

 

 

 

Name:

 

Title:

SPRINT SPECTRUM CO III LLC, as

Co-Issuer III

By:

 

 

 

Name:

 

Title:

 

A-1-6



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes of the Series 2018-1 Class A-1 Notes issued under the
within mentioned Indenture.

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, not in its individual capacity but solely
as Trustee

By:                                                                            

          Authorized Signatory

 

A-1-7



--------------------------------------------------------------------------------

[REVERSE OF NOTE]

This Note is one of a duly authorized issue of Series 2018-1 Class A-1 Notes of
the Issuers designated as their Series 2018-1 4.738% Senior Secured Notes,
Class A-1 (herein called the “Series 2018-1 Class A-1 Notes”), all issued under
(i) the Base Indenture, dated as of October 27, 2016 (such Base Indenture, as
amended by the first supplemental indenture, dated as of March 12, 2018 (the
“First Supplemental Indenture”) and as further amended, supplemented or
modified, is herein called the “Base Indenture”), by and among the Issuers and
Deutsche Bank Trust Company Americas, as trustee (the “Trustee”, which term
includes any successor Trustee under the Base Indenture) and as securities
intermediary, and (ii) a Series 2018-1 Supplement to the Base Indenture, dated
as of March 21, 2018 (the “Series 2018-1 Supplement”), by and among the Issuers
and Deutsche Bank Trust Company Americas, as Trustee and Securities
Intermediary. The Base Indenture and the Series 2018-1 Supplement are referred
to herein as the “Indenture”. The Series 2018-1 Class A-1 Notes are subject to
all terms of the Indenture. All terms used in this Note that are defined in the
Indenture, as supplemented, modified or amended, shall have the meanings
assigned to them in or pursuant to the Indenture, as so supplemented, modified
or amended.

The Series 2018-1 Class A-1 Notes are and will be senior secured joint and
several obligations of the Issuers and will be secured by the Collateral pledged
as security therefor as provided in the Indenture.

The Notes will be issued in minimum denominations of $200,000 and integral
multiples of $1,000 in excess thereof (the “Authorized Minimum Denomination”).

As provided for in the Indenture, the Series 2018-1 Class A-1 Notes may be
prepaid, in whole or in part, at the option of the Issuers. In addition, the
Series 2018-1 Class A-1 Notes are subject to mandatory prepayment as provided
for in the Indenture. In certain circumstances, the Issuers will be obligated to
pay the Class A Make-Whole Prepayment Premium in connection with a mandatory or
optional prepayment of the Series 2018-1 Class A-1 Notes as described in the
Indenture. As described above, the entire unpaid principal amount of this Note
shall be due and payable on the Series 2018-1 Legal Final Maturity Date. All
payments of principal of the Series 2018-1 Class A-1 Notes will be made pro rata
to the holders of Series 2018-1 Class A-1 Notes entitled thereto.

Principal of and interest on this Note, which is payable on a Quarterly Payment
Date or on any date on which payments are permitted to be made as provided for
in the Indenture shall be paid to the Person in whose name this Note (or one or
more predecessor Notes) is registered at the close of business on the applicable
Record Date or Prepayment Record Date, as the case may be.

Interest will each accrue on the Series 2018-1 Class A-1 at the rates set forth
in the Indenture. The interest will be computed on the basis set forth in the
Indenture. The amount of interest payable on the Series 2018-1 Class A-1 Notes
on each Quarterly Payment Date will be calculated as set forth in the Indenture.

Payments of principal and interest on this Note are subordinated to the payment
of certain other amounts in accordance with the Priority of Payments.

If an Event of Default shall occur and be continuing, this Note may become or be
declared due and payable in the manner and with the effect provided in the
Indenture.

 

A-1-8



--------------------------------------------------------------------------------

Amounts payable in respect of this Note shall be made by wire transfer of
immediately available funds to the account designated by DTC or its nominee.

As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register upon
surrender of this Note for registration of transfer at the office or agency
designated by the Issuers pursuant to the Indenture, duly endorsed by, or
accompanied by a written instrument of transfer in form satisfactory to the
Issuers and the Registrar duly executed by, the holder of Series 2018-1
Class A-1 Notes hereof or his or her attorney duly authorized in writing, with
such signature guaranteed by an “eligible guarantor institution” meeting the
requirements of the Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Registrar in
addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended, and accompanied by such other
documents as the Trustee may require and as may be required by the Series 2018-1
Supplement, and thereupon one or more new Series 2018-1 Class A-1 Notes of
authorized denominations in the same aggregate principal amount will be issued
to the designated transferee or transferees. No service charge will be charged
for any registration of transfer or exchange of this Note, but the transferor
may be required to pay a sum sufficient to cover any tax or other governmental
charge that may be imposed in connection with any such registration of transfer
or exchange.

Each holder of Series 2018-1 Class A-1 Notes, by acceptance of a Series 2018-1
Class A-1 Note, covenants and agrees by accepting the benefits of the Indenture
that prior to the date that is one year (or, if longer, the applicable
preference period then in effect) and one day after the payment in full of the
latest maturing note issued under the Indenture, such holder of Series 2018-1
Class A-1 Notes will not institute against, or join with any other Person in
instituting against, any Securitization Entity any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other proceedings, under
any federal or state bankruptcy or similar law.

It is the intent of the Issuers and each holder of Series 2018-1 Class A-1 Notes
that, for United States federal, state, local and foreign income and franchise
tax purposes only, the Series 2018-1 Class A-1 Notes will evidence indebtedness
of the Issuers (or, if an Issuer is treated as an entity disregarded as separate
from its owner for United States federal income tax purposes, such owner)
secured by the Collateral. Each holder of Series 2018-1 Class A-1 Notes, by the
acceptance of this Note, agrees to treat this Note (or beneficial interests
herein) for purposes of United States federal, state, local and foreign income
or franchise taxes and any other tax imposed on or measured by income, as
indebtedness of the Issuers (or, if an Issuer is treated as an entity
disregarded as separate from its owner for United States federal income tax
purposes, such owner).

The Indenture permits certain amendments to be made thereto without the consent
of the Control Party, the Controlling Class Representative or any holder of
Series 2018-1 Class A-1 Notes, provided that certain conditions precedent are
satisfied. The Indenture also permits, with certain exceptions as therein
provided, the amendment thereof and the modification of the rights and
obligations of the Issuers and the rights of the holders of Series 2018-1
Class A-1 Notes under the Indenture at any time by the Issuers with the consent
of the Control Party (acting at the direction of the Controlling
Class Representative) and without the consent of any holders of Series 2018-1
Class A-1 Notes. The Indenture also contains provisions permitting the Control
Party (acting at the direction of the Controlling Class Representative) to waive
compliance by the Issuers with certain provisions of the Indenture and certain
past defaults under the Indenture and their consequences without the consent of
any holders of Series 2018-1 Class A-1 Notes. Any such consent or waiver of this
Note (or any one or more predecessor Notes) shall be conclusive and binding upon
such holders of Series 2018-1 Class A-1 Notes and upon all future holders of
Series 2018-1 Class A-1 Notes of this Note and of any Note issued upon the
registration

 

A-1-9



--------------------------------------------------------------------------------

of transfer hereof or in exchange hereof or in lieu hereof whether or not
notation of such consent or waiver is made upon this Note.

Each holder of this Note (or any interest herein) shall be deemed to represent
and warrant that either (i) it is neither a Plan (including, without limitation,
an entity whose underlying assets include “plan assets” by reason of a Plan’s
investment in the entity or otherwise), nor a governmental, church, non-U.S. or
other plan which is subject to any federal, state, local or non-U.S. law that is
similar to the provisions of Section 406 of ERISA or Section 4975 of the Code or
(ii) the holder’s acquisition, holding and disposition of this Note (or any
interest herein) will not constitute or result in a non-exempt prohibited
transaction under Section 406 of ERISA or Section 4975 of the Code (or, in the
case of a governmental, church, non-U.S. or other plan, a non-exempt violation
under any similar law). In addition, each holder that is a Plan, by acceptance
of this Note, will be deemed to have represented and warranted that a fiduciary
acting on its behalf is causing it to purchase this Note and that such
fiduciary: (A) is a bank, an insurance carrier, a registered investment adviser,
a registered broker-dealer or an independent fiduciary with at least $50 million
of assets under management or control as specified in 29 CFR
Section 2510.3-21(c)(1)(i) (excluding an IRA owner if the holder is an IRA); (B)
is independent (for purposes of 29 CFR Section 2510.3-21(c)(1)) of the Issuers,
each Initial Purchaser and their respective affiliates (the “Transaction
Parties”); (C) is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies,
including the holder’s transactions with the Transaction Parties hereunder;
(D) has been advised that none of the Transaction Parties has undertaken or will
undertake to provide impartial investment advice, or has given or will give
advice in a fiduciary capacity, in connection with the holder’s transactions
with the Transaction Parties contemplated hereby; (E) is a “fiduciary” under
Section 3(21)(A) of ERISA or Section 4975(e)(3) of the Code, or both, as
applicable, with respect to, and is responsible for exercising independent
judgment in evaluating, the holder’s transactions with the Transaction Parties
contemplated hereby; and (F) understands and acknowledges the existence and
nature of the underwriting discounts, commissions and fees, and any other
related fees, compensation arrangements or financial interests, described in
this offering memorandum; and understands, acknowledges and agrees that no such
fee or other compensation is a fee or other compensation for the provision of
investment advice, and that none of the Transaction Parties, nor any of their
respective directors, officers, members, partners, employees, principals or
agents has received or will receive a fee or other compensation from the holder
or such fiduciary for the provision of investment advice (rather than other
services) in connection with the holder’s transactions with the Transaction
Parties contemplated hereby.

The term “Issuers” as used in this Note includes any successor to any Issuer
under the Indenture.

The Series 2018-1 Class A-1 Notes are issuable only in registered form in
denominations as provided in the Indenture, subject to certain limitations set
forth therein.

This Note and the Indenture shall be governed by, and construed and interpreted
in accordance with, the laws of the State of New York.

Notwithstanding any provision of the Indenture or of this Note, the right of any
Noteholder to bring suit for the enforcement of any payment on or after such
respective due dates, is absolute and unconditional and shall not be impaired or
affected without the consent of the Noteholder.

 

A-1-10



--------------------------------------------------------------------------------

ASSIGNMENT

Social Security or taxpayer I.D. or other identifying number of assignee:
                                

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto

 

 

(name and address of assignee)

the within Note and all rights thereunder, and hereby irrevocably constitutes
and appoints                                         , attorney, to transfer
said Note on the books kept for registration thereof, with full power of
substitution in the premises.

Dated:                                                      

 

By: 

 

                                                                  1

 

Signature Guaranteed:

 

                                                                  

 

 

 

 

 

1 

NOTE: The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Note, without
alteration, enlargement or any change whatsoever.

 

A-1-11



--------------------------------------------------------------------------------

SCHEDULE OF EXCHANGES IN RULE 144A GLOBAL SERIES 2018-1

CLASS A-1 NOTE

The initial principal balance of this Rule 144A Global Series 2018-1 Class A-1
Note is $[_________________]. The following exchanges of an interest in this
Rule 144A Global Series 2018-1 Class A-1 Note for an interest in a corresponding
Temporary Regulation S Global Series 2018-1 A Note or a Permanent Regulation S
Global Series 2018-1 Class A-1 Note have been made:

 

Date   Amount of Increase (or Decrease) in the Principal
Amount of this Rule 144A Global Note  

Remaining Principal

Amount of this Rule 144A

Global Note following the

Increase or Decrease

 

Signature of Authorized

Officer of Trustee or

Registrar

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-1-12



--------------------------------------------------------------------------------

EXHIBIT A-2

THE ISSUANCE AND SALE OF THIS RULE 144A GLOBAL SERIES 2018-1 CLASS A-2 NOTE
(THIS “NOTE”) HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “1933 ACT”), OR WITH ANY SECURITIES REGULATORY
AUTHORITY OF ANY STATE OR OTHER RELEVANT JURISDICTION, AND NONE OF SPRINT
SPECTRUM CO LLC (THE “MASTER ISSUER”), SPRINT SPECTRUM CO II LLC (“CO-ISSUER
II”) OR SPRINT SPECTRUM CO III LLC (“CO-ISSUER III”) HAVE BEEN REGISTERED UNDER
THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE OR
ANY INTEREST HEREIN MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY
(A) IN THE UNITED STATES, TO EITHER AN INITIAL PURCHASER OR A SUBSEQUENT
TRANSFEREE WHO IS NOT (OTHER THAN FOLLOWING ANY RAPID PAYMENT EVENT) A
COMPETITOR AND IS BOTH A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A
UNDER THE 1933 ACT (“RULE 144A”) (A “QUALIFIED INSTITUTIONAL BUYER”) AND A
“QUALIFIED PURCHASER” (WITHIN THE MEANING OF THE 1940 ACT) (A “QUALIFIED
PURCHASER”), ACTING FOR ITS OWN ACCOUNT OR ONE OR MORE ACCOUNTS WITH RESPECT TO
WHICH SUCH INITIAL PURCHASER OR SUBSEQUENT TRANSFEREE EXERCISES SOLE INVESTMENT
DISCRETION, EACH OF WHICH ACCOUNT IS A QUALIFIED INSTITUTIONAL BUYER, A
QUALIFIED PURCHASER AND NOT (OTHER THAN FOLLOWING ANY RAPID PAYMENT EVENT) A
COMPETITOR OR (B) OUTSIDE THE UNITED STATES, TO AN INITIAL PURCHASER OR A
SUBSEQUENT TRANSFEREE WHO IS NOT (OTHER THAN FOLLOWING ANY RAPID PAYMENT EVENT)
A COMPETITOR AND IS A QUALIFIED PURCHASER AND NOT A “U.S. PERSON” AS DEFINED IN
REGULATION S UNDER THE 1933 ACT (“REGULATION S”) (A “U.S. PERSON”), ACTING FOR
ITS OWN ACCOUNT OR ONE OR MORE ACCOUNTS WITH RESPECT TO WHICH SUCH INITIAL
PURCHASER OR SUBSEQUENT TRANSFEREE EXERCISES SOLE INVESTMENT DISCRETION, EACH OF
WHICH IS A QUALIFIED PURCHASER, AND NONE OF WHICH IS A U.S. PERSON OR (OTHER
THAN FOLLOWING ANY RAPID PAYMENT EVENT) A COMPETITOR AND WILL PURCHASE ITS NOTE
IN OFFSHORE TRANSACTIONS IN RELIANCE ON REGULATION S, AND, IN EACH CASE, IN
COMPLIANCE WITH THE CERTIFICATIONS AND OTHER REQUIREMENTS SPECIFIED IN THE
INDENTURE REFERRED TO HEREIN AND ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES AND ANY OTHER RELEVANT JURISDICTION.

BY ITS ACQUISITION OR ACCEPTANCE HEREOF, THE HOLDER REPRESENTS THAT (A) IT IS
NOT (OTHER THAN FOLLOWING ANY RAPID PAYMENT EVENT) A COMPETITOR AND IS (X) A
QUALIFIED INSTITUTIONAL BUYER AND A QUALIFIED PURCHASER OR (Y) A QUALIFIED
PURCHASER AND IS ACQUIRING THIS NOTE IN AN OFFSHORE TRANSACTION AND IS NOT A
U.S. PERSON, (B) IT IS ACTING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF ANOTHER
PERSON WHICH IS NOT (OTHER THAN FOLLOWING ANY RAPID PAYMENT EVENT) A COMPETITOR
AND IS EITHER (X) A QUALIFIED INSTITUTIONAL BUYER AND A QUALIFIED PURCHASER OR
(Y) A QUALIFIED PURCHASER AND IS NOT A U.S. PERSON, AND IN EACH CASE WITH
RESPECT TO WHICH IT EXERCISES SOLE INVESTMENT DISCRETION, (C) IT AND EACH
ACCOUNT FOR WHICH IT IS PURCHASING WILL HOLD AND TRANSFER AT LEAST THE MINIMUM
DENOMINATION OF NOTES, (D) IT UNDERSTANDS THAT THE ISSUERS MAY RECEIVE A LIST OF
PARTICIPANTS HOLDING POSITIONS IN ITS NOTES FROM ONE OR MORE BOOK-ENTRY
DEPOSITORIES, (E) IT WILL PROVIDE NOTICE OF THE TRANSFER RESTRICTIONS TO ANY
SUBSEQUENT TRANSFEREES, (F) IT IS NOT A BROKER-DEALER OF THE TYPE DESCRIBED IN
PARAGRAPH (a)(1)(ii) OF RULE 144A WHICH OWNS AND INVESTS ON A

 

A-2-1



--------------------------------------------------------------------------------

DISCRETIONARY BASIS LESS THAN $25,000,000 IN SECURITIES OF ISSUERS THAT ARE NOT
AFFILIATED WITH IT, (G) IT IS NOT A PARTICIPANT-DIRECTED EMPLOYEE PLAN, SUCH AS
A 401(k) PLAN, OR ANY OTHER TYPE OF PLAN REFERRED TO IN PARAGRAPH (a)(1)(i)(D)
OR (a)(1)(i)(E) OF RULE 144A, OR A TRUST FUND REFERRED TO IN
PARAGRAPH (a)(1)(i)(F) OF RULE 144A THAT HOLDS THE ASSETS OF SUCH A PLAN, (H) IT
IS NOT FORMED FOR THE PURPOSE OF INVESTING IN THE ISSUERS (EXCEPT WHERE EACH
BENEFICIAL OWNER IS (X) BOTH A QUALIFIED PURCHASER AND A QUALIFIED INSTITUTIONAL
BUYER OR (Y) A QUALIFIED PURCHASER AND NOT A U.S. PERSON) AND (I) IF IT IS A
COMPANY EXCEPTED FROM THE DEFINITION OF “INVESTMENT COMPANY” BY SECTION 3(c)(1)
OR SECTION 3(c)(7) OF THE 1940 ACT, OR A SECTION 7(d) FOREIGN INVESTMENT COMPANY
RELYING ON SECTION 3(c)(1) OR SECTION 3(c)(7) OF THE 1940 ACT WITH RESPECT TO
ITS U.S. HOLDERS, AND WAS FORMED ON OR BEFORE APRIL 30, 1996, IT HAS RECEIVED
THE NECESSARY CONSENT FROM ITS BENEFICIAL OWNERS AS REQUIRED BY THE 1940 ACT.

THE INITIAL PURCHASERS AND EACH SUBSEQUENT TRANSFEREE TAKING DELIVERY OF THIS
NOTE OR AN INTEREST IN THIS NOTE WILL BE DEEMED TO HAVE MADE THE APPLICABLE
REPRESENTATIONS AND AGREEMENTS REFERRED TO IN THE INDENTURE. THE INITIAL
PURCHASERS AND EACH SUBSEQUENT TRANSFEREE TAKING DELIVERY OF THIS NOTE OR AN
INTEREST IN THIS NOTE IN THE FORM OF AN INTEREST IN A TEMPORARY REGULATION S
GLOBAL NOTE OR PERMANENT REGULATION S GLOBAL NOTE WILL BE REQUIRED TO DELIVER A
TRANSFER CERTIFICATE IN THE FORM REQUIRED BY THE INDENTURE AND WILL BE REQUIRED
TO MAKE THE APPLICABLE REPRESENTATIONS AND AGREEMENTS REFERRED TO IN THE
INDENTURE.

ANY TRANSFER OF THIS NOTE IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND
EFFECT AND WILL BE VOID AB INITIO AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO
THE INITIAL PURCHASERS OR SUBSEQUENT TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUERS, THE TRUSTEE OR ANY INTERMEDIARY.

IF THIS NOTE WAS ACQUIRED IN THE UNITED STATES, AND THE HOLDER IS DETERMINED TO
BE (OTHER THAN FOLLOWING ANY RAPID PAYMENT EVENT) A COMPETITOR OR NOT TO HAVE
BEEN BOTH A QUALIFIED INSTITUTIONAL BUYER AND A QUALIFIED PURCHASER AT THE TIME
OF ACQUISITION OF THIS NOTE, THE ISSUERS HAVE THE RIGHT TO REQUIRE SUCH HOLDER
TO SELL THIS NOTE TO A PURCHASER WHO IS BOTH A QUALIFIED INSTITUTIONAL BUYER AND
A QUALIFIED PURCHASER AND NOT (OTHER THAN FOLLOWING ANY RAPID PAYMENT EVENT) A
COMPETITOR. THE ISSUERS ALSO HAVE THE RIGHT TO REFUSE TO HONOR A TRANSFER TO A
PERSON WHO IS NOT BOTH A QUALIFIED INSTITUTIONAL BUYER AND A QUALIFIED
PURCHASER.

IF THIS NOTE WAS ACQUIRED OUTSIDE THE UNITED STATES, AND THE HOLDER IS
DETERMINED NOT TO HAVE BEEN A QUALIFIED PURCHASER AND NOT A U.S. PERSON AT THE
TIME OF ACQUISITION OF THIS NOTE, THE ISSUERS HAVE THE RIGHT TO REQUIRE SUCH
HOLDER TO SELL THIS NOTE TO A PURCHASER WHO IS A QUALIFIED PURCHASER AND NOT A
U.S. PERSON NOR (OTHER THAN FOLLOWING ANY RAPID PAYMENT EVENT) A COMPETITOR. THE
ISSUERS ALSO HAVE THE RIGHT TO REFUSE TO HONOR A TRANSFER TO A PERSON WHO IS NOT
A QUALIFIED PURCHASER AND NOT A U.S. PERSON OR WHO IS (OTHER THAN FOLLOWING ANY
RAPID PAYMENT EVENT) A COMPETITOR.

 

A-2-2



--------------------------------------------------------------------------------

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE HEREINAFTER
REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY
(“DTC”), A NEW YORK CORPORATION, 570 WASHINGTON BLVD., JERSEY CITY, NEW
JERSEY 07310, OR A NOMINEE THEREOF. THIS NOTE MAY NOT BE EXCHANGED IN WHOLE OR
IN PART FOR A SECURITY REGISTERED, AND NO TRANSFER OF THIS NOTE IN WHOLE OR IN
PART MAY BE REGISTERED, IN THE NAME OF ANY PERSON OTHER THAN DTC OR A NOMINEE
THEREOF, EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE. UNLESS
THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF DTC TO THE ISSUERS OR
THE NOTE REGISTRAR, AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO.
OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC,
AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY
AN AUTHORIZED REPRESENTATIVE OF DTC, ANY TRANSFER, PLEDGE OR OTHER USE HEREOF
FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL BECAUSE THE REGISTERED
OWNER, CEDE & CO., HAS AN INTEREST HEREIN.

 

A-2-3



--------------------------------------------------------------------------------

THE PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE
AMOUNT SHOWN ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN
ITS CURRENT PRINCIPAL AMOUNT BY INQUIRY OF THE TRUSTEE.

FORM OF RULE 144A GLOBAL SERIES 2018-1 CLASS A-2 NOTE

 

No. R-

  

    up to $[___________________]

CUSIP Number: [__________]

ISIN Number: [__________]

SPRINT SPECTRUM CO LLC

SPRINT SPECTRUM CO II LLC

SPRINT SPECTRUM CO III LLC

March 21, 2018

SERIES 2018-1 5.152% SENIOR SECURED NOTES, CLASS A-2

SPRINT SPECTRUM CO LLC (the “Master Issuer”), SPRINT SPECTRUM CO II LLC
(“Co-Issuer II”) and SPRINT SPECTRUM CO III LLC (“Co-Issuer III”, and together
with the Master Issuer and Co-Issuer II, the “Issuers”), each a limited
liability company formed under the laws of the State of Delaware, for value
received, hereby jointly and severally promise to pay to CEDE & CO. or
registered assigns, up to the principal sum of [_________] DOLLARS
($[_________]) or such other amount as reflected in the Schedule of Exchanges
attached hereto as provided below and in the Indenture referred to herein.
Payments of principal shall be payable in the amounts and at the times set forth
in the Indenture described herein; provided, however, that the entire unpaid
principal amount of this Note shall be due on the Quarterly Payment Date
occurring in September 2029 (the “Series 2018-1 Legal Final Maturity Date”). The
Issuers will pay interest on this Rule 144A Global Series 2018-1 Class A-2 Note
(this “Note”) at the Series 2018-1 Class A-2 Note Rate for each Interest Accrual
Period in accordance with the terms of the Indenture. Such interest will be
payable in arrears on each Quarterly Payment Date, which will be on the 20th day
(or, if such 20th day is not a Business Day, the next succeeding Business Day)
of each March, June, September and December, commencing June 20, 2018 (each, a
“Quarterly Payment Date”). Such interest will accrue for each Quarterly Payment
Date with respect to (i) initially, the period commencing on, and including, the
Series 2018-1 Closing Date and ending on, but excluding, the Quarterly Payment
Date in June 2018 and (ii) thereafter, the period commencing on, and including,
the last day of the immediately prior Interest Accrual Period and ending on, but
excluding, the immediately following Quarterly Payment Date (each, an “Interest
Accrual Period”). Interest with respect to the Notes (and interest on any
defaulted payments of interest or principal) will be computed on the basis of
a 360-day year consisting of twelve 30-day months.

The principal of and interest on this Note are payable in such coin or currency
of the United States of America as at the time of payment is legal tender for
payment of public and private debts. All payments made by the Issuers with
respect to this Note shall be applied as provided in the Indenture.

 

A-2-4



--------------------------------------------------------------------------------

This Note is subject to mandatory and optional prepayment as set forth in the
Indenture.

Interests in this Note are exchangeable or transferable in whole or in part for
interests in a Temporary Regulation S Global Note or a Permanent Regulation S
Global Note; provided that such transfer or exchange complies with the
applicable provisions of the Indenture relating to the transfer or exchange of
the Notes. Interests in this Note in certain circumstances may also be
exchangeable or transferable in whole but not in part for duly executed and
issued registered Definitive Notes; provided that such transfer or exchange
complies with Section 2.8 and Section 2.13 of the Base Indenture and
Section 4.1(c) of the Series 2018-1 Supplement.

Reference is made to the further provisions of this Note set forth on the
reverse hereof, which shall have the same effect as though fully set forth on
the face of this Note. Although a summary of certain provisions of the Indenture
is set forth below and on the reverse hereof and made a part hereof, this Note
does not purport to summarize the Indenture and reference is made to the
Indenture for information with respect to the interests, rights, benefits,
obligations, proceeds and duties evidenced hereby and the rights, duties and
obligations of the Issuers and the Trustee. To the extent not defined herein,
the capitalized terms used herein have the meanings ascribed to them in the
Indenture.

Subject to the next following paragraph, the Issuers hereby certify and declare
that all acts, conditions and things required to be done and performed and to
have happened prior to the creation of this Note and to constitute it as the
valid joint and several obligation of the Issuers enforceable in accordance with
its terms, have been done and performed and have happened in due compliance with
all applicable laws and in accordance with the terms of the Indenture.

Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Note shall not be entitled to
any benefit under the Indenture referred to on the reverse hereof, or be valid
or obligatory for any purpose.

If and to the extent that any provision of this Note limits, qualifies or
conflicts with a provision of the Indenture, such provision of the Indenture
shall control.

[Remainder of page intentionally left blank]

 

A-2-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuers have caused this instrument to be signed by
their Authorized Officers as of the day and year first written above.

 

SPRINT SPECTRUM CO LLC, as Master Issuer
By:                                     
                                                  Name:         Title: SPRINT
SPECTRUM CO II LLC, as Co-Issuer II By:                                     
                                                  Name:         Title: SPRINT
SPECTRUM CO III LLC, as Co-Issuer III By:                                     
                                                  Name:

        Title:

 

A-2-6



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes of the Series 2018-1 Class A-2 Notes issued under the
within mentioned Indenture.

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, not in its individual capacity but solely
as Trustee

By:                                                                            

         Authorized Signatory

 

A-2-7



--------------------------------------------------------------------------------

[REVERSE OF NOTE]

This Note is one of a duly authorized issue of Series 2018-1 Class A-2 Notes of
the Issuers designated as their Series 2018-1 5.152% Senior Secured Notes,
Class A-2 (herein called the “Series 2018-1 Class A-2 Notes”), all issued under
(i) the Base Indenture, dated as of October 27, 2016 (such Base Indenture, as
amended by the first supplemental indenture, dated as of March 12, 2018 (the
“First Supplemental Indenture”) and as further amended, supplemented or
modified, is herein called the “Base Indenture”), by and among the Issuers and
Deutsche Bank Trust Company Americas, as trustee (the “Trustee”, which term
includes any successor Trustee under the Base Indenture) and as securities
intermediary, and (ii) a Series 2018-1 Supplement to the Base Indenture, dated
as of March 21, 2018 (the “Series 2018-1 Supplement”), by and among the Issuers
and Deutsche Bank Trust Company Americas, as Trustee and Securities
Intermediary. The Base Indenture and the Series 2018-1 Supplement are referred
to herein as the “Indenture”. The Series 2018-1 Class A-2 Notes are subject to
all terms of the Indenture. All terms used in this Note that are defined in the
Indenture, as supplemented, modified or amended, shall have the meanings
assigned to them in or pursuant to the Indenture, as so supplemented, modified
or amended.

The Series 2018-1 Class A-2 Notes are and will be senior secured joint and
several obligations of the Issuers and will be secured by the Collateral pledged
as security therefor as provided in the Indenture.

The Notes will be issued in minimum denominations of $200,000 and integral
multiples of $1,000 in excess thereof (the “Authorized Minimum Denomination”).

As provided for in the Indenture, the Series 2018-1 Class A-2 Notes may be
prepaid, in whole or in part, at the option of the Issuers. In addition, the
Series 2018-1 Class A-2 Notes are subject to mandatory prepayment as provided
for in the Indenture. In certain circumstances, the Issuers will be obligated to
pay the Class A Make-Whole Prepayment Premium in connection with a mandatory or
optional prepayment of the Series 2018-1 Class A-2 Notes as described in the
Indenture. As described above, the entire unpaid principal amount of this Note
shall be due and payable on the Series 2018-1 Legal Final Maturity Date. All
payments of principal of the Series 2018-1 Class A-2 Notes will be made pro rata
to the holders of Series 2018-1 Class A-2 Notes entitled thereto.

Principal of and interest on this Note, which is payable on a Quarterly Payment
Date or on any date on which payments are permitted to be made as provided for
in the Indenture shall be paid to the Person in whose name this Note (or one or
more predecessor Notes) is registered at the close of business on the applicable
Record Date or Prepayment Record Date, as the case may be.

Interest will each accrue on the Series 2018-1 Class A-2 Notes at the rates set
forth in the Indenture. The interest will be computed on the basis set forth in
the Indenture. The amount of interest payable on the Series 2018-1 Class A-2
Notes on each Quarterly Payment Date will be calculated as set forth in the
Indenture.

Payments of principal and interest on this Note are subordinated to the payment
of certain other amounts in accordance with the Priority of Payments.

If an Event of Default shall occur and be continuing, this Note may become or be
declared due and payable in the manner and with the effect provided in the
Indenture.

Amounts payable in respect of this Note shall be made by wire transfer of
immediately available funds to the account designated by DTC or its nominee.

 

A-2-8



--------------------------------------------------------------------------------

As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register upon
surrender of this Note for registration of transfer at the office or agency
designated by the Issuers pursuant to the Indenture, duly endorsed by, or
accompanied by a written instrument of transfer in form satisfactory to the
Issuers and the Registrar duly executed by, the holder of Series 2018-1
Class A-2 Notes hereof or his or her attorney duly authorized in writing, with
such signature guaranteed by an “eligible guarantor institution” meeting the
requirements of the Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Registrar in
addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended, and accompanied by such other
documents as the Trustee may require and as may be required by the Series 2018-1
Supplement, and thereupon one or more new Series 2018-1 Class A-2 Notes of
authorized denominations in the same aggregate principal amount will be issued
to the designated transferee or transferees. No service charge will be charged
for any registration of transfer or exchange of this Note, but the transferor
may be required to pay a sum sufficient to cover any tax or other governmental
charge that may be imposed in connection with any such registration of transfer
or exchange.

Each holder of Series 2018-1 Class A-2 Notes, by acceptance of a Series 2018-1
Class A-2 Note, covenants and agrees by accepting the benefits of the Indenture
that prior to the date that is one year (or, if longer, the applicable
preference period then in effect) and one day after the payment in full of the
latest maturing note issued under the Indenture, such holder of Series 2018-1
Class A-2 Notes will not institute against, or join with any other Person in
instituting against, any Securitization Entity any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other proceedings, under
any federal or state bankruptcy or similar law.

It is the intent of the Issuers and each holder of Series 2018-1 Class A-2 Notes
that, for United States federal, state, local and foreign income and franchise
tax purposes only, the Series 2018-1 Class A-2 Notes will evidence indebtedness
of the Issuers (or, if an Issuer is treated as an entity disregarded as separate
from its owner for United States federal income tax purposes, such owner)
secured by the Collateral. Each holder of Series 2018-1 Class A-2 Notes, by the
acceptance of this Note, agrees to treat this Note (or beneficial interests
herein) for purposes of United States federal, state, local and foreign income
or franchise taxes and any other tax imposed on or measured by income, as
indebtedness of the Issuers (or, if an Issuer is treated as an entity
disregarded as separate from its owner for United States federal income tax
purposes, such owner).

The Indenture permits certain amendments to be made thereto without the consent
of the Control Party, the Controlling Class Representative or any holder of
Series 2018-1 Class A-2 Notes, provided that certain conditions precedent are
satisfied. The Indenture also permits, with certain exceptions as therein
provided, the amendment thereof and the modification of the rights and
obligations of the Issuers and the rights of the holders of Series 2018-1
Class A-2 Notes under the Indenture at any time by the Issuers with the consent
of the Control Party (acting at the direction of the Controlling
Class Representative) and without the consent of any holders of Series 2018-1
Class A-2 Notes. The Indenture also contains provisions permitting the Control
Party (acting at the direction of the Controlling Class Representative) to waive
compliance by the Issuers with certain provisions of the Indenture and certain
past defaults under the Indenture and their consequences without the consent of
any holders of Series 2018-1 Class A-2 Notes. Any such consent or waiver of this
Note (or any one or more predecessor Notes) shall be conclusive and binding upon
such holders of Series 2018-1 Class A-2 Notes and upon all future holders of
Series 2018-1 Class A-2 Notes of this Note and of any Note issued upon the
registration of transfer hereof or in exchange hereof or in lieu hereof whether
or not notation of such consent or waiver is made upon this Note.

 

A-2-9



--------------------------------------------------------------------------------

Each holder of this Note (or any interest herein) shall be deemed to represent
and warrant that either (i) it is neither a Plan (including, without limitation,
an entity whose underlying assets include “plan assets” by reason of a Plan’s
investment in the entity or otherwise), nor a governmental, church, non-U.S. or
other plan which is subject to any federal, state, local or non-U.S. law that is
similar to the provisions of Section 406 of ERISA or Section 4975 of the Code or
(ii) the holder’s acquisition, holding and disposition of this Note (or any
interest herein) will not constitute or result in a non-exempt prohibited
transaction under Section 406 of ERISA or Section 4975 of the Code (or, in the
case of a governmental, church, non-U.S. or other plan, a non-exempt violation
under any similar law). In addition, each holder that is a Plan, by acceptance
of this Note, will be deemed to have represented and warranted that a fiduciary
acting on its behalf is causing it to purchase this Note and that such
fiduciary: (A) is a bank, an insurance carrier, a registered investment adviser,
a registered broker-dealer or an independent fiduciary with at least $50 million
of assets under management or control as specified in 29 CFR
Section 2510.3-21(c)(1)(i) (excluding an IRA owner if the holder is an IRA); (B)
is independent (for purposes of 29 CFR Section 2510.3-21(c)(1)) of the Issuers,
each Initial Purchaser and their respective affiliates (the “Transaction
Parties”); (C) is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies,
including the holder’s transactions with the Transaction Parties hereunder;
(D) has been advised that none of the Transaction Parties has undertaken or will
undertake to provide impartial investment advice, or has given or will give
advice in a fiduciary capacity, in connection with the holder’s transactions
with the Transaction Parties contemplated hereby; (E) is a “fiduciary” under
Section 3(21)(A) of ERISA or Section 4975(e)(3) of the Code, or both, as
applicable, with respect to, and is responsible for exercising independent
judgment in evaluating, the holder’s transactions with the Transaction Parties
contemplated hereby; and (F) understands and acknowledges the existence and
nature of the underwriting discounts, commissions and fees, and any other
related fees, compensation arrangements or financial interests, described in
this offering memorandum; and understands, acknowledges and agrees that no such
fee or other compensation is a fee or other compensation for the provision of
investment advice, and that none of the Transaction Parties, nor any of their
respective directors, officers, members, partners, employees, principals or
agents has received or will receive a fee or other compensation from the holder
or such fiduciary for the provision of investment advice (rather than other
services) in connection with the holder’s transactions with the Transaction
Parties contemplated hereby.

The term “Issuers” as used in this Note includes any successor to any Issuer
under the Indenture.

The Series 2018-1 Class A-2 Notes are issuable only in registered form in
denominations as provided in the Indenture, subject to certain limitations set
forth therein.

This Note and the Indenture shall be governed by, and construed and interpreted
in accordance with, the laws of the State of New York.

Notwithstanding any provision of the Indenture or of this Note, the right of any
Noteholder to bring suit for the enforcement of any payment on or after such
respective due dates, is absolute and unconditional and shall not be impaired or
affected without the consent of the Noteholder.

 

A-2-10



--------------------------------------------------------------------------------

ASSIGNMENT

Social Security or taxpayer I.D. or other identifying number of assignee:
__________________

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto

 

 

(name and address of assignee)

the within Note and all rights thereunder, and hereby irrevocably constitutes
and appoints _______________, attorney, to transfer said Note on the books kept
for registration thereof, with full power of substitution in the premises.

Dated: ______________________

 

By:

 

                                                                 
                     2

 

Signature Guaranteed:

 

                                                                 
                            

 

 

 

 

2 

NOTE: The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Note, without
alteration, enlargement or any change whatsoever.

 

A-2-11



--------------------------------------------------------------------------------

SCHEDULE OF EXCHANGES IN RULE 144A GLOBAL SERIES 2018-1

CLASS A-2 NOTE

The initial principal balance of this Rule 144A Global Series 2018-1 Class A-2
Note is $[_________________]. The following exchanges of an interest in this
Rule 144A Global Series 2018-1 Class A-2 Note for an interest in a corresponding
Temporary Regulation S Global Series 2018-1 A Note or a Permanent Regulation S
Global Series 2018-1 Class A-2 Note have been made:

 

Date

 

Amount of Increase (or Decrease) in the Principal Amount of this Rule 144A
Global Note

 

Remaining Principal

Amount of this Rule 144A Global Note following the Increase or Decrease

 

Signature of Authorized

Officer of Trustee or

Registrar

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-2-12



--------------------------------------------------------------------------------

EXHIBIT A-3

THE ISSUANCE AND SALE OF THIS TEMPORARY REGULATION S GLOBAL SERIES 2018-1
CLASS A-1 NOTE (THIS “NOTE”) HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR WITH ANY SECURITIES
REGULATORY AUTHORITY OF ANY STATE OR OTHER RELEVANT JURISDICTION, AND NONE OF
SPRINT SPECTRUM CO LLC (THE “MASTER ISSUER”), SPRINT SPECTRUM CO II LLC
(“CO-ISSUER II”) OR SPRINT SPECTRUM CO III LLC (“CO-ISSUER III”) HAVE BEEN
REGISTERED UNDER THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940
ACT”). THIS NOTE OR ANY INTEREST HEREIN MAY BE OFFERED, SOLD, PLEDGED OR
OTHERWISE TRANSFERRED ONLY (A) IN THE UNITED STATES, TO EITHER AN INITIAL
PURCHASER OR A SUBSEQUENT TRANSFEREE WHO IS NOT (OTHER THAN FOLLOWING ANY RAPID
PAYMENT EVENT) A COMPETITOR AND IS BOTH A “QUALIFIED INSTITUTIONAL BUYER” AS
DEFINED IN RULE 144A UNDER THE 1933 ACT (“RULE 144A”) (A “QUALIFIED
INSTITUTIONAL BUYER”) AND A “QUALIFIED PURCHASER” (WITHIN THE MEANING OF
THE 1940 ACT) (A “QUALIFIED PURCHASER”), ACTING FOR ITS OWN ACCOUNT OR ONE OR
MORE ACCOUNTS WITH RESPECT TO WHICH SUCH INITIAL PURCHASER OR SUBSEQUENT
TRANSFEREE EXERCISES SOLE INVESTMENT DISCRETION, EACH OF WHICH ACCOUNT IS A
QUALIFIED INSTITUTIONAL BUYER, A QUALIFIED PURCHASER AND NOT (OTHER THAN
FOLLOWING ANY RAPID PAYMENT EVENT) A COMPETITOR OR (B) OUTSIDE THE UNITED
STATES, TO AN INITIAL PURCHASER OR A SUBSEQUENT TRANSFEREE WHO IS NOT (OTHER
THAN FOLLOWING ANY RAPID PAYMENT EVENT) A COMPETITOR AND IS A QUALIFIED
PURCHASER AND NOT A “U.S. PERSON” AS DEFINED IN REGULATION S UNDER THE 1933 ACT
(“REGULATION S”) (A “U.S. PERSON”), ACTING FOR ITS OWN ACCOUNT OR ONE OR MORE
ACCOUNTS WITH RESPECT TO WHICH SUCH INITIAL PURCHASER OR SUBSEQUENT TRANSFEREE
EXERCISES SOLE INVESTMENT DISCRETION, EACH OF WHICH IS A QUALIFIED PURCHASER,
AND NONE OF WHICH IS A U.S. PERSON OR (OTHER THAN FOLLOWING ANY RAPID PAYMENT
EVENT) A COMPETITOR AND WILL PURCHASE ITS NOTE IN OFFSHORE TRANSACTIONS IN
RELIANCE ON REGULATION S, AND, IN EACH CASE, IN COMPLIANCE WITH THE
CERTIFICATIONS AND OTHER REQUIREMENTS SPECIFIED IN THE INDENTURE REFERRED TO
HEREIN AND ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND
ANY OTHER RELEVANT JURISDICTION.

BY ITS ACQUISITION OR ACCEPTANCE HEREOF, THE HOLDER REPRESENTS THAT (A) IT IS
NOT (OTHER THAN FOLLOWING ANY RAPID PAYMENT EVENT) A COMPETITOR AND IS (X) A
QUALIFIED INSTITUTIONAL BUYER AND A QUALIFIED PURCHASER OR (Y) A QUALIFIED
PURCHASER AND IS ACQUIRING THIS NOTE IN AN OFFSHORE TRANSACTION AND IS NOT A
U.S. PERSON, (B) IT IS ACTING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF ANOTHER
PERSON WHICH IS NOT (OTHER THAN FOLLOWING ANY RAPID PAYMENT EVENT) A COMPETITOR
AND IS EITHER (X) A QUALIFIED INSTITUTIONAL BUYER AND A QUALIFIED PURCHASER OR
(Y) A QUALIFIED PURCHASER AND IS NOT A U.S. PERSON, AND IN EACH CASE WITH
RESPECT TO WHICH IT EXERCISES SOLE INVESTMENT DISCRETION, (C) IT AND EACH
ACCOUNT FOR WHICH IT IS PURCHASING WILL HOLD AND TRANSFER AT LEAST THE MINIMUM
DENOMINATION OF NOTES, (D) IT UNDERSTANDS THAT THE ISSUERS MAY RECEIVE A LIST OF
PARTICIPANTS HOLDING POSITIONS IN ITS NOTES FROM ONE OR MORE BOOK-ENTRY
DEPOSITORIES, (E) IT WILL PROVIDE NOTICE OF THE TRANSFER RESTRICTIONS TO ANY
SUBSEQUENT TRANSFEREES, (F) IT IS NOT A BROKER-DEALER OF THE TYPE DESCRIBED IN
PARAGRAPH (a)(1)(ii) OF RULE 144A WHICH OWNS AND INVESTS ON A

 

A-3-1



--------------------------------------------------------------------------------

DISCRETIONARY BASIS LESS THAN $25,000,000 IN SECURITIES OF ISSUERS THAT ARE NOT
AFFILIATED WITH IT, (G) IT IS NOT A PARTICIPANT-DIRECTED EMPLOYEE PLAN, SUCH AS
A 401(k) PLAN, OR ANY OTHER TYPE OF PLAN REFERRED TO IN PARAGRAPH (a)(1)(i)(D)
OR (a)(1)(i)(E) OF RULE 144A, OR A TRUST FUND REFERRED TO IN
PARAGRAPH (a)(1)(i)(F) OF RULE 144A THAT HOLDS THE ASSETS OF SUCH A PLAN, (H) IT
IS NOT FORMED FOR THE PURPOSE OF INVESTING IN THE ISSUERS (EXCEPT WHERE EACH
BENEFICIAL OWNER IS (X) BOTH A QUALIFIED PURCHASER AND A QUALIFIED INSTITUTIONAL
BUYER OR (Y) A QUALIFIED PURCHASER AND NOT A U.S. PERSON) AND (I) IF IT IS A
COMPANY EXCEPTED FROM THE DEFINITION OF “INVESTMENT COMPANY” BY SECTION 3(c)(1)
OR SECTION 3(c)(7) OF THE 1940 ACT, OR A SECTION 7(d) FOREIGN INVESTMENT COMPANY
RELYING ON SECTION 3(c)(1) OR SECTION 3(c)(7) OF THE 1940 ACT WITH RESPECT TO
ITS U.S. HOLDERS, AND WAS FORMED ON OR BEFORE APRIL 30, 1996, IT HAS RECEIVED
THE NECESSARY CONSENT FROM ITS BENEFICIAL OWNERS AS REQUIRED BY THE 1940 ACT.

THE INITIAL PURCHASERS AND EACH SUBSEQUENT TRANSFEREE TAKING DELIVERY OF THIS
NOTE OR AN INTEREST IN THIS NOTE WILL BE DEEMED TO HAVE MADE THE APPLICABLE
REPRESENTATIONS AND AGREEMENTS REFERRED TO IN THE INDENTURE. THE INITIAL
PURCHASERS AND EACH SUBSEQUENT TRANSFEREE TAKING DELIVERY OF THIS NOTE OR AN
INTEREST IN THIS NOTE IN THE FORM OF AN INTEREST IN A RULE 144 A GLOBAL NOTE OR
PERMANENT REGULATION S GLOBAL NOTE WILL BE REQUIRED TO DELIVER A TRANSFER
CERTIFICATE IN THE FORM REQUIRED BY THE INDENTURE AND WILL BE REQUIRED TO MAKE
THE APPLICABLE REPRESENTATIONS AND AGREEMENTS REFERRED TO IN THE INDENTURE.

ANY TRANSFER OF THIS NOTE IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND
EFFECT AND WILL BE VOID AB INITIO AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO
THE INITIAL PURCHASERS OR SUBSEQUENT TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUERS, THE TRUSTEE OR ANY INTERMEDIARY.

IF THIS NOTE WAS ACQUIRED IN THE UNITED STATES, AND THE HOLDER IS DETERMINED TO
BE (OTHER THAN FOLLOWING ANY RAPID PAYMENT EVENT) A COMPETITOR OR NOT TO HAVE
BEEN BOTH A QUALIFIED INSTITUTIONAL BUYER AND A QUALIFIED PURCHASER AT THE TIME
OF ACQUISITION OF THIS NOTE, THE ISSUERS HAVE THE RIGHT TO REQUIRE SUCH HOLDER
TO SELL THIS NOTE TO A PURCHASER WHO IS BOTH A QUALIFIED INSTITUTIONAL BUYER AND
A QUALIFIED PURCHASER AND NOT (OTHER THAN FOLLOWING ANY RAPID PAYMENT EVENT) A
COMPETITOR. THE ISSUERS ALSO HAVE THE RIGHT TO REFUSE TO HONOR A TRANSFER TO A
PERSON WHO IS NOT BOTH A QUALIFIED INSTITUTIONAL BUYER AND A QUALIFIED
PURCHASER.

IF THIS NOTE WAS ACQUIRED OUTSIDE THE UNITED STATES, AND THE HOLDER IS
DETERMINED NOT TO HAVE BEEN A QUALIFIED PURCHASER AND NOT A U.S. PERSON AT THE
TIME OF ACQUISITION OF THIS NOTE, THE ISSUERS HAVE THE RIGHT TO REQUIRE SUCH
HOLDER TO SELL THIS NOTE TO A PURCHASER WHO IS A QUALIFIED PURCHASER AND NOT A
U.S. PERSON NOR (OTHER THAN FOLLOWING ANY RAPID PAYMENT EVENT) A COMPETITOR. THE
ISSUERS ALSO HAVE THE RIGHT TO REFUSE TO HONOR A TRANSFER TO A PERSON WHO IS NOT
A QUALIFIED PURCHASER AND NOT A U.S. PERSON OR WHO IS (OTHER THAN FOLLOWING ANY
RAPID PAYMENT EVENT) A COMPETITOR.

 

A-3-2



--------------------------------------------------------------------------------

UNTIL 40 DAYS AFTER THE ORIGINAL ISSUE DATE OF THE NOTES (THE “RESTRICTED
PERIOD”) IN CONNECTION WITH THE OFFERING OF THE NOTES IN THE UNITED STATES FROM
OUTSIDE OF THE UNITED STATES, THE SALE, PLEDGE OR TRANSFER OF THIS NOTE IS
SUBJECT TO CERTAIN CONDITIONS AND RESTRICTIONS. THE HOLDER HEREOF, BY PURCHASING
OR OTHERWISE ACQUIRING THIS NOTE, ACKNOWLEDGES THAT SUCH HOLDER IS A QUALIFIED
PURCHASER AND IS NOT A U.S. PERSON AND (OTHER THAN FOLLOWING A RAPID PAYMENT
EVENT) A COMPETITOR AND THAT THIS NOTE HAS NOT BEEN REGISTERED UNDER THE 1933
ACT AND AGREES FOR THE BENEFIT OF THE ISSUERS THAT THIS NOTE MAY BE TRANSFERRED,
RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY TO A QUALIFIED PURCHASER AND IS
NOT A U.S. PERSON OR (OTHER THAN FOLLOWING A RAPID PAYMENT EVENT) A COMPETITOR
AND IN COMPLIANCE WITH THE 1933 ACT AND OTHER APPLICABLE LAWS OF THE STATES,
TERRITORIES AND POSSESSIONS OF THE UNITED STATES GOVERNING THE OFFER AND SALE OF
SECURITIES, AND PRIOR TO THE EXPIRATION OF THE RESTRICTED PERIOD, ONLY (I) IN AN
OFFSHORE TRANSACTION IN ACCORDANCE WITH REGULATION S UNDER THE 1933 ACT OR
(II) PURSUANT TO AND IN ACCORDANCE WITH RULE 144A UNDER THE 1933 ACT.

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE HEREINAFTER
REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY
(“DTC”), A NEW YORK CORPORATION, 570 WASHINGTON BLVD., JERSEY CITY, NEW
JERSEY 07310, OR A NOMINEE THEREOF. THIS NOTE MAY NOT BE EXCHANGED IN WHOLE OR
IN PART FOR A SECURITY REGISTERED, AND NO TRANSFER OF THIS NOTE IN WHOLE OR IN
PART MAY BE REGISTERED, IN THE NAME OF ANY PERSON OTHER THAN DTC OR A NOMINEE
THEREOF, EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE. UNLESS
THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF DTC TO THE ISSUERS OR
THE NOTE REGISTRAR, AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO.
OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC,
AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY
AN AUTHORIZED REPRESENTATIVE OF DTC, ANY TRANSFER, PLEDGE OR OTHER USE HEREOF
FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL BECAUSE THE REGISTERED
OWNER, CEDE & CO., HAS AN INTEREST HEREIN.

 

A-3-3



--------------------------------------------------------------------------------

THE PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE
AMOUNT SHOWN ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN
ITS CURRENT PRINCIPAL AMOUNT BY INQUIRY OF THE TRUSTEE.

FORM OF TEMPORARY REGULATION S GLOBAL SERIES 2018-1 CLASS A-1 NOTE

 

No. S-

   up to $[________________]          CUSIP Number: [___________]    ISIN
Number: [___________]

SPRINT SPECTRUM CO LLC

SPRINT SPECTRUM CO II LLC

SPRINT SPECTRUM CO III LLC

March 21, 2018

SERIES 2018-1 4.738% SENIOR SECURED NOTES, CLASS A-1

SPRINT SPECTRUM CO LLC (the “Master Issuer”), SPRINT SPECTRUM CO II LLC
(“Co-Issuer II”) and SPRINT SPECTRUM CO III LLC (“Co-Issuer III” and, together
with the Master Issuer and Co-Issuer II, the “Issuers”), each a limited
liability company formed under the laws of the State of Delaware, for value
received, hereby jointly and severally promise to pay to CEDE & CO. or
registered assigns, up to the principal sum of [__________________] DOLLARS
($[__________________]) or such other amount as reflected in the Schedule of
Exchanges attached hereto as provided below and in the Indenture referred to
herein. Payments of principal shall be payable in the amounts and at the times
set forth in the Indenture described herein; provided, however, that the entire
unpaid principal amount of this Note shall be due on the Quarterly Payment Date
occurring in September 2029 (the “Series 2018-1 Legal Final Maturity Date”). The
Issuers will pay interest on this Temporary Regulation S Global Series 2018-1
Class A-1 Note (this “Note”) at the Series 2018-1 Class A-1 Note Rate for each
Interest Accrual Period in accordance with the terms of the Indenture. Such
interest will be payable in arrears on each Quarterly Payment Date, which will
be on the 20th day (or, if such 20th day is not a Business Day, the next
succeeding Business Day) of each March, June, September and December, commencing
June 20, 2018 (each, a “Quarterly Payment Date”). Such interest will accrue for
each Quarterly Payment Date with respect to (i) initially, the period commencing
on, and including, the Series 2018-1 Closing Date and ending on, but excluding,
the Quarterly Payment Date in June 2018 and (ii) thereafter, the period
commencing on, and including, the last day of the immediately prior Interest
Accrual Period and ending on, but excluding, the immediately following Quarterly
Payment Date (each, an “Interest Accrual Period”). Interest with respect to the
Notes (and interest on any defaulted payments of interest or principal) will be
computed on the basis of a 360-day year consisting of twelve 30-day months.

The principal of and interest on this Note are payable in such coin or currency
of the United States of America as at the time of payment is legal tender for
payment of public and private debts. All payments made by the Issuers with
respect to this Note shall be applied as provided in the Indenture.

This Note is subject to mandatory and optional prepayment as set forth in the
Indenture.

 

A-3-4



--------------------------------------------------------------------------------

Interests in this Note are exchangeable or transferable in whole or in part for
interests in a Rule 144A Global Note or a Permanent Regulation S Global Note;
provided that such transfer or exchange complies with the applicable provisions
of the Indenture relating to the transfer or exchange of the Notes. Interests in
this Note in certain circumstances may also be exchangeable or transferable in
whole but not in part for duly executed and issued registered Definitive Notes;
provided that such transfer or exchange complies with Section 2.8 and
Section 2.13 of the Base Indenture and Section 4.1(c) of the Series 2018-1
Supplement.

Reference is made to the further provisions of this Note set forth on the
reverse hereof, which shall have the same effect as though fully set forth on
the face of this Note. Although a summary of certain provisions of the Indenture
is set forth below and on the reverse hereof and made a part hereof, this Note
does not purport to summarize the Indenture and reference is made to the
Indenture for information with respect to the interests, rights, benefits,
obligations, proceeds and duties evidenced hereby and the rights, duties and
obligations of the Issuers and the Trustee. To the extent not defined herein,
the capitalized terms used herein have the meanings ascribed to them in the
Indenture.

Subject to the next following paragraph, the Issuers hereby certify and declare
that all acts, conditions and things required to be done and performed and to
have happened prior to the creation of this Note and to constitute it as the
valid joint and several obligation of the Issuers enforceable in accordance with
its terms, have been done and performed and have happened in due compliance with
all applicable laws and in accordance with the terms of the Indenture.

Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Note shall not be entitled to
any benefit under the Indenture referred to on the reverse hereof, or be valid
or obligatory for any purpose.

If and to the extent that any provision of this Note limits, qualifies or
conflicts with a provision of the Indenture, such provision of the Indenture
shall control.

[Remainder of page intentionally left blank]

 

A-3-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuers have caused this instrument to be signed by
their Authorized Officers as of the day and year first written above.

 

SPRINT SPECTRUM CO LLC, as

    Master Issuer

By:

 

 

 

 Name:

 

 Title:

SPRINT SPECTRUM CO II LLC, as

    Co-Issuer II

By:

 

 

 

 Name:

 

 Title:

SPRINT SPECTRUM CO III LLC, as

    Co-Issuer III

By:

 

 

 

 Name:

 

 Title:

 

A-3-6



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes of the Series 2018-1 Class A-1 Notes issued under the
within mentioned Indenture.

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

not in its individual capacity but solely as Trustee

 

By:                                                                            

 

        Authorized Signatory

 

 

A-3-7



--------------------------------------------------------------------------------

[REVERSE OF NOTE]

This Note is one of a duly authorized issue of Series 2018-1 Class A-1 Notes of
the Issuers designated as their Series 2018-1 4.738% Senior Secured Notes,
Class A-1 (herein called the “Series 2018-1 Class A-1 Notes”), all issued under
(i) the Base Indenture, dated as of October 27, 2016 (such Base Indenture, as
amended by the first supplemental indenture, dated as of March 12, 2018 (the
“First Supplemental Indenture”) and as further amended, supplemented or
modified, is herein called the “Base Indenture”), by and among the Issuers and
Deutsche Bank Trust Company Americas, as trustee (the “Trustee”, which term
includes any successor Trustee under the Base Indenture) and as securities
intermediary, and (ii) a Series 2018-1 Supplement to the Base Indenture, dated
as of March 21, 2018 (the “Series 2018-1 Supplement”), by and among the Issuers
and Deutsche Bank Trust Company Americas, as Trustee and Securities
Intermediary. The Base Indenture and the Series 2018-1 Supplement are referred
to herein as the “Indenture”. The Series 2018-1 Class A-1 Notes are subject to
all terms of the Indenture. All terms used in this Note that are defined in the
Indenture, as supplemented, modified or amended, shall have the meanings
assigned to them in or pursuant to the Indenture, as so supplemented, modified
or amended.

The Series 2018-1 Class A-1 Notes are and will be senior secured joint and
several obligations of the Issuers and will be secured by the Collateral pledged
as security therefor as provided in the Indenture.

The Notes will be issued in minimum denominations of $200,000 and integral
multiples of $1,000 in excess thereof (the “Authorized Minimum Denomination”).

As provided for in the Indenture, the Series 2018-1 Class A-1 Notes may be
prepaid, in whole or in part, at the option of the Issuers. In addition, the
Series 2018-1 Class A-1 Notes are subject to mandatory prepayment as provided
for in the Indenture. In certain circumstances, the Issuers will be obligated to
pay the Class A Make-Whole Prepayment Premium in connection with a mandatory or
optional prepayment of the Series 2018-1 Class A-1 Notes as described in the
Indenture. As described above, the entire unpaid principal amount of this Note
shall be due and payable on the Series 2018-1 Legal Final Maturity Date. All
payments of principal of the Series 2018-1 Class A-1 Notes will be made pro rata
to the holders of Series 2018-1 Class A-1 Notes entitled thereto.

Principal of and interest on this Note, which is payable on a Quarterly Payment
Date or on any date on which payments are permitted to be made as provided for
in the Indenture shall be paid to the Person in whose name this Note (or one or
more predecessor Notes) is registered at the close of business on the applicable
Record Date or Prepayment Record Date, as the case may be.

Interest will each accrue on the Series 2018-1 Class A-1 Notes at the rates set
forth in the Indenture. The interest will be computed on the basis set forth in
the Indenture. The amount of interest payable on the Series 2018-1 Class A-1
Notes on each Quarterly Payment Date will be calculated as set forth in the
Indenture.

Payments of principal and interest on this Note are subordinated to the payment
of certain other amounts in accordance with the Priority of Payments.

If an Event of Default shall occur and be continuing, this Note may become or be
declared due and payable in the manner and with the effect provided in the
Indenture.

Amounts payable in respect of this Note shall be made by wire transfer of
immediately available funds to the account designated by DTC or its nominee.

 

A-3-8



--------------------------------------------------------------------------------

As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register upon
surrender of this Note for registration of transfer at the office or agency
designated by the Issuers pursuant to the Indenture, duly endorsed by, or
accompanied by a written instrument of transfer in form satisfactory to the
Issuers and the Registrar duly executed by, the holder of Series 2018-1
Class A-1 Notes hereof or his or her attorney duly authorized in writing, with
such signature guaranteed by an “eligible guarantor institution” meeting the
requirements of the Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Registrar in
addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended, and accompanied by such other
documents as the Trustee may require and as may be required by the Series 2018-1
Supplement, and thereupon one or more new Series 2018-1 Class A-1 Notes of
authorized denominations in the same aggregate principal amount will be issued
to the designated transferee or transferees. No service charge will be charged
for any registration of transfer or exchange of this Note, but the transferor
may be required to pay a sum sufficient to cover any tax or other governmental
charge that may be imposed in connection with any such registration of transfer
or exchange.

Each holder of Series 2018-1 Class A-1 Notes, by acceptance of a Series 2018-1
Class A-1 Note, covenants and agrees by accepting the benefits of the Indenture
that prior to the date that is one year (or, if longer, the applicable
preference period then in effect) and one day after the payment in full of the
latest maturing note issued under the Indenture, such holder of Series 2018-1
Class A-1 Notes will not institute against, or join with any other Person in
instituting against, any Securitization Entity any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other proceedings, under
any federal or state bankruptcy or similar law.

It is the intent of the Issuers and each holder of Series 2018-1 Class A-1 Notes
that, for United States federal, state, local and foreign income and franchise
tax purposes only, the Series 2018-1 Class A-1 Notes will evidence indebtedness
of the Issuers (or, if an Issuer is treated as an entity disregarded as separate
from its owner for United States federal income tax purposes, such owner)
secured by the Collateral. Each holder of Series 2018-1 Class A-1 Notes, by the
acceptance of this Note, agrees to treat this Note (or beneficial interests
herein) for purposes of United States federal, state, local and foreign income
or franchise taxes and any other tax imposed on or measured by income, as
indebtedness of the Issuers (or, if an Issuer is treated as an entity
disregarded as separate from its owner for United States federal income tax
purposes, such owner).

The Indenture permits certain amendments to be made thereto without the consent
of the Control Party, the Controlling Class Representative or any holder of
Series 2018-1 Class A-1 Notes, provided that certain conditions precedent are
satisfied. The Indenture also permits, with certain exceptions as therein
provided, the amendment thereof and the modification of the rights and
obligations of the Issuers and the rights of the holders of Series 2018-1
Class A-1 Notes under the Indenture at any time by the Issuers with the consent
of the Control Party (acting at the direction of the Controlling
Class Representative) and without the consent of any holders of Series 2018-1
Class A-1 Notes. The Indenture also contains provisions permitting the Control
Party (acting at the direction of the Controlling Class Representative) to waive
compliance by the Issuers with certain provisions of the Indenture and certain
past defaults under the Indenture and their consequences without the consent of
any holders of Series 2018-1 Class A-1 Notes. Any such consent or waiver of this
Note (or any one or more predecessor Notes) shall be conclusive and binding upon
such holders of Series 2018-1 Class A-1 Notes and upon all future holders of
Series 2018-1 Class A-1 Notes of this Note and of any Note issued upon the
registration of transfer hereof or in exchange hereof or in lieu hereof whether
or not notation of such consent or waiver is made upon this Note.

 

A-3-9



--------------------------------------------------------------------------------

Each holder of this Note (or any interest herein) shall be deemed to represent
and warrant that either (i) it is neither a Plan (including, without limitation,
an entity whose underlying assets include “plan assets” by reason of a Plan’s
investment in the entity or otherwise), nor a governmental, church, non-U.S. or
other plan which is subject to any federal, state, local or non-U.S. law that is
similar to the provisions of Section 406 of ERISA or Section 4975 of the Code or
(ii) the holder’s acquisition, holding and disposition of this Note (or any
interest herein) will not constitute or result in a non-exempt prohibited
transaction under Section 406 of ERISA or Section 4975 of the Code (or, in the
case of a governmental, church, non-U.S. or other plan, a non-exempt violation
under any similar law). In addition, each holder that is a Plan, by acceptance
of this Note, will be deemed to have represented and warranted that a fiduciary
acting on its behalf is causing it to purchase this Note and that such
fiduciary: (A) is a bank, an insurance carrier, a registered investment adviser,
a registered broker-dealer or an independent fiduciary with at least $50 million
of assets under management or control as specified in 29 CFR
Section 2510.3-21(c)(1)(i) (excluding an IRA owner if the holder is an IRA); (B)
is independent (for purposes of 29 CFR Section 2510.3-21(c)(1)) of the Issuers,
each Initial Purchaser and their respective affiliates (the “Transaction
Parties”); (C) is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies,
including the holder’s transactions with the Transaction Parties hereunder;
(D) has been advised that none of the Transaction Parties has undertaken or will
undertake to provide impartial investment advice, or has given or will give
advice in a fiduciary capacity, in connection with the holder’s transactions
with the Transaction Parties contemplated hereby; (E) is a “fiduciary” under
Section 3(21)(A) of ERISA or Section 4975(e)(3) of the Code, or both, as
applicable, with respect to, and is responsible for exercising independent
judgment in evaluating, the holder’s transactions with the Transaction Parties
contemplated hereby; and (F) understands and acknowledges the existence and
nature of the underwriting discounts, commissions and fees, and any other
related fees, compensation arrangements or financial interests, described in
this offering memorandum; and understands, acknowledges and agrees that no such
fee or other compensation is a fee or other compensation for the provision of
investment advice, and that none of the Transaction Parties, nor any of their
respective directors, officers, members, partners, employees, principals or
agents has received or will receive a fee or other compensation from the holder
or such fiduciary for the provision of investment advice (rather than other
services) in connection with the holder’s transactions with the Transaction
Parties contemplated hereby.

The term “Issuers” as used in this Note includes any successor to any Issuer
under the Indenture.

The Series 2018-1 Class A-1 Notes are issuable only in registered form in
denominations as provided in the Indenture, subject to certain limitations set
forth therein.

This Note and the Indenture shall be governed by, and construed and interpreted
in accordance with, the laws of the State of New York.

Notwithstanding any provision of the Indenture or of this Note, the right of any
Noteholder to bring suit for the enforcement of any payment on or after such
respective due dates, is absolute and unconditional and shall not be impaired or
affected without the consent of the Noteholder.

 

A-3-10



--------------------------------------------------------------------------------

ASSIGNMENT

Social Security or taxpayer I.D. or other identifying number of
assignee:                                

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto

 

 

(name and address of assignee)

the within Note and all rights thereunder, and hereby irrevocably constitutes
and appoints                                         , attorney, to transfer
said Note on the books kept for registration thereof, with full power of
substitution in the premises.

Dated:                                                      

 

By: 

 

                                                                  1

 

Signature Guaranteed:

 

                                                                  

 

 

1 

NOTE: The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Note, without
alteration, enlargement or any change whatsoever.

 

A-3-11



--------------------------------------------------------------------------------

SCHEDULE OF EXCHANGES IN TEMPORARY REGULATION S

GLOBAL SERIES 2018-1 CLASS A-1 NOTE

The initial principal balance of this Temporary Regulation S Global
Series 2018-1 Class A-1 Note is $[_______________]. The following exchanges of
an interest in this Temporary Regulation S Global Series 2018-1 Class A-1 Note
for an interest in a corresponding Rule 144A Global Series 2018-1 Class A-1 Note
or a Permanent Regulation S Global Series 2018-1 Class A-1 Note have been made:

 

Date

 

Amount of Increase (or

Decrease) in the Principal Amount of this Temporary Regulation S Global Note

 

Remaining Principal

Amount of this Temporary Regulation S Global Note following the Increase or
Decrease

 

Signature of Authorized

Officer of Trustee or

Registrar

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-3-12



--------------------------------------------------------------------------------

EXHIBIT A-4

THE ISSUANCE AND SALE OF THIS TEMPORARY REGULATION S GLOBAL SERIES 2018-1
CLASS A-2 NOTE (THIS “NOTE”) HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR WITH ANY SECURITIES
REGULATORY AUTHORITY OF ANY STATE OR OTHER RELEVANT JURISDICTION, AND NONE OF
SPRINT SPECTRUM CO LLC (THE “MASTER ISSUER”), SPRINT SPECTRUM CO II LLC
(“CO-ISSUER II”) OR SPRINT SPECTRUM CO III LLC (“CO-ISSUER III”) HAVE BEEN
REGISTERED UNDER THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940
ACT”). THIS NOTE OR ANY INTEREST HEREIN MAY BE OFFERED, SOLD, PLEDGED OR
OTHERWISE TRANSFERRED ONLY (A) IN THE UNITED STATES, TO EITHER AN INITIAL
PURCHASER OR A SUBSEQUENT TRANSFEREE WHO IS NOT (OTHER THAN FOLLOWING ANY RAPID
PAYMENT EVENT) A COMPETITOR AND IS BOTH A “QUALIFIED INSTITUTIONAL BUYER” AS
DEFINED IN RULE 144A UNDER THE 1933 ACT (“RULE 144A”) (A “QUALIFIED
INSTITUTIONAL BUYER”) AND A “QUALIFIED PURCHASER” (WITHIN THE MEANING OF
THE 1940 ACT) (A “QUALIFIED PURCHASER”), ACTING FOR ITS OWN ACCOUNT OR ONE OR
MORE ACCOUNTS WITH RESPECT TO WHICH SUCH INITIAL PURCHASER OR SUBSEQUENT
TRANSFEREE EXERCISES SOLE INVESTMENT DISCRETION, EACH OF WHICH ACCOUNT IS A
QUALIFIED INSTITUTIONAL BUYER, A QUALIFIED PURCHASER AND NOT (OTHER THAN
FOLLOWING ANY RAPID PAYMENT EVENT) A COMPETITOR OR (B) OUTSIDE THE UNITED
STATES, TO AN INITIAL PURCHASER OR A SUBSEQUENT TRANSFEREE WHO IS NOT (OTHER
THAN FOLLOWING ANY RAPID PAYMENT EVENT) A COMPETITOR AND IS A QUALIFIED
PURCHASER AND NOT A “U.S. PERSON” AS DEFINED IN REGULATION S UNDER THE 1933 ACT
(“REGULATION S”) (A “U.S. PERSON”), ACTING FOR ITS OWN ACCOUNT OR ONE OR MORE
ACCOUNTS WITH RESPECT TO WHICH SUCH INITIAL PURCHASER OR SUBSEQUENT TRANSFEREE
EXERCISES SOLE INVESTMENT DISCRETION, EACH OF WHICH IS A QUALIFIED PURCHASER,
AND NONE OF WHICH IS A U.S. PERSON OR (OTHER THAN FOLLOWING ANY RAPID PAYMENT
EVENT) A COMPETITOR AND WILL PURCHASE ITS NOTE IN OFFSHORE TRANSACTIONS IN
RELIANCE ON REGULATION S, AND, IN EACH CASE, IN COMPLIANCE WITH THE
CERTIFICATIONS AND OTHER REQUIREMENTS SPECIFIED IN THE INDENTURE REFERRED TO
HEREIN AND ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND
ANY OTHER RELEVANT JURISDICTION.

BY ITS ACQUISITION OR ACCEPTANCE HEREOF, THE HOLDER REPRESENTS THAT (A) IT IS
NOT (OTHER THAN FOLLOWING ANY RAPID PAYMENT EVENT) A COMPETITOR AND IS (X) A
QUALIFIED INSTITUTIONAL BUYER AND A QUALIFIED PURCHASER OR (Y) A QUALIFIED
PURCHASER AND IS ACQUIRING THIS NOTE IN AN OFFSHORE TRANSACTION AND IS NOT A
U.S. PERSON, (B) IT IS ACTING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF ANOTHER
PERSON WHICH IS NOT (OTHER THAN FOLLOWING ANY RAPID PAYMENT EVENT) A COMPETITOR
AND IS EITHER (X) A QUALIFIED INSTITUTIONAL BUYER AND A QUALIFIED PURCHASER OR
(Y) A QUALIFIED PURCHASER AND IS NOT A U.S. PERSON, AND IN EACH CASE WITH
RESPECT TO WHICH IT EXERCISES SOLE INVESTMENT DISCRETION, (C) IT AND EACH
ACCOUNT FOR WHICH IT IS PURCHASING WILL HOLD AND TRANSFER AT LEAST THE MINIMUM
DENOMINATION OF NOTES, (D) IT UNDERSTANDS THAT THE ISSUERS MAY RECEIVE A LIST OF
PARTICIPANTS HOLDING POSITIONS IN ITS NOTES FROM ONE OR MORE BOOK-ENTRY
DEPOSITORIES, (E) IT WILL PROVIDE NOTICE OF THE TRANSFER RESTRICTIONS TO ANY
SUBSEQUENT TRANSFEREES, (F) IT IS NOT A BROKER-DEALER OF THE TYPE DESCRIBED IN
PARAGRAPH (a)(1)(ii) OF RULE 144A WHICH OWNS AND INVESTS ON A

 

A-4-1



--------------------------------------------------------------------------------

DISCRETIONARY BASIS LESS THAN $25,000,000 IN SECURITIES OF ISSUERS THAT ARE NOT
AFFILIATED WITH IT, (G) IT IS NOT A PARTICIPANT-DIRECTED EMPLOYEE PLAN, SUCH AS
A 401(k) PLAN, OR ANY OTHER TYPE OF PLAN REFERRED TO IN PARAGRAPH (a)(1)(i)(D)
OR (a)(1)(i)(E) OF RULE 144A, OR A TRUST FUND REFERRED TO IN
PARAGRAPH (a)(1)(i)(F) OF RULE 144A THAT HOLDS THE ASSETS OF SUCH A PLAN, (H) IT
IS NOT FORMED FOR THE PURPOSE OF INVESTING IN THE ISSUERS (EXCEPT WHERE EACH
BENEFICIAL OWNER IS (X) BOTH A QUALIFIED PURCHASER AND A QUALIFIED INSTITUTIONAL
BUYER OR (Y) A QUALIFIED PURCHASER AND NOT A U.S. PERSON) AND (I) IF IT IS A
COMPANY EXCEPTED FROM THE DEFINITION OF “INVESTMENT COMPANY” BY SECTION 3(c)(1)
OR SECTION 3(c)(7) OF THE 1940 ACT, OR A SECTION 7(d) FOREIGN INVESTMENT COMPANY
RELYING ON SECTION 3(c)(1) OR SECTION 3(c)(7) OF THE 1940 ACT WITH RESPECT TO
ITS U.S. HOLDERS, AND WAS FORMED ON OR BEFORE APRIL 30, 1996, IT HAS RECEIVED
THE NECESSARY CONSENT FROM ITS BENEFICIAL OWNERS AS REQUIRED BY THE 1940 ACT.

THE INITIAL PURCHASERS AND EACH SUBSEQUENT TRANSFEREE TAKING DELIVERY OF THIS
NOTE OR AN INTEREST IN THIS NOTE WILL BE DEEMED TO HAVE MADE THE APPLICABLE
REPRESENTATIONS AND AGREEMENTS REFERRED TO IN THE INDENTURE. THE INITIAL
PURCHASERS AND EACH SUBSEQUENT TRANSFEREE TAKING DELIVERY OF THIS NOTE OR AN
INTEREST IN THIS NOTE IN THE FORM OF AN INTEREST IN A RULE 144 A GLOBAL NOTE OR
PERMANENT REGULATION S GLOBAL NOTE WILL BE REQUIRED TO DELIVER A TRANSFER
CERTIFICATE IN THE FORM REQUIRED BY THE INDENTURE AND WILL BE REQUIRED TO MAKE
THE APPLICABLE REPRESENTATIONS AND AGREEMENTS REFERRED TO IN THE INDENTURE.

ANY TRANSFER OF THIS NOTE IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND
EFFECT AND WILL BE VOID AB INITIO AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO
THE INITIAL PURCHASERS OR SUBSEQUENT TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUERS, THE TRUSTEE OR ANY INTERMEDIARY.

IF THIS NOTE WAS ACQUIRED IN THE UNITED STATES, AND THE HOLDER IS DETERMINED TO
BE (OTHER THAN FOLLOWING ANY RAPID PAYMENT EVENT) A COMPETITOR OR NOT TO HAVE
BEEN BOTH A QUALIFIED INSTITUTIONAL BUYER AND A QUALIFIED PURCHASER AT THE TIME
OF ACQUISITION OF THIS NOTE, THE ISSUERS HAVE THE RIGHT TO REQUIRE SUCH HOLDER
TO SELL THIS NOTE TO A PURCHASER WHO IS BOTH A QUALIFIED INSTITUTIONAL BUYER AND
A QUALIFIED PURCHASER AND NOT (OTHER THAN FOLLOWING ANY RAPID PAYMENT EVENT) A
COMPETITOR. THE ISSUERS ALSO HAVE THE RIGHT TO REFUSE TO HONOR A TRANSFER TO A
PERSON WHO IS NOT BOTH A QUALIFIED INSTITUTIONAL BUYER AND A QUALIFIED
PURCHASER.

IF THIS NOTE WAS ACQUIRED OUTSIDE THE UNITED STATES, AND THE HOLDER IS
DETERMINED NOT TO HAVE BEEN A QUALIFIED PURCHASER AND NOT A U.S. PERSON AT THE
TIME OF ACQUISITION OF THIS NOTE, THE ISSUERS HAVE THE RIGHT TO REQUIRE SUCH
HOLDER TO SELL THIS NOTE TO A PURCHASER WHO IS A QUALIFIED PURCHASER AND NOT A
U.S. PERSON NOR (OTHER THAN FOLLOWING ANY RAPID PAYMENT EVENT) A COMPETITOR. THE
ISSUERS ALSO HAVE THE RIGHT TO REFUSE TO HONOR A TRANSFER TO A PERSON WHO IS NOT
A QUALIFIED PURCHASER AND NOT A U.S. PERSON OR WHO IS (OTHER THAN FOLLOWING ANY
RAPID PAYMENT EVENT) A COMPETITOR.

 

A-4-2



--------------------------------------------------------------------------------

UNTIL 40 DAYS AFTER THE ORIGINAL ISSUE DATE OF THE NOTES (THE “RESTRICTED
PERIOD”) IN CONNECTION WITH THE OFFERING OF THE NOTES IN THE UNITED STATES FROM
OUTSIDE OF THE UNITED STATES, THE SALE, PLEDGE OR TRANSFER OF THIS NOTE IS
SUBJECT TO CERTAIN CONDITIONS AND RESTRICTIONS. THE HOLDER HEREOF, BY PURCHASING
OR OTHERWISE ACQUIRING THIS NOTE, ACKNOWLEDGES THAT SUCH HOLDER IS A QUALIFIED
PURCHASER AND IS NOT A U.S. PERSON AND (OTHER THAN FOLLOWING A RAPID PAYMENT
EVENT) A COMPETITOR AND THAT THIS NOTE HAS NOT BEEN REGISTERED UNDER THE 1933
ACT AND AGREES FOR THE BENEFIT OF THE ISSUERS THAT THIS NOTE MAY BE TRANSFERRED,
RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY TO A QUALIFIED PURCHASER AND IS
NOT A U.S. PERSON OR (OTHER THAN FOLLOWING A RAPID PAYMENT EVENT) A COMPETITOR
AND IN COMPLIANCE WITH THE 1933 ACT AND OTHER APPLICABLE LAWS OF THE STATES,
TERRITORIES AND POSSESSIONS OF THE UNITED STATES GOVERNING THE OFFER AND SALE OF
SECURITIES, AND PRIOR TO THE EXPIRATION OF THE RESTRICTED PERIOD, ONLY (I) IN AN
OFFSHORE TRANSACTION IN ACCORDANCE WITH REGULATION S UNDER THE 1933 ACT OR
(II) PURSUANT TO AND IN ACCORDANCE WITH RULE 144A UNDER THE 1933 ACT.

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE HEREINAFTER
REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY
(“DTC”), A NEW YORK CORPORATION, 570 WASHINGTON BLVD., JERSEY CITY, NEW
JERSEY 07310, OR A NOMINEE THEREOF. THIS NOTE MAY NOT BE EXCHANGED IN WHOLE OR
IN PART FOR A SECURITY REGISTERED, AND NO TRANSFER OF THIS NOTE IN WHOLE OR IN
PART MAY BE REGISTERED, IN THE NAME OF ANY PERSON OTHER THAN DTC OR A NOMINEE
THEREOF, EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE. UNLESS
THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF DTC TO THE ISSUERS OR
THE NOTE REGISTRAR, AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO.
OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC,
AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY
AN AUTHORIZED REPRESENTATIVE OF DTC, ANY TRANSFER, PLEDGE OR OTHER USE HEREOF
FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL BECAUSE THE REGISTERED
OWNER, CEDE & CO., HAS AN INTEREST HEREIN.

 

A-4-3



--------------------------------------------------------------------------------

THE PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE
AMOUNT SHOWN ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN
ITS CURRENT PRINCIPAL AMOUNT BY INQUIRY OF THE TRUSTEE.

FORM OF TEMPORARY REGULATION S GLOBAL SERIES 2018-1 CLASS A-2 NOTE

 

No. S-    up to $[                                 ]           
CUSIP Number: [                        ]   
ISIN Number: [                        ]

SPRINT SPECTRUM CO LLC

SPRINT SPECTRUM CO II LLC

SPRINT SPECTRUM CO III LLC

March 21, 2018

SERIES 2018-1 5.152% SENIOR SECURED NOTES, CLASS A-2

SPRINT SPECTRUM CO LLC (the “Master Issuer”), SPRINT SPECTRUM CO II LLC
(“Co-Issuer II”) and SPRINT SPECTRUM CO III LLC (“Co-Issuer III” and, together
with the Master Issuer and Co-Issuer II, the “Issuers”), each a limited
liability company formed under the laws of the State of Delaware, for value
received, hereby jointly and severally promise to pay to CEDE & CO. or
registered assigns, up to the principal sum of [__________________] DOLLARS
($[__________________]) or such other amount as reflected in the Schedule of
Exchanges attached hereto as provided below and in the Indenture referred to
herein. Payments of principal shall be payable in the amounts and at the times
set forth in the Indenture described herein; provided, however, that the entire
unpaid principal amount of this Note shall be due on the Quarterly Payment Date
occurring in September 2029 (the “Series 2018-1 Legal Final Maturity Date”). The
Issuers will pay interest on this Temporary Regulation S Global Series 2018-1
Class A-2 Note (this “Note”) at the Series 2018-1 Class A-2 Note Rate for each
Interest Accrual Period in accordance with the terms of the Indenture. Such
interest will be payable in arrears on each Quarterly Payment Date, which will
be on the 20th day (or, if such 20th day is not a Business Day, the next
succeeding Business Day) of each March, June, September and December, commencing
June 20, 2018 (each, a “Quarterly Payment Date”). Such interest will accrue for
each Quarterly Payment Date with respect to (i) initially, the period commencing
on, and including, the Series 2018-1 Closing Date and ending on, but excluding,
the Quarterly Payment Date in June 2018 and (ii) thereafter, the period
commencing on, and including, the last day of the immediately prior Interest
Accrual Period and ending on, but excluding, the immediately following Quarterly
Payment Date (each, an “Interest Accrual Period”). Interest with respect to the
Notes (and interest on any defaulted payments of interest or principal) will be
computed on the basis of a 360-day year consisting of twelve 30-day months.

The principal of and interest on this Note are payable in such coin or currency
of the United States of America as at the time of payment is legal tender for
payment of public and private debts. All payments made by the Issuers with
respect to this Note shall be applied as provided in the Indenture.

This Note is subject to mandatory and optional prepayment as set forth in the
Indenture.

 

A-4-4



--------------------------------------------------------------------------------

Interests in this Note are exchangeable or transferable in whole or in part for
interests in a Rule 144A Global Note or a Permanent Regulation S Global Note;
provided that such transfer or exchange complies with the applicable provisions
of the Indenture relating to the transfer or exchange of the Notes. Interests in
this Note in certain circumstances may also be exchangeable or transferable in
whole but not in part for duly executed and issued registered Definitive Notes;
provided that such transfer or exchange complies with Section 2.8 and
Section 2.13 of the Base Indenture and Section 4.1(c) of the Series 2018-1
Supplement.

Reference is made to the further provisions of this Note set forth on the
reverse hereof, which shall have the same effect as though fully set forth on
the face of this Note. Although a summary of certain provisions of the Indenture
is set forth below and on the reverse hereof and made a part hereof, this Note
does not purport to summarize the Indenture and reference is made to the
Indenture for information with respect to the interests, rights, benefits,
obligations, proceeds and duties evidenced hereby and the rights, duties and
obligations of the Issuers and the Trustee. To the extent not defined herein,
the capitalized terms used herein have the meanings ascribed to them in the
Indenture.

Subject to the next following paragraph, the Issuers hereby certify and declare
that all acts, conditions and things required to be done and performed and to
have happened prior to the creation of this Note and to constitute it as the
valid joint and several obligation of the Issuers enforceable in accordance with
its terms, have been done and performed and have happened in due compliance with
all applicable laws and in accordance with the terms of the Indenture.

Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Note shall not be entitled to
any benefit under the Indenture referred to on the reverse hereof, or be valid
or obligatory for any purpose.

If and to the extent that any provision of this Note limits, qualifies or
conflicts with a provision of the Indenture, such provision of the Indenture
shall control.

[Remainder of page intentionally left blank]

 

A-4-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuers have caused this instrument to be signed by
their Authorized Officers as of the day and year first written above.

 

SPRINT SPECTRUM CO LLC, as

Master Issuer

By:

 

 

 

Name:

 

Title:

SPRINT SPECTRUM CO II LLC, as

Co-Issuer II

By:

 

 

 

Name:

 

Title:

SPRINT SPECTRUM CO III LLC, as

Co-Issuer III

By:

 

 

 

Name:

 

Title:

 

A-4-6



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes of the Series 2018-1 Class A-2 Notes issued under the
within mentioned Indenture.

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

not in its individual capacity but solely as Trustee

 

By:                                                                            

 

        Authorized Signatory

 

 

A-4-7



--------------------------------------------------------------------------------

[REVERSE OF NOTE]

This Note is one of a duly authorized issue of Series 2018-1 Class A-2 Notes of
the Issuers designated as their Series 2018-1 5.152% Senior Secured Notes,
Class A-2 (herein called the “Series 2018-1 Class A-2 Notes”), all issued under
(i) the Base Indenture, dated as of October 27, 2016 (such Base Indenture, as
amended by the first supplemental indenture, dated as of March 12, 2018 (the
“First Supplemental Indenture”) and as further amended, supplemented or
modified, is herein called the “Base Indenture”), by and among the Issuers and
Deutsche Bank Trust Company Americas, as trustee (the “Trustee”, which term
includes any successor Trustee under the Base Indenture) and as securities
intermediary, and (ii) a Series 2018-1 Supplement to the Base Indenture, dated
as of March 21, 2018 (the “Series 2018-1 Supplement”), by and among the Issuers
and Deutsche Bank Trust Company Americas, as Trustee and Securities
Intermediary. The Base Indenture and the Series 2018-1 Supplement are referred
to herein as the “Indenture”. The Series 2018-1 Class A-2 Notes are subject to
all terms of the Indenture. All terms used in this Note that are defined in the
Indenture, as supplemented, modified or amended, shall have the meanings
assigned to them in or pursuant to the Indenture, as so supplemented, modified
or amended.

The Series 2018-1 Class A-2 Notes are and will be senior secured joint and
several obligations of the Issuers and will be secured by the Collateral pledged
as security therefor as provided in the Indenture.

The Notes will be issued in minimum denominations of $200,000 and integral
multiples of $1,000 in excess thereof (the “Authorized Minimum Denomination”).

As provided for in the Indenture, the Series 2018-1 Class A-2 Notes may be
prepaid, in whole or in part, at the option of the Issuers. In addition, the
Series 2018-1 Class A-2 Notes are subject to mandatory prepayment as provided
for in the Indenture. In certain circumstances, the Issuers will be obligated to
pay the Class A Make-Whole Prepayment Premium in connection with a mandatory or
optional prepayment of the Series 2018-1 Class A-2 Notes as described in the
Indenture. As described above, the entire unpaid principal amount of this Note
shall be due and payable on the Series 2018-1 Legal Final Maturity Date. All
payments of principal of the Series 2018-1 Class A-2 Notes will be made pro rata
to the holders of Series 2018-1 Class A-2 Notes entitled thereto.

Principal of and interest on this Note, which is payable on a Quarterly Payment
Date or on any date on which payments are permitted to be made as provided for
in the Indenture shall be paid to the Person in whose name this Note (or one or
more predecessor Notes) is registered at the close of business on the applicable
Record Date or Prepayment Record Date, as the case may be.

Interest will each accrue on the Series 2018-1 Class A-2 Notes at the rates set
forth in the Indenture. The interest will be computed on the basis set forth in
the Indenture. The amount of interest payable on the Series 2018-1 Class A-2
Notes on each Quarterly Payment Date will be calculated as set forth in the
Indenture.

Payments of principal and interest on this Note are subordinated to the payment
of certain other amounts in accordance with the Priority of Payments.

If an Event of Default shall occur and be continuing, this Note may become or be
declared due and payable in the manner and with the effect provided in the
Indenture.

Amounts payable in respect of this Note shall be made by wire transfer of
immediately available funds to the account designated by DTC or its nominee.

 

A-4-8



--------------------------------------------------------------------------------

As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register upon
surrender of this Note for registration of transfer at the office or agency
designated by the Issuers pursuant to the Indenture, duly endorsed by, or
accompanied by a written instrument of transfer in form satisfactory to the
Issuers and the Registrar duly executed by, the holder of Series 2018-1
Class A-2 Notes hereof or his or her attorney duly authorized in writing, with
such signature guaranteed by an “eligible guarantor institution” meeting the
requirements of the Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Registrar in
addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended, and accompanied by such other
documents as the Trustee may require and as may be required by the Series 2018-1
Supplement, and thereupon one or more new Series 2018-1 Class A-2 Notes of
authorized denominations in the same aggregate principal amount will be issued
to the designated transferee or transferees. No service charge will be charged
for any registration of transfer or exchange of this Note, but the transferor
may be required to pay a sum sufficient to cover any tax or other governmental
charge that may be imposed in connection with any such registration of transfer
or exchange.

Each holder of Series 2018-1 Class A-2 Notes, by acceptance of a Series 2018-1
Class A-2 Note, covenants and agrees by accepting the benefits of the Indenture
that prior to the date that is one year (or, if longer, the applicable
preference period then in effect) and one day after the payment in full of the
latest maturing note issued under the Indenture, such holder of Series 2018-1
Class A-2 Notes will not institute against, or join with any other Person in
instituting against, any Securitization Entity any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other proceedings, under
any federal or state bankruptcy or similar law.

It is the intent of the Issuers and each holder of Series 2018-1 Class A-2 Notes
that, for United States federal, state, local and foreign income and franchise
tax purposes only, the Series 2018-1 Class A-2 Notes will evidence indebtedness
of the Issuers (or, if an Issuer is treated as an entity disregarded as separate
from its owner for United States federal income tax purposes, such owner)
secured by the Collateral. Each holder of Series 2018-1 Class A-2 Notes, by the
acceptance of this Note, agrees to treat this Note (or beneficial interests
herein) for purposes of United States federal, state, local and foreign income
or franchise taxes and any other tax imposed on or measured by income, as
indebtedness of the Issuers (or, if an Issuer is treated as an entity
disregarded as separate from its owner for United States federal income tax
purposes, such owner).

The Indenture permits certain amendments to be made thereto without the consent
of the Control Party, the Controlling Class Representative or any holder of
Series 2018-1 Class A-2 Notes, provided that certain conditions precedent are
satisfied. The Indenture also permits, with certain exceptions as therein
provided, the amendment thereof and the modification of the rights and
obligations of the Issuers and the rights of the holders of Series 2018-1
Class A-2 Notes under the Indenture at any time by the Issuers with the consent
of the Control Party (acting at the direction of the Controlling
Class Representative) and without the consent of any holders of Series 2018-1
Class A-2 Notes. The Indenture also contains provisions permitting the Control
Party (acting at the direction of the Controlling Class Representative) to waive
compliance by the Issuers with certain provisions of the Indenture and certain
past defaults under the Indenture and their consequences without the consent of
any holders of Series 2018-1 Class A-2 Notes. Any such consent or waiver of this
Note (or any one or more predecessor Notes) shall be conclusive and binding upon
such holders of Series 2018-1 Class A-2 Notes and upon all future holders of
Series 2018-1 Class A-2 Notes of this Note and of any Note issued upon the
registration of transfer hereof or in exchange hereof or in lieu hereof whether
or not notation of such consent or waiver is made upon this Note.

 

A-4-9



--------------------------------------------------------------------------------

Each holder of this Note (or any interest herein) shall be deemed to represent
and warrant that either (i) it is neither a Plan (including, without limitation,
an entity whose underlying assets include “plan assets” by reason of a Plan’s
investment in the entity or otherwise), nor a governmental, church, non-U.S. or
other plan which is subject to any federal, state, local or non-U.S. law that is
similar to the provisions of Section 406 of ERISA or Section 4975 of the Code or
(ii) the holder’s acquisition, holding and disposition of this Note (or any
interest herein) will not constitute or result in a non-exempt prohibited
transaction under Section 406 of ERISA or Section 4975 of the Code (or, in the
case of a governmental, church, non-U.S. or other plan, a non-exempt violation
under any similar law). In addition, each holder that is a Plan, by acceptance
of this Note, will be deemed to have represented and warranted that a fiduciary
acting on its behalf is causing it to purchase this Note and that such
fiduciary: (A) is a bank, an insurance carrier, a registered investment adviser,
a registered broker-dealer or an independent fiduciary with at least $50 million
of assets under management or control as specified in 29 CFR
Section 2510.3-21(c)(1)(i) (excluding an IRA owner if the holder is an IRA); (B)
is independent (for purposes of 29 CFR Section 2510.3-21(c)(1)) of the Issuers,
each Initial Purchaser and their respective affiliates (the “Transaction
Parties”); (C) is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies,
including the holder’s transactions with the Transaction Parties hereunder;
(D) has been advised that none of the Transaction Parties has undertaken or will
undertake to provide impartial investment advice, or has given or will give
advice in a fiduciary capacity, in connection with the holder’s transactions
with the Transaction Parties contemplated hereby; (E) is a “fiduciary” under
Section 3(21)(A) of ERISA or Section 4975(e)(3) of the Code, or both, as
applicable, with respect to, and is responsible for exercising independent
judgment in evaluating, the holder’s transactions with the Transaction Parties
contemplated hereby; and (F) understands and acknowledges the existence and
nature of the underwriting discounts, commissions and fees, and any other
related fees, compensation arrangements or financial interests, described in
this offering memorandum; and understands, acknowledges and agrees that no such
fee or other compensation is a fee or other compensation for the provision of
investment advice, and that none of the Transaction Parties, nor any of their
respective directors, officers, members, partners, employees, principals or
agents has received or will receive a fee or other compensation from the holder
or such fiduciary for the provision of investment advice (rather than other
services) in connection with the holder’s transactions with the Transaction
Parties contemplated hereby.

The term “Issuers” as used in this Note includes any successor to any Issuer
under the Indenture.

The Series 2018-1 Class A-2 Notes are issuable only in registered form in
denominations as provided in the Indenture, subject to certain limitations set
forth therein.

This Note and the Indenture shall be governed by, and construed and interpreted
in accordance with, the laws of the State of New York.

Notwithstanding any provision of the Indenture or of this Note, the right of any
Noteholder to bring suit for the enforcement of any payment on or after such
respective due dates, is absolute and unconditional and shall not be impaired or
affected without the consent of the Noteholder.

 

A-4-10



--------------------------------------------------------------------------------

ASSIGNMENT

Social Security or taxpayer I.D. or other identifying number of
assignee:_______________

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto

 

 

(name and address of assignee)

the within Note and all rights thereunder, and hereby irrevocably constitutes
and appoints __________________, attorney, to transfer said Note on the books
kept for registration thereof, with full power of substitution in the premises.

Dated: _______________________

 

By: 

 

                                                                  4

 

Signature Guaranteed:

 

                                                                 

 

 

4 

NOTE: The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Note, without
alteration, enlargement or any change whatsoever.

 

A-4-11



--------------------------------------------------------------------------------

SCHEDULE OF EXCHANGES IN TEMPORARY REGULATION S

GLOBAL SERIES 2018-1 CLASS A-2 NOTE

The initial principal balance of this Temporary Regulation S Global
Series 2018-1 Class A-2 Note is $[_______________]. The following exchanges of
an interest in this Temporary Regulation S Global Series 2018-1 Class A-2 Note
for an interest in a corresponding Rule 144A Global Series 2018-1 Class A-2 Note
or a Permanent Regulation S Global Series 2018-1 Class A-2 Note have been made:

 

Date

 

Amount of Increase (or

Decrease) in the Principal Amount of this Temporary Regulation S Global Note

 

Remaining Principal

Amount of this Temporary Regulation S Global Note following the Increase or
Decrease

 

Signature of Authorized

Officer of Trustee or

Registrar

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-4-12



--------------------------------------------------------------------------------

EXHIBIT A-5

THE ISSUANCE AND SALE OF THIS PERMANENT REGULATION S GLOBAL SERIES 2018-1
CLASS A-1 NOTE (THIS “NOTE”) HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR WITH ANY SECURITIES
REGULATORY AUTHORITY OF ANY STATE OR OTHER RELEVANT JURISDICTION, AND NONE OF
SPRINT SPECTRUM CO LLC (THE “MASTER ISSUER”), SPRINT SPECTRUM CO II LLC
(“CO-ISSUER II”) OR SPRINT SPECTRUM CO III LLC (“CO-ISSUER III”) HAVE BEEN
REGISTERED UNDER THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940
ACT”). THIS NOTE OR ANY INTEREST HEREIN MAY BE OFFERED, SOLD, PLEDGED OR
OTHERWISE TRANSFERRED ONLY (A) IN THE UNITED STATES, TO EITHER AN INITIAL
PURCHASER OR A SUBSEQUENT TRANSFEREE WHO IS NOT (OTHER THAN FOLLOWING ANY RAPID
PAYMENT EVENT) A COMPETITOR AND IS BOTH A “QUALIFIED INSTITUTIONAL BUYER” AS
DEFINED IN RULE 144A UNDER THE 1933 ACT (“RULE 144A”) (A “QUALIFIED
INSTITUTIONAL BUYER”) AND A “QUALIFIED PURCHASER” (WITHIN THE MEANING OF
THE 1940 ACT) (A “QUALIFIED PURCHASER”), ACTING FOR ITS OWN ACCOUNT OR ONE OR
MORE ACCOUNTS WITH RESPECT TO WHICH SUCH INITIAL PURCHASER OR SUBSEQUENT
TRANSFEREE EXERCISES SOLE INVESTMENT DISCRETION, EACH OF WHICH ACCOUNT IS A
QUALIFIED INSTITUTIONAL BUYER, A QUALIFIED PURCHASER AND NOT (OTHER THAN
FOLLOWING ANY RAPID PAYMENT EVENT) A COMPETITOR OR (B) OUTSIDE THE UNITED
STATES, TO AN INITIAL PURCHASER OR A SUBSEQUENT TRANSFEREE WHO IS NOT (OTHER
THAN FOLLOWING ANY RAPID PAYMENT EVENT) A COMPETITOR AND IS A QUALIFIED
PURCHASER AND NOT A “U.S. PERSON” AS DEFINED IN REGULATION S UNDER THE 1933 ACT
(“REGULATION S”) (A “U.S. PERSON”), ACTING FOR ITS OWN ACCOUNT OR ONE OR MORE
ACCOUNTS WITH RESPECT TO WHICH SUCH INITIAL PURCHASER OR SUBSEQUENT TRANSFEREE
EXERCISES SOLE INVESTMENT DISCRETION, EACH OF WHICH IS A QUALIFIED PURCHASER,
AND NONE OF WHICH IS A U.S. PERSON OR (OTHER THAN FOLLOWING ANY RAPID PAYMENT
EVENT) A COMPETITOR AND WILL PURCHASE ITS NOTE IN OFFSHORE TRANSACTIONS IN
RELIANCE ON REGULATION S, AND, IN EACH CASE, IN COMPLIANCE WITH THE
CERTIFICATIONS AND OTHER REQUIREMENTS SPECIFIED IN THE INDENTURE REFERRED TO
HEREIN AND ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND
ANY OTHER RELEVANT JURISDICTION.

BY ITS ACQUISITION OR ACCEPTANCE HEREOF, THE HOLDER REPRESENTS THAT (A) IT IS
NOT (OTHER THAN FOLLOWING ANY RAPID PAYMENT EVENT) A COMPETITOR AND IS (X) A
QUALIFIED INSTITUTIONAL BUYER AND A QUALIFIED PURCHASER OR (Y) A QUALIFIED
PURCHASER AND IS ACQUIRING THIS NOTE IN AN OFFSHORE TRANSACTION AND IS NOT A
U.S. PERSON, (B) IT IS ACTING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF ANOTHER
PERSON WHICH IS NOT (OTHER THAN FOLLOWING ANY RAPID PAYMENT EVENT) A COMPETITOR
AND IS EITHER (X) A QUALIFIED INSTITUTIONAL BUYER AND A QUALIFIED PURCHASER OR
(Y) A QUALIFIED PURCHASER AND IS NOT A U.S. PERSON, AND IN EACH CASE WITH
RESPECT TO WHICH IT EXERCISES SOLE INVESTMENT DISCRETION, (C) IT AND EACH
ACCOUNT FOR WHICH IT IS PURCHASING WILL HOLD AND TRANSFER AT LEAST THE MINIMUM
DENOMINATION OF NOTES, (D) IT UNDERSTANDS THAT THE ISSUERS MAY RECEIVE A LIST OF
PARTICIPANTS HOLDING POSITIONS IN ITS NOTES FROM ONE OR MORE BOOK-ENTRY
DEPOSITORIES, (E) IT WILL PROVIDE NOTICE OF THE TRANSFER RESTRICTIONS TO ANY
SUBSEQUENT TRANSFEREES, (F) IT IS NOT A BROKER-DEALER OF THE TYPE DESCRIBED IN
PARAGRAPH (a)(1)(ii) OF RULE 144A WHICH OWNS AND INVESTS ON A

 

A-5-1



--------------------------------------------------------------------------------

DISCRETIONARY BASIS LESS THAN $25,000,000 IN SECURITIES OF ISSUERS THAT ARE NOT
AFFILIATED WITH IT, (G) IT IS NOT A PARTICIPANT-DIRECTED EMPLOYEE PLAN, SUCH AS
A 401(k) PLAN, OR ANY OTHER TYPE OF PLAN REFERRED TO IN PARAGRAPH (a)(1)(i)(D)
OR (a)(1)(i)(E) OF RULE 144A, OR A TRUST FUND REFERRED TO IN
PARAGRAPH (a)(1)(i)(F) OF RULE 144A THAT HOLDS THE ASSETS OF SUCH A PLAN, (H) IT
IS NOT FORMED FOR THE PURPOSE OF INVESTING IN THE ISSUERS (EXCEPT WHERE EACH
BENEFICIAL OWNER IS (X) BOTH A QUALIFIED PURCHASER AND A QUALIFIED INSTITUTIONAL
BUYER OR (Y) A QUALIFIED PURCHASER AND NOT A U.S. PERSON) AND (I) IF IT IS A
COMPANY EXCEPTED FROM THE DEFINITION OF “INVESTMENT COMPANY” BY SECTION 3(c)(1)
OR SECTION 3(c)(7) OF THE 1940 ACT, OR A SECTION 7(d) FOREIGN INVESTMENT COMPANY
RELYING ON SECTION 3(c)(1) OR SECTION 3(c)(7) OF THE 1940 ACT WITH RESPECT TO
ITS U.S. HOLDERS, AND WAS FORMED ON OR BEFORE APRIL 30, 1996, IT HAS RECEIVED
THE NECESSARY CONSENT FROM ITS BENEFICIAL OWNERS AS REQUIRED BY THE 1940 ACT.

THE INITIAL PURCHASERS AND EACH SUBSEQUENT TRANSFEREE TAKING DELIVERY OF THIS
NOTE OR AN INTEREST IN THIS NOTE WILL BE DEEMED TO HAVE MADE THE APPLICABLE
REPRESENTATIONS AND AGREEMENTS REFERRED TO IN THE INDENTURE. THE INITIAL
PURCHASERS AND EACH SUBSEQUENT TRANSFEREE TAKING DELIVERY OF THIS NOTE OR AN
INTEREST IN THIS NOTE IN THE FORM OF AN INTEREST IN A RULE 144 A GLOBAL NOTE
WILL BE REQUIRED TO DELIVER A TRANSFER CERTIFICATE IN THE FORM REQUIRED BY THE
INDENTURE AND WILL BE REQUIRED TO MAKE THE APPLICABLE REPRESENTATIONS AND
AGREEMENTS REFERRED TO IN THE INDENTURE.

ANY TRANSFER OF THIS NOTE IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND
EFFECT AND WILL BE VOID AB INITIO AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO
THE INITIAL PURCHASERS OR SUBSEQUENT TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUERS, THE TRUSTEE OR ANY INTERMEDIARY.

IF THIS NOTE WAS ACQUIRED IN THE UNITED STATES, AND THE HOLDER IS DETERMINED TO
BE (OTHER THAN FOLLOWING ANY RAPID PAYMENT EVENT) A COMPETITOR OR NOT TO HAVE
BEEN BOTH A QUALIFIED INSTITUTIONAL BUYER AND A QUALIFIED PURCHASER AT THE TIME
OF ACQUISITION OF THIS NOTE, THE ISSUERS HAVE THE RIGHT TO REQUIRE SUCH HOLDER
TO SELL THIS NOTE TO A PURCHASER WHO IS BOTH A QUALIFIED INSTITUTIONAL BUYER AND
A QUALIFIED PURCHASER AND NOT (OTHER THAN FOLLOWING ANY RAPID PAYMENT EVENT) A
COMPETITOR. THE ISSUERS ALSO HAVE THE RIGHT TO REFUSE TO HONOR A TRANSFER TO A
PERSON WHO IS NOT BOTH A QUALIFIED INSTITUTIONAL BUYER AND A QUALIFIED
PURCHASER.

IF THIS NOTE WAS ACQUIRED OUTSIDE THE UNITED STATES, AND THE HOLDER IS
DETERMINED NOT TO HAVE BEEN A QUALIFIED PURCHASER AND NOT A U.S. PERSON AT THE
TIME OF ACQUISITION OF THIS NOTE, THE ISSUERS HAVE THE RIGHT TO REQUIRE SUCH
HOLDER TO SELL THIS NOTE TO A PURCHASER WHO IS A QUALIFIED PURCHASER AND NOT A
U.S. PERSON NOR (OTHER THAN FOLLOWING ANY RAPID PAYMENT EVENT) A COMPETITOR. THE
ISSUERS ALSO HAVE THE RIGHT TO REFUSE TO HONOR A TRANSFER TO A PERSON WHO IS NOT
A QUALIFIED PURCHASER AND NOT A U.S. PERSON OR WHO IS (OTHER THAN FOLLOWING ANY
RAPID PAYMENT EVENT) A COMPETITOR.

 

A-5-2



--------------------------------------------------------------------------------

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE HEREINAFTER
REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY
(“DTC”), A NEW YORK CORPORATION, 570 WASHINGTON BLVD., JERSEY CITY, NEW
JERSEY 07310, OR A NOMINEE THEREOF. THIS NOTE MAY NOT BE EXCHANGED IN WHOLE OR
IN PART FOR A SECURITY REGISTERED, AND NO TRANSFER OF THIS NOTE IN WHOLE OR IN
PART MAY BE REGISTERED, IN THE NAME OF ANY PERSON OTHER THAN DTC OR A NOMINEE
THEREOF, EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE. UNLESS
THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF DTC TO THE ISSUERS OR
THE NOTE REGISTRAR, AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO.
OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC,
AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY
AN AUTHORIZED REPRESENTATIVE OF DTC, ANY TRANSFER, PLEDGE OR OTHER USE HEREOF
FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL BECAUSE THE REGISTERED
OWNER, CEDE & CO., HAS AN INTEREST HEREIN.

 

A-5-3



--------------------------------------------------------------------------------

THE PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE
AMOUNT SHOWN ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN
ITS CURRENT PRINCIPAL AMOUNT BY INQUIRY OF THE TRUSTEE.

FORM OF PERMANENT REGULATION S GLOBAL SERIES 2018-1 CLASS A-1 NOTE

 

No. U-

    

  up to $[________________]

CUSIP Number: [___________]

ISIN Number: [___________]

SPRINT SPECTRUM CO LLC

SPRINT SPECTRUM CO II LLC

SPRINT SPECTRUM CO III LLC

March 21, 2018

SERIES 2018-1 4.738% SENIOR SECURED NOTES, CLASS A-1

SPRINT SPECTRUM CO LLC (the “Master Issuer”), SPRINT SPECTRUM CO II LLC
(“Co-Issuer II”) and SPRINT SPECTRUM CO III LLC (“Co-Issuer III” and, together
with the Master Issuer and Co-Issuer II, the “Issuers”), each a limited
liability company formed under the laws of the State of Delaware, for value
received, hereby jointly and severally promise to pay to CEDE & CO. or
registered assigns, up to the principal sum of [___________] DOLLARS
($[___________]) or such other amount as reflected in the Schedule of Exchanges
attached hereto as provided below and in the Indenture referred to herein.
Payments of principal shall be payable in the amounts and at the times set forth
in the Indenture described herein; provided, however, that the entire unpaid
principal amount of this Note shall be due on the Quarterly Payment Date
occurring in September 2029 (the “Series 2018-1 Legal Final Maturity Date”). The
Issuers will pay interest on this Permanent Regulation S Global Series 2018-1
Class A-1 Note (this “Note”) at the Series 2018-1 Class A-1 Note Rate for each
Interest Accrual Period in accordance with the terms of the Indenture. Such
interest will be payable in arrears on each Quarterly Payment Date, which will
be on the 20th day (or, if such 20th day is not a Business Day, the next
succeeding Business Day) of each March, June, September and December, commencing
June 20, 2018 (each, a “Quarterly Payment Date”). Such interest will accrue for
each Quarterly Payment Date with respect to (i) initially, the period commencing
on, and including, the Series 2018-1 Closing Date and ending on, but excluding,
the Quarterly Payment Date in June 2018 and (ii) thereafter, the period
commencing on, and including, the last day of the immediately prior Interest
Accrual Period and ending on, but excluding, the immediately following Quarterly
Payment Date (each, an “Interest Accrual Period”). Interest with respect to the
Notes (and interest on any defaulted payments of interest or principal) will be
computed on the basis of a 360-day year consisting of twelve 30-day months.

The principal of and interest on this Note are payable in such coin or currency
of the United States of America as at the time of payment is legal tender for
payment of public and private debts. All payments made by the Issuers with
respect to this Note shall be applied as provided in the Indenture.

This Note is subject to mandatory and optional prepayment as set forth in the
Indenture.

 

A-5-4



--------------------------------------------------------------------------------

Interests in this Note are exchangeable or transferable in whole or in part for
interests in a Rule 144A Global Note; provided that such transfer or exchange
complies with the applicable provisions of the Indenture relating to the
transfer or exchange of the Notes. Interests in this Note in certain
circumstances may also be exchangeable or transferable in whole but not in part
for duly executed and issued registered Definitive Notes; provided that such
transfer or exchange complies with Section 2.8 and Section 2.13 of the Base
Indenture and Section 4.1(c) of the Series 2018-1 Supplement.

Reference is made to the further provisions of this Note set forth on the
reverse hereof, which shall have the same effect as though fully set forth on
the face of this Note. Although a summary of certain provisions of the Indenture
is set forth below and on the reverse hereof and made a part hereof, this Note
does not purport to summarize the Indenture and reference is made to the
Indenture for information with respect to the interests, rights, benefits,
obligations, proceeds and duties evidenced hereby and the rights, duties and
obligations of the Issuers and the Trustee. To the extent not defined herein,
the capitalized terms used herein have the meanings ascribed to them in the
Indenture.

Subject to the next following paragraph, the Issuers hereby certify and declare
that all acts, conditions and things required to be done and performed and to
have happened prior to the creation of this Note and to constitute it as the
valid joint and several obligation of the Issuers enforceable in accordance with
its terms, have been done and performed and have happened in due compliance with
all applicable laws and in accordance with the terms of the Indenture.

Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Note shall not be entitled to
any benefit under the Indenture referred to on the reverse hereof, or be valid
or obligatory for any purpose.

If and to the extent that any provision of this Note limits, qualifies or
conflicts with a provision of the Indenture, such provision of the Indenture
shall control.

[Remainder of page intentionally left blank]

 

A-5-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuers have caused this instrument to be signed by
their Authorized Officers as of the day and year first written above.

 

SPRINT SPECTRUM CO LLC, as

Master Issuer

By:

 

 

 

Name:

 

Title:

SPRINT SPECTRUM CO II LLC, as

Co-Issuer II

By:

 

 

 

Name:

 

Title:

SPRINT SPECTRUM CO III LLC, as

Co-Issuer III

By:

 

 

 

Name:

 

Title:

 

A-5-6



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes of the Series 2018-1 Class A-1 Notes issued under the
within mentioned Indenture.

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

not in its individual capacity but solely as Trustee

By:                                                                      

 

     Authorized Signatory

 

A-5-7



--------------------------------------------------------------------------------

[REVERSE OF NOTE]

This Note is one of a duly authorized issue of Series 2018-1 Class A-1 Notes of
the Issuers designated as their Series 2018-1 4.738% Senior Secured Notes,
Class A-1 (herein called the “Series 2018-1 Class A-1 Notes”), all issued under
(i) the Base Indenture, dated as of October 27, 2016 (such Base Indenture, as
amended by the first supplemental indenture, dated as of March 12, 2018 (the
“First Supplemental Indenture”) and as further amended, supplemented or
modified, is herein called the “Base Indenture”), by and among the Issuers and
Deutsche Bank Trust Company Americas, as trustee (the “Trustee”, which term
includes any successor Trustee under the Base Indenture) and as securities
intermediary, and (ii) a Series 2018-1 Supplement to the Base Indenture, dated
as of March 21, 2018 (the “Series 2018-1 Supplement”), by and among the Issuers
and Deutsche Bank Trust Company Americas, as Trustee and Securities
Intermediary. The Base Indenture and the Series 2018-1 Supplement are referred
to herein as the “Indenture”. The Series 2018-1 Class A-1 Notes are subject to
all terms of the Indenture. All terms used in this Note that are defined in the
Indenture, as supplemented, modified or amended, shall have the meanings
assigned to them in or pursuant to the Indenture, as so supplemented, modified
or amended.

The Series 2018-1 Class A-1 Notes are and will be senior secured joint and
several obligations of the Issuers and will be secured by the Collateral pledged
as security therefor as provided in the Indenture.

The Notes will be issued in minimum denominations of $200,000 and integral
multiples of $1,000 in excess thereof (the “Authorized Minimum Denomination”).

As provided for in the Indenture, the Series 2018-1 Class A-1 Notes may be
prepaid, in whole or in part, at the option of the Issuers. In addition, the
Series 2018-1 Class A-1 Notes are subject to mandatory prepayment as provided
for in the Indenture. In certain circumstances, the Issuers will be obligated to
pay the Class A Make-Whole Prepayment Premium in connection with a mandatory or
optional prepayment of the Series 2018-1 Class A-1 Notes as described in the
Indenture. As described above, the entire unpaid principal amount of this Note
shall be due and payable on the Series 2018-1 Legal Final Maturity Date. All
payments of principal of the Series 2018-1 Class A-1 Notes will be made pro rata
to the holders of Series 2018-1 Class A-1 Notes entitled thereto.

Principal of and interest on this Note, which is payable on a Quarterly Payment
Date or on any date on which payments are permitted to be made as provided for
in the Indenture shall be paid to the Person in whose name this Note (or one or
more predecessor Notes) is registered at the close of business on the applicable
Record Date or Prepayment Record Date, as the case may be.

Interest will each accrue on the Series 2018-1 Class A-1 Notes at the rates set
forth in the Indenture. The interest will be computed on the basis set forth in
the Indenture. The amount of interest payable on the Series 2018-1 Class A-1
Notes on each Quarterly Payment Date will be calculated as set forth in the
Indenture.

Payments of principal and interest on this Note are subordinated to the payment
of certain other amounts in accordance with the Priority of Payments.

If an Event of Default shall occur and be continuing, this Note may become or be
declared due and payable in the manner and with the effect provided in the
Indenture.

Amounts payable in respect of this Note shall be made by wire transfer of
immediately available funds to the account designated by DTC or its nominee.

 

A-5-8



--------------------------------------------------------------------------------

As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register upon
surrender of this Note for registration of transfer at the office or agency
designated by the Issuers pursuant to the Indenture, duly endorsed by, or
accompanied by a written instrument of transfer in form satisfactory to the
Issuers and the Registrar duly executed by, the holder of Series 2018-1
Class A-1 Notes hereof or his or her attorney duly authorized in writing, with
such signature guaranteed by an “eligible guarantor institution” meeting the
requirements of the Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Registrar in
addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended, and accompanied by such other
documents as the Trustee may require and as may be required by the Series 2018-1
Supplement, and thereupon one or more new Series 2018-1 Class A-1 Notes of
authorized denominations in the same aggregate principal amount will be issued
to the designated transferee or transferees. No service charge will be charged
for any registration of transfer or exchange of this Note, but the transferor
may be required to pay a sum sufficient to cover any tax or other governmental
charge that may be imposed in connection with any such registration of transfer
or exchange.

Each holder of Series 2018-1 Class A-1 Notes, by acceptance of a Series 2018-1
Class A-1 Note, covenants and agrees by accepting the benefits of the Indenture
that prior to the date that is one year (or, if longer, the applicable
preference period then in effect) and one day after the payment in full of the
latest maturing note issued under the Indenture, such holder of Series 2018-1
Class A-1 Notes will not institute against, or join with any other Person in
instituting against, any Securitization Entity any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other proceedings, under
any federal or state bankruptcy or similar law.

It is the intent of the Issuers and each holder of Series 2018-1 Class A-1 Notes
that, for United States federal, state, local and foreign income and franchise
tax purposes only, the Series 2018-1 Class A-1 Notes will evidence indebtedness
of the Issuers (or, if an Issuer is treated as an entity disregarded as separate
from its owner for United States federal income tax purposes, such owner)
secured by the Collateral. Each holder of Series 2018-1 Class A-1 Notes, by the
acceptance of this Note, agrees to treat this Note (or beneficial interests
herein) for purposes of United States federal, state, local and foreign income
or franchise taxes and any other tax imposed on or measured by income, as
indebtedness of the Issuers (or, if an Issuer is treated as an entity
disregarded as separate from its owner for United States federal income tax
purposes, such owner).

The Indenture permits certain amendments to be made thereto without the consent
of the Control Party, the Controlling Class Representative or any holder of
Series 2018-1 Class A-1 Notes, provided that certain conditions precedent are
satisfied. The Indenture also permits, with certain exceptions as therein
provided, the amendment thereof and the modification of the rights and
obligations of the Issuers and the rights of the holders of Series 2018-1
Class A-1 Notes under the Indenture at any time by the Issuers with the consent
of the Control Party (acting at the direction of the Controlling
Class Representative) and without the consent of any holders of Series 2018-1
Class A-1 Notes. The Indenture also contains provisions permitting the Control
Party (acting at the direction of the Controlling Class Representative) to waive
compliance by the Issuers with certain provisions of the Indenture and certain
past defaults under the Indenture and their consequences without the consent of
any holders of Series 2018-1 Class A-1 Notes. Any such consent or waiver of this
Note (or any one or more predecessor Notes) shall be conclusive and binding upon
such holders of Series 2018-1 Class A-1 Notes and upon all future holders of
Series 2018-1 Class A-1 Notes of this Note and of any Note issued upon the
registration of transfer hereof or in exchange hereof or in lieu hereof whether
or not notation of such consent or waiver is made upon this Note.

 

A-5-9



--------------------------------------------------------------------------------

Each holder of this Note (or any interest herein) shall be deemed to represent
and warrant that either (i) it is neither a Plan (including, without limitation,
an entity whose underlying assets include “plan assets” by reason of a Plan’s
investment in the entity or otherwise), nor a governmental, church, non-U.S. or
other plan which is subject to any federal, state, local or non-U.S. law that is
similar to the provisions of Section 406 of ERISA or Section 4975 of the Code or
(ii) the holder’s acquisition, holding and disposition of this Note (or any
interest herein) will not constitute or result in a non-exempt prohibited
transaction under Section 406 of ERISA or Section 4975 of the Code (or, in the
case of a governmental, church, non-U.S. or other plan, a non-exempt violation
under any similar law). In addition, each holder that is a Plan, by acceptance
of this Note, will be deemed to have represented and warranted that a fiduciary
acting on its behalf is causing it to purchase this Note and that such
fiduciary: (A) is a bank, an insurance carrier, a registered investment adviser,
a registered broker-dealer or an independent fiduciary with at least $50 million
of assets under management or control as specified in 29 CFR
Section 2510.3-21(c)(1)(i) (excluding an IRA owner if the holder is an IRA); (B)
is independent (for purposes of 29 CFR Section 2510.3-21(c)(1)) of the Issuers,
each Initial Purchaser and their respective affiliates (the “Transaction
Parties”); (C) is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies,
including the holder’s transactions with the Transaction Parties hereunder;
(D) has been advised that none of the Transaction Parties has undertaken or will
undertake to provide impartial investment advice, or has given or will give
advice in a fiduciary capacity, in connection with the holder’s transactions
with the Transaction Parties contemplated hereby; (E) is a “fiduciary” under
Section 3(21)(A) of ERISA or Section 4975(e)(3) of the Code, or both, as
applicable, with respect to, and is responsible for exercising independent
judgment in evaluating, the holder’s transactions with the Transaction Parties
contemplated hereby; and (F) understands and acknowledges the existence and
nature of the underwriting discounts, commissions and fees, and any other
related fees, compensation arrangements or financial interests, described in
this offering memorandum; and understands, acknowledges and agrees that no such
fee or other compensation is a fee or other compensation for the provision of
investment advice, and that none of the Transaction Parties, nor any of their
respective directors, officers, members, partners, employees, principals or
agents has received or will receive a fee or other compensation from the holder
or such fiduciary for the provision of investment advice (rather than other
services) in connection with the holder’s transactions with the Transaction
Parties contemplated hereby.

The term “Issuers” as used in this Note includes any successor to any Issuer
under the Indenture.

The Series 2018-1 Class A-1 Notes are issuable only in registered form in
denominations as provided in the Indenture, subject to certain limitations set
forth therein.

This Note and the Indenture shall be governed by, and construed and interpreted
in accordance with, the laws of the State of New York.

Notwithstanding any provision of the Indenture or of this Note, the right of any
Noteholder to bring suit for the enforcement of any payment on or after such
respective due dates, is absolute and unconditional and shall not be impaired or
affected without the consent of the Noteholder.

 

A-5-10



--------------------------------------------------------------------------------

ASSIGNMENT

Social Security or taxpayer I.D. or other identifying number of assignee:
                                

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto

 

 

(name and address of assignee)

the within Note and all rights thereunder, and hereby irrevocably constitutes
and appoints                                 , attorney, to transfer said Note
on the books kept for registration thereof, with full power of substitution in
the premises.

Dated:                                 

 

By:

 

                                                                               1

 

Signature Guaranteed:

 

                                                                              

 

 

1 

NOTE: The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Note, without
alteration, enlargement or any change whatsoever.

 

A-5-11



--------------------------------------------------------------------------------

SCHEDULE OF EXCHANGES IN PERMANENT REGULATION S

GLOBAL SERIES 2018-1 CLASS A-1 NOTE

The initial principal balance of this Permanent Regulation S Global
Series 2018-1 Class A-1 Note is $[________________]. The following exchanges of
an interest in this Permanent Regulation S Global Series 2018-1 Class A-1 Note
for an interest in a corresponding Rule 144A Global Series 2018-1 Class A-1 Note
or a Temporary Regulation S Global Series 2018-1 Class A-1 Note have been made:

 

Date    Amount of Increase (or Decrease) in the Principal Amount of this
Temporary Regulation S Global Note    Remaining Principal Amount of this
Temporary Regulation S Global Note following the Increase or Decrease   
Signature of Authorized Officer of Trustee or Registrar

 

  

 

  

 

  

 

 

  

 

  

 

  

 

 

  

 

  

 

  

 

 

  

 

  

 

  

 

 

  

 

  

 

  

 

 

  

 

  

 

  

 

 

  

 

  

 

  

 

 

  

 

  

 

  

 

        

 

  

 

  

 

  

 

        

 

  

 

  

 

  

 

        

 

  

 

  

 

  

 

        

 

  

 

  

 

  

 

        

 

  

 

  

 

  

 

        

 

  

 

  

 

  

 

        

 

  

 

  

 

  

 

 

A-5-12



--------------------------------------------------------------------------------

EXHIBIT A-6

THE ISSUANCE AND SALE OF THIS PERMANENT REGULATION S GLOBAL SERIES 2018-1
CLASS A-2 NOTE (THIS “NOTE”) HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR WITH ANY SECURITIES
REGULATORY AUTHORITY OF ANY STATE OR OTHER RELEVANT JURISDICTION, AND NONE OF
SPRINT SPECTRUM CO LLC (THE “MASTER ISSUER”), SPRINT SPECTRUM CO II LLC
(“CO-ISSUER II”) OR SPRINT SPECTRUM CO III LLC (“CO-ISSUER III”) HAVE BEEN
REGISTERED UNDER THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940
ACT”). THIS NOTE OR ANY INTEREST HEREIN MAY BE OFFERED, SOLD, PLEDGED OR
OTHERWISE TRANSFERRED ONLY (A) IN THE UNITED STATES, TO EITHER AN INITIAL
PURCHASER OR A SUBSEQUENT TRANSFEREE WHO IS NOT (OTHER THAN FOLLOWING ANY RAPID
PAYMENT EVENT) A COMPETITOR AND IS BOTH A “QUALIFIED INSTITUTIONAL BUYER” AS
DEFINED IN RULE 144A UNDER THE 1933 ACT (“RULE 144A”) (A “QUALIFIED
INSTITUTIONAL BUYER”) AND A “QUALIFIED PURCHASER” (WITHIN THE MEANING OF
THE 1940 ACT) (A “QUALIFIED PURCHASER”), ACTING FOR ITS OWN ACCOUNT OR ONE OR
MORE ACCOUNTS WITH RESPECT TO WHICH SUCH INITIAL PURCHASER OR SUBSEQUENT
TRANSFEREE EXERCISES SOLE INVESTMENT DISCRETION, EACH OF WHICH ACCOUNT IS A
QUALIFIED INSTITUTIONAL BUYER, A QUALIFIED PURCHASER AND NOT (OTHER THAN
FOLLOWING ANY RAPID PAYMENT EVENT) A COMPETITOR OR (B) OUTSIDE THE UNITED
STATES, TO AN INITIAL PURCHASER OR A SUBSEQUENT TRANSFEREE WHO IS NOT (OTHER
THAN FOLLOWING ANY RAPID PAYMENT EVENT) A COMPETITOR AND IS A QUALIFIED
PURCHASER AND NOT A “U.S. PERSON” AS DEFINED IN REGULATION S UNDER THE 1933 ACT
(“REGULATION S”) (A “U.S. PERSON”), ACTING FOR ITS OWN ACCOUNT OR ONE OR MORE
ACCOUNTS WITH RESPECT TO WHICH SUCH INITIAL PURCHASER OR SUBSEQUENT TRANSFEREE
EXERCISES SOLE INVESTMENT DISCRETION, EACH OF WHICH IS A QUALIFIED PURCHASER,
AND NONE OF WHICH IS A U.S. PERSON OR (OTHER THAN FOLLOWING ANY RAPID PAYMENT
EVENT) A COMPETITOR AND WILL PURCHASE ITS NOTE IN OFFSHORE TRANSACTIONS IN
RELIANCE ON REGULATION S, AND, IN EACH CASE, IN COMPLIANCE WITH THE
CERTIFICATIONS AND OTHER REQUIREMENTS SPECIFIED IN THE INDENTURE REFERRED TO
HEREIN AND ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND
ANY OTHER RELEVANT JURISDICTION.

BY ITS ACQUISITION OR ACCEPTANCE HEREOF, THE HOLDER REPRESENTS THAT (A) IT IS
NOT (OTHER THAN FOLLOWING ANY RAPID PAYMENT EVENT) A COMPETITOR AND IS (X) A
QUALIFIED INSTITUTIONAL BUYER AND A QUALIFIED PURCHASER OR (Y) A QUALIFIED
PURCHASER AND IS ACQUIRING THIS NOTE IN AN OFFSHORE TRANSACTION AND IS NOT A
U.S. PERSON, (B) IT IS ACTING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF ANOTHER
PERSON WHICH IS NOT (OTHER THAN FOLLOWING ANY RAPID PAYMENT EVENT) A COMPETITOR
AND IS EITHER (X) A QUALIFIED INSTITUTIONAL BUYER AND A QUALIFIED PURCHASER OR
(Y) A QUALIFIED PURCHASER AND IS NOT A U.S. PERSON, AND IN EACH CASE WITH
RESPECT TO WHICH IT EXERCISES SOLE INVESTMENT DISCRETION, (C) IT AND EACH
ACCOUNT FOR WHICH IT IS PURCHASING WILL HOLD AND TRANSFER AT LEAST THE MINIMUM
DENOMINATION OF NOTES, (D) IT UNDERSTANDS THAT THE ISSUERS MAY RECEIVE A LIST OF
PARTICIPANTS HOLDING POSITIONS IN ITS NOTES FROM ONE OR MORE BOOK-ENTRY
DEPOSITORIES, (E) IT WILL PROVIDE NOTICE OF THE TRANSFER RESTRICTIONS TO ANY
SUBSEQUENT TRANSFEREES, (F) IT IS NOT A BROKER-DEALER OF THE TYPE DESCRIBED

 

A-6-1



--------------------------------------------------------------------------------

IN PARAGRAPH (a)(1)(ii) OF RULE 144A WHICH OWNS AND INVESTS ON A DISCRETIONARY
BASIS LESS THAN $25,000,000 IN SECURITIES OF ISSUERS THAT ARE NOT AFFILIATED
WITH IT, (G) IT IS NOT A PARTICIPANT-DIRECTED EMPLOYEE PLAN, SUCH AS A 401(k)
PLAN, OR ANY OTHER TYPE OF PLAN REFERRED TO IN PARAGRAPH (a)(1)(i)(D) OR
(a)(1)(i)(E) OF RULE 144A, OR A TRUST FUND REFERRED TO IN PARAGRAPH (a)(1)(i)(F)
OF RULE 144A THAT HOLDS THE ASSETS OF SUCH A PLAN, (H) IT IS NOT FORMED FOR THE
PURPOSE OF INVESTING IN THE ISSUERS (EXCEPT WHERE EACH BENEFICIAL OWNER IS
(X) BOTH A QUALIFIED PURCHASER AND A QUALIFIED INSTITUTIONAL BUYER OR (Y) A
QUALIFIED PURCHASER AND NOT A U.S. PERSON) AND (I) IF IT IS A COMPANY EXCEPTED
FROM THE DEFINITION OF “INVESTMENT COMPANY” BY SECTION 3(c)(1) OR
SECTION 3(c)(7) OF THE 1940 ACT, OR A SECTION 7(d) FOREIGN INVESTMENT COMPANY
RELYING ON SECTION 3(c)(1) OR SECTION 3(c)(7) OF THE 1940 ACT WITH RESPECT TO
ITS U.S. HOLDERS, AND WAS FORMED ON OR BEFORE APRIL 30, 1996, IT HAS RECEIVED
THE NECESSARY CONSENT FROM ITS BENEFICIAL OWNERS AS REQUIRED BY THE 1940 ACT.

THE INITIAL PURCHASERS AND EACH SUBSEQUENT TRANSFEREE TAKING DELIVERY OF THIS
NOTE OR AN INTEREST IN THIS NOTE WILL BE DEEMED TO HAVE MADE THE APPLICABLE
REPRESENTATIONS AND AGREEMENTS REFERRED TO IN THE INDENTURE. THE INITIAL
PURCHASERS AND EACH SUBSEQUENT TRANSFEREE TAKING DELIVERY OF THIS NOTE OR AN
INTEREST IN THIS NOTE IN THE FORM OF AN INTEREST IN A RULE 144 A GLOBAL NOTE
WILL BE REQUIRED TO DELIVER A TRANSFER CERTIFICATE IN THE FORM REQUIRED BY THE
INDENTURE AND WILL BE REQUIRED TO MAKE THE APPLICABLE REPRESENTATIONS AND
AGREEMENTS REFERRED TO IN THE INDENTURE.

ANY TRANSFER OF THIS NOTE IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND
EFFECT AND WILL BE VOID AB INITIO AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO
THE INITIAL PURCHASERS OR SUBSEQUENT TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUERS, THE TRUSTEE OR ANY INTERMEDIARY.

IF THIS NOTE WAS ACQUIRED IN THE UNITED STATES, AND THE HOLDER IS DETERMINED TO
BE (OTHER THAN FOLLOWING ANY RAPID PAYMENT EVENT) A COMPETITOR OR NOT TO HAVE
BEEN BOTH A QUALIFIED INSTITUTIONAL BUYER AND A QUALIFIED PURCHASER AT THE TIME
OF ACQUISITION OF THIS NOTE, THE ISSUERS HAVE THE RIGHT TO REQUIRE SUCH HOLDER
TO SELL THIS NOTE TO A PURCHASER WHO IS BOTH A QUALIFIED INSTITUTIONAL BUYER AND
A QUALIFIED PURCHASER AND NOT (OTHER THAN FOLLOWING ANY RAPID PAYMENT EVENT) A
COMPETITOR. THE ISSUERS ALSO HAVE THE RIGHT TO REFUSE TO HONOR A TRANSFER TO A
PERSON WHO IS NOT BOTH A QUALIFIED INSTITUTIONAL BUYER AND A QUALIFIED
PURCHASER.

IF THIS NOTE WAS ACQUIRED OUTSIDE THE UNITED STATES, AND THE HOLDER IS
DETERMINED NOT TO HAVE BEEN A QUALIFIED PURCHASER AND NOT A U.S. PERSON AT THE
TIME OF ACQUISITION OF THIS NOTE, THE ISSUERS HAVE THE RIGHT TO REQUIRE SUCH
HOLDER TO SELL THIS NOTE TO A PURCHASER WHO IS A QUALIFIED PURCHASER AND NOT A
U.S. PERSON NOR (OTHER THAN FOLLOWING ANY RAPID PAYMENT EVENT) A COMPETITOR. THE
ISSUERS ALSO HAVE THE RIGHT TO REFUSE TO HONOR A TRANSFER TO A PERSON WHO IS NOT
A QUALIFIED PURCHASER AND NOT A U.S. PERSON OR WHO IS (OTHER THAN FOLLOWING ANY
RAPID PAYMENT EVENT) A COMPETITOR.

 

A-6-2



--------------------------------------------------------------------------------

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE HEREINAFTER
REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY
(“DTC”), A NEW YORK CORPORATION, 570 WASHINGTON BLVD., JERSEY CITY, NEW
JERSEY 07310, OR A NOMINEE THEREOF. THIS NOTE MAY NOT BE EXCHANGED IN WHOLE OR
IN PART FOR A SECURITY REGISTERED, AND NO TRANSFER OF THIS NOTE IN WHOLE OR IN
PART MAY BE REGISTERED, IN THE NAME OF ANY PERSON OTHER THAN DTC OR A NOMINEE
THEREOF, EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE. UNLESS
THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF DTC TO THE ISSUERS OR
THE NOTE REGISTRAR, AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO.
OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC,
AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY
AN AUTHORIZED REPRESENTATIVE OF DTC, ANY TRANSFER, PLEDGE OR OTHER USE HEREOF
FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL BECAUSE THE REGISTERED
OWNER, CEDE & CO., HAS AN INTEREST HEREIN.

 

A-6-3



--------------------------------------------------------------------------------

THE PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE
AMOUNT SHOWN ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN
ITS CURRENT PRINCIPAL AMOUNT BY INQUIRY OF THE TRUSTEE.

FORM OF PERMANENT REGULATION S GLOBAL SERIES 2018-1 CLASS A-2 NOTE

 

No. U-

    

up to $[                        ]

CUSIP Number: [                    ]

ISIN Number: [                    ]

SPRINT SPECTRUM CO LLC

SPRINT SPECTRUM CO II LLC

SPRINT SPECTRUM CO III LLC

March 21, 2018

SERIES 2018-1 5.152% SENIOR SECURED NOTES, CLASS A-2

SPRINT SPECTRUM CO LLC (the “Master Issuer”), SPRINT SPECTRUM CO II LLC
(“Co-Issuer II”) and SPRINT SPECTRUM CO III LLC (“Co-Issuer III” and, together
with the Master Issuer and Co-Issuer II, the “Issuers”), each a limited
liability company formed under the laws of the State of Delaware, for value
received, hereby jointly and severally promise to pay to CEDE & CO. or
registered assigns, up to the principal sum of [___________] DOLLARS
($[___________]) or such other amount as reflected in the Schedule of Exchanges
attached hereto as provided below and in the Indenture referred to herein.
Payments of principal shall be payable in the amounts and at the times set forth
in the Indenture described herein; provided, however, that the entire unpaid
principal amount of this Note shall be due on the Quarterly Payment Date
occurring in September 2029 (the “Series 2018-1 Legal Final Maturity Date”). The
Issuers will pay interest on this Permanent Regulation S Global Series 2018-1
Class A-2 Note (this “Note”) at the Series 2018-1 Class A-2 Note Rate for each
Interest Accrual Period in accordance with the terms of the Indenture. Such
interest will be payable in arrears on each Quarterly Payment Date, which will
be on the 20th day (or, if such 20th day is not a Business Day, the next
succeeding Business Day) of each March, June, September and December, commencing
June 20, 2018 (each, a “Quarterly Payment Date”). Such interest will accrue for
each Quarterly Payment Date with respect to (i) initially, the period commencing
on, and including, the Series 2018-1 Closing Date and ending on, but excluding,
the Quarterly Payment Date in June 2018 and (ii) thereafter, the period
commencing on, and including, the last day of the immediately prior Interest
Accrual Period and ending on, but excluding, the immediately following Quarterly
Payment Date (each, an “Interest Accrual Period”). Interest with respect to the
Notes (and interest on any defaulted payments of interest or principal) will be
computed on the basis of a 360-day year consisting of twelve 30-day months.

The principal of and interest on this Note are payable in such coin or currency
of the United States of America as at the time of payment is legal tender for
payment of public and private debts. All payments made by the Issuers with
respect to this Note shall be applied as provided in the Indenture.

This Note is subject to mandatory and optional prepayment as set forth in the
Indenture.

 

A-6-4



--------------------------------------------------------------------------------

Interests in this Note are exchangeable or transferable in whole or in part for
interests in a Rule 144A Global Note; provided that such transfer or exchange
complies with the applicable provisions of the Indenture relating to the
transfer or exchange of the Notes. Interests in this Note in certain
circumstances may also be exchangeable or transferable in whole but not in part
for duly executed and issued registered Definitive Notes; provided that such
transfer or exchange complies with Section 2.8 and Section 2.13 of the Base
Indenture and Section 4.1(c) of the Series 2018-1 Supplement.

Reference is made to the further provisions of this Note set forth on the
reverse hereof, which shall have the same effect as though fully set forth on
the face of this Note. Although a summary of certain provisions of the Indenture
is set forth below and on the reverse hereof and made a part hereof, this Note
does not purport to summarize the Indenture and reference is made to the
Indenture for information with respect to the interests, rights, benefits,
obligations, proceeds and duties evidenced hereby and the rights, duties and
obligations of the Issuers and the Trustee. To the extent not defined herein,
the capitalized terms used herein have the meanings ascribed to them in the
Indenture.

Subject to the next following paragraph, the Issuers hereby certify and declare
that all acts, conditions and things required to be done and performed and to
have happened prior to the creation of this Note and to constitute it as the
valid joint and several obligation of the Issuers enforceable in accordance with
its terms, have been done and performed and have happened in due compliance with
all applicable laws and in accordance with the terms of the Indenture.

Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Note shall not be entitled to
any benefit under the Indenture referred to on the reverse hereof, or be valid
or obligatory for any purpose.

If and to the extent that any provision of this Note limits, qualifies or
conflicts with a provision of the Indenture, such provision of the Indenture
shall control.

[Remainder of page intentionally left blank]

 

A-6-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuers have caused this instrument to be signed by
their Authorized Officers as of the day and year first written above.

 

SPRINT SPECTRUM CO LLC, as

Master Issuer

By:

 

 

 

 Name:

 

 Title:

SPRINT SPECTRUM CO II LLC, as

Co-Issuer II

By:

 

 

 

 Name:

 

 Title:

SPRINT SPECTRUM CO III LLC, as

Co-Issuer III

By:

 

 

 

 Name:

 

 Title:

 

A-6-6



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes of the Series 2018-1 Class A-2 Notes issued under the
within mentioned Indenture.

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, not in its individual capacity but solely
as Trustee

By:                                                                          

 

    Authorized Signatory

 

A-6-7



--------------------------------------------------------------------------------

[REVERSE OF NOTE]

This Note is one of a duly authorized issue of Series 2018-1 Class A-2 Notes of
the Issuers designated as their Series 2018-1 5.152% Senior Secured Notes,
Class A-2 (herein called the “Series 2018-1 Class A-2 Notes”), all issued under
(i) the Base Indenture, dated as of October 27, 2016 (such Base Indenture, as
amended by the first supplemental indenture, dated as of March 12, 2018 (the
“First Supplemental Indenture”) and as further amended, supplemented or
modified, is herein called the “Base Indenture”), by and among the Issuers and
Deutsche Bank Trust Company Americas, as trustee (the “Trustee”, which term
includes any successor Trustee under the Base Indenture) and as securities
intermediary, and (ii) a Series 2018-1 Supplement to the Base Indenture, dated
as of March 21, 2018 (the “Series 2018-1 Supplement”), by and among the Issuers
and Deutsche Bank Trust Company Americas, as Trustee and Securities
Intermediary. The Base Indenture and the Series 2018-1 Supplement are referred
to herein as the “Indenture”. The Series 2018-1 Class A-2 Notes are subject to
all terms of the Indenture. All terms used in this Note that are defined in the
Indenture, as supplemented, modified or amended, shall have the meanings
assigned to them in or pursuant to the Indenture, as so supplemented, modified
or amended.

The Series 2018-1 Class A-2 Notes are and will be senior secured joint and
several obligations of the Issuers and will be secured by the Collateral pledged
as security therefor as provided in the Indenture.

The Notes will be issued in minimum denominations of $200,000 and integral
multiples of $1,000 in excess thereof (the “Authorized Minimum Denomination”).

As provided for in the Indenture, the Series 2018-1 Class A-2 Notes may be
prepaid, in whole or in part, at the option of the Issuers. In addition, the
Series 2018-1 Class A-2 Notes are subject to mandatory prepayment as provided
for in the Indenture. In certain circumstances, the Issuers will be obligated to
pay the Class A Make-Whole Prepayment Premium in connection with a mandatory or
optional prepayment of the Series 2018-1 Class A-2 Notes as described in the
Indenture. As described above, the entire unpaid principal amount of this Note
shall be due and payable on the Series 2018-1 Legal Final Maturity Date. All
payments of principal of the Series 2018-1 Class A-2 Notes will be made pro rata
to the holders of Series 2018-1 Class A-2 Notes entitled thereto.

Principal of and interest on this Note, which is payable on a Quarterly Payment
Date or on any date on which payments are permitted to be made as provided for
in the Indenture shall be paid to the Person in whose name this Note (or one or
more predecessor Notes) is registered at the close of business on the applicable
Record Date or Prepayment Record Date, as the case may be.

Interest will each accrue on the Series 2018-1 Class A-2 Notes at the rates set
forth in the Indenture. The interest will be computed on the basis set forth in
the Indenture. The amount of interest payable on the Series 2018-1 Class A-2
Notes on each Quarterly Payment Date will be calculated as set forth in the
Indenture.

Payments of principal and interest on this Note are subordinated to the payment
of certain other amounts in accordance with the Priority of Payments.

If an Event of Default shall occur and be continuing, this Note may become or be
declared due and payable in the manner and with the effect provided in the
Indenture.

Amounts payable in respect of this Note shall be made by wire transfer of
immediately available funds to the account designated by DTC or its nominee.

 

A-6-8



--------------------------------------------------------------------------------

As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register upon
surrender of this Note for registration of transfer at the office or agency
designated by the Issuers pursuant to the Indenture, duly endorsed by, or
accompanied by a written instrument of transfer in form satisfactory to the
Issuers and the Registrar duly executed by, the holder of Series 2018-1
Class A-2 Notes hereof or his or her attorney duly authorized in writing, with
such signature guaranteed by an “eligible guarantor institution” meeting the
requirements of the Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Registrar in
addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended, and accompanied by such other
documents as the Trustee may require and as may be required by the Series 2018-1
Supplement, and thereupon one or more new Series 2018-1 Class A-2 Notes of
authorized denominations in the same aggregate principal amount will be issued
to the designated transferee or transferees. No service charge will be charged
for any registration of transfer or exchange of this Note, but the transferor
may be required to pay a sum sufficient to cover any tax or other governmental
charge that may be imposed in connection with any such registration of transfer
or exchange.

Each holder of Series 2018-1 Class A-2 Notes, by acceptance of a Series 2018-1
Class A-2 Note, covenants and agrees by accepting the benefits of the Indenture
that prior to the date that is one year (or, if longer, the applicable
preference period then in effect) and one day after the payment in full of the
latest maturing note issued under the Indenture, such holder of Series 2018-1
Class A-2 Notes will not institute against, or join with any other Person in
instituting against, any Securitization Entity any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other proceedings, under
any federal or state bankruptcy or similar law.

It is the intent of the Issuers and each holder of Series 2018-1 Class A-2 Notes
that, for United States federal, state, local and foreign income and franchise
tax purposes only, the Series 2018-1 Class A-2 Notes will evidence indebtedness
of the Issuers (or, if an Issuer is treated as an entity disregarded as separate
from its owner for United States federal income tax purposes, such owner)
secured by the Collateral. Each holder of Series 2018-1 Class A-2 Notes, by the
acceptance of this Note, agrees to treat this Note (or beneficial interests
herein) for purposes of United States federal, state, local and foreign income
or franchise taxes and any other tax imposed on or measured by income, as
indebtedness of the Issuers (or, if an Issuer is treated as an entity
disregarded as separate from its owner for United States federal income tax
purposes, such owner).

The Indenture permits certain amendments to be made thereto without the consent
of the Control Party, the Controlling Class Representative or any holder of
Series 2018-1 Class A-2 Notes, provided that certain conditions precedent are
satisfied. The Indenture also permits, with certain exceptions as therein
provided, the amendment thereof and the modification of the rights and
obligations of the Issuers and the rights of the holders of Series 2018-1
Class A-2 Notes under the Indenture at any time by the Issuers with the consent
of the Control Party (acting at the direction of the Controlling
Class Representative) and without the consent of any holders of Series 2018-1
Class A-2 Notes. The Indenture also contains provisions permitting the Control
Party (acting at the direction of the Controlling Class Representative) to waive
compliance by the Issuers with certain provisions of the Indenture and certain
past defaults under the Indenture and their consequences without the consent of
any holders of Series 2018-1 Class A-2 Notes. Any such consent or waiver of this
Note (or any one or more predecessor Notes) shall be conclusive and binding upon
such holders of Series 2018-1 Class A-2 Notes and upon all future holders of
Series 2018-1 Class A-2 Notes of this Note and of any Note issued upon the
registration of transfer hereof or in exchange hereof or in lieu hereof whether
or not notation of such consent or waiver is made upon this Note.

 

A-6-9



--------------------------------------------------------------------------------

Each holder of this Note (or any interest herein) shall be deemed to represent
and warrant that either (i) it is neither a Plan (including, without limitation,
an entity whose underlying assets include “plan assets” by reason of a Plan’s
investment in the entity or otherwise), nor a governmental, church, non-U.S. or
other plan which is subject to any federal, state, local or non-U.S. law that is
similar to the provisions of Section 406 of ERISA or Section 4975 of the Code or
(ii) the holder’s acquisition, holding and disposition of this Note (or any
interest herein) will not constitute or result in a non-exempt prohibited
transaction under Section 406 of ERISA or Section 4975 of the Code (or, in the
case of a governmental, church, non-U.S. or other plan, a non-exempt violation
under any similar law). In addition, each holder that is a Plan, by acceptance
of this Note, will be deemed to have represented and warranted that a fiduciary
acting on its behalf is causing it to purchase this Note and that such
fiduciary: (A) is a bank, an insurance carrier, a registered investment adviser,
a registered broker-dealer or an independent fiduciary with at least $50 million
of assets under management or control as specified in 29 CFR
Section 2510.3-21(c)(1)(i) (excluding an IRA owner if the holder is an IRA); (B)
is independent (for purposes of 29 CFR Section 2510.3-21(c)(1)) of the Issuers,
each Initial Purchaser and their respective affiliates (the “Transaction
Parties”); (C) is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies,
including the holder’s transactions with the Transaction Parties hereunder;
(D) has been advised that none of the Transaction Parties has undertaken or will
undertake to provide impartial investment advice, or has given or will give
advice in a fiduciary capacity, in connection with the holder’s transactions
with the Transaction Parties contemplated hereby; (E) is a “fiduciary” under
Section 3(21)(A) of ERISA or Section 4975(e)(3) of the Code, or both, as
applicable, with respect to, and is responsible for exercising independent
judgment in evaluating, the holder’s transactions with the Transaction Parties
contemplated hereby; and (F) understands and acknowledges the existence and
nature of the underwriting discounts, commissions and fees, and any other
related fees, compensation arrangements or financial interests, described in
this offering memorandum; and understands, acknowledges and agrees that no such
fee or other compensation is a fee or other compensation for the provision of
investment advice, and that none of the Transaction Parties, nor any of their
respective directors, officers, members, partners, employees, principals or
agents has received or will receive a fee or other compensation from the holder
or such fiduciary for the provision of investment advice (rather than other
services) in connection with the holder’s transactions with the Transaction
Parties contemplated hereby.

The term “Issuers” as used in this Note includes any successor to any Issuer
under the Indenture.

The Series 2018-1 Class A-2 Notes are issuable only in registered form in
denominations as provided in the Indenture, subject to certain limitations set
forth therein.

This Note and the Indenture shall be governed by, and construed and interpreted
in accordance with, the laws of the State of New York.

Notwithstanding any provision of the Indenture or of this Note, the right of any
Noteholder to bring suit for the enforcement of any payment on or after such
respective due dates, is absolute and unconditional and shall not be impaired or
affected without the consent of the Noteholder.

 

A-6-10



--------------------------------------------------------------------------------

ASSIGNMENT

Social Security or taxpayer I.D. or other identifying number of assignee:
                                    

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto

 

 

(name and address of assignee)

the within Note and all rights thereunder, and hereby irrevocably constitutes
and appoints                                     , attorney, to transfer said
Note on the books kept for registration thereof, with full power of substitution
in the premises.

Dated:                                              

 

By:

 

                                                                  6

 

 Signature Guaranteed:

 

                                                                 

 

 

 

6 

NOTE: The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Note, without
alteration, enlargement or any change whatsoever.

 

A-6-11



--------------------------------------------------------------------------------

SCHEDULE OF EXCHANGES IN PERMANENT REGULATION S

GLOBAL SERIES 2018-1 CLASS A-2 NOTE

The initial principal balance of this Permanent Regulation S Global
Series 2018-1 Class A-2 Note is $[________________]. The following exchanges of
an interest in this Permanent Regulation S Global Series 2018-1 Class A-2 Note
for an interest in a corresponding Rule 144A Global Series 2018-1 Class A-2 Note
or a Temporary Regulation S Global Series 2018-1 Class A-2 Note have been made:

 

Date

 

Amount of Increase (or

Decrease) in the Principal Amount of this Temporary Regulation S Global Note

 

Remaining Principal

Amount of this Temporary Regulation S Global Note following the Increase or
Decrease

 

Signature of Authorized

Officer of Trustee or

Registrar

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-6-12



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF TRANSFER CERTIFICATE FOR TRANSFERS

OF INTERESTS IN RULE 144A GLOBAL NOTES TO

INTERESTS IN TEMPORARY REGULATION S GLOBAL NOTES

Deutsche Bank Trust Company Americas Trust and Agency Services,

as Trustee

60 Wall Street, 16th Floor, Mail Stop NYC60-1625

New York, NY 10005

Attention: GTB-Trust and Agency Services—Lou Bodi—Deal ID SPRT 18

 

Re:

Sprint Spectrum Co LLC, Sprint Spectrum Co II LLC and Sprint Spectrum Co III LLC
$[2,100,000,000 Series 2018-1 4.738% Senior Secured Notes,
Class A-1][1,837,500,000 Series 2018-1 5.152% Senior Secured Notes, Class A-2]
(the “Notes”)

Reference is hereby made to (i) the Base Indenture, dated as of October 27, 2016
(as amended by the first supplemental indenture, dated as of March 12, 2018 (the
“First Supplemental Indenture”) and as further amended, supplemented or modified
from time to time, the “Base Indenture”), by and among Sprint Spectrum Co LLC
(the “Master Issuer”), Sprint Spectrum Co II LLC (“Co-Issuer II”) and Sprint
Spectrum Co III LLC (“Co-Issuer III” and, together with the Master Issuer and
Co-Issuer II, the “Issuers”), as issuers, and Deutsche Bank Trust Company
Americas, as trustee (the “Trustee”) and as securities intermediary (the
“Securities Intermediary”), and (ii) the Series 2018-1 Supplement to the Base
Indenture, dated as of March 21, 2018, (the “Supplement” and, together with the
Base Indenture, the “Indenture”), by and among the Issuers and Deutsche Bank
Trust Company Americas, as Trustee and Securities Intermediary. Capitalized
terms used but not defined herein shall have the meanings assigned to them
pursuant to the Indenture.

This certificate relates to U.S. $[                        ] aggregate principal
amount of Notes, which are held in the form of an interest in a Rule 144A Global
Note with DTC (CUSIP (CINS) No. [                        ]) in the name of
[                        ] [name of transferor] (the “Transferor”), who wishes
to effect the transfer of such Notes in exchange for an equivalent beneficial
interest in a Temporary Regulation S Global Note in the name of
[                        ] [name of transferee] (the “Transferee”).

In connection with such request, and in respect of such Notes, the Transferee
does hereby certify that such Notes are being transferred (i) in accordance with
the transfer restrictions set forth in the Indenture and the Offering Memorandum
dated March 14, 2018, relating to the Notes, (ii) pursuant to an exemption from
registration under the Securities Act of 1933, as amended (the “1933 Act”), and
in accordance with any applicable securities laws of any state of the United
States or any other jurisdiction and (iii) to a Person (other than following any
Rapid Payment Event) who is not a Competitor.

In addition, the Transferee hereby represents, warrants and covenants for the
benefit of the Issuers, the Registrar and the Trustee that:

1. the Transferee is a Qualified Purchaser within the meaning of
Section 2(a)(51) of the 1940 Act;

2. the offer of the Notes was not made to a Person in the United States;

 

B-1-1



--------------------------------------------------------------------------------

3. at the time the buy order was originated, the Transferee was outside the
United States;

4. no directed selling efforts have been made in contravention of the
requirements of Rule 903(a) or 904(a) of Regulation S, as applicable;

5. the transaction is not part of a plan or scheme to evade the registration
requirements of the 1933 Act, and the Transferee is aware that the sale to it is
being made in reliance on an exemption from the registration requirements of
the 1933 Act provided by Regulation S and in reliance on Section 3(c)(7) of
the 1940 Act;

6. the Transferee is not a U.S. person (as defined in Regulation S);

7. if the sale is made during a restricted period and the provisions of
Rule 903(b)(2) or (3) or Rule 904(b)(1) of Regulation S are applicable thereto,
the Transferee confirms that such sale has been made in accordance with the
applicable provisions of Rule 903(b)(2) or (3) or Rule 904(b)(1), as the case
may be;

8. the Transferee is acquiring the Notes for its own account or the account of
another person, who is a Qualified Purchaser and is not a U.S. Person, with
respect to which it exercises sole investment discretion;

9. the Transferee is not purchasing such Series 2018-1 Class A Notes with a view
to the resale, distribution or other disposition thereof in the United States or
to a U.S. Person;

10. the Transferee is not a broker-dealer of the type described in
paragraph (a)(1)(ii) of Rule 144A that owns and invests on a discretionary basis
less than $25,000,000 in securities of unaffiliated issuers;

11. the Transferee is not formed for the purpose of investing in the Notes,
except where each beneficial owner is a Qualified Purchaser and not a
U.S. Person;

12. the Transferee will, and each account for which it is purchasing will, hold
and transfer at least the minimum denomination of Notes;

13. the Transferee understands that the Manager, the Issuers and Back-Up Manager
may receive a list of participants holding positions in the Notes from one or
more book-entry depositories;

14. the Transferee understands that the Manager, the Issuers and Back-Up Manager
may receive (i) a list of Note Owners that have requested access to the
Trustee’s password-protected website or that have voluntarily registered as a
Note Owner with the Trustee and (ii) copies of Noteholder confirmations of
representations and warranties executed to obtain access to the Trustee’s
password-protected website;

15. the Transferee will provide to each person to whom it transfers Notes
notices of any restrictions on transfer of such Notes;

16. the Transferee is not a participant-directed employee plan, such as a 401(k)
plan, or any other type of plan referred to in paragraph (a)(1)(i)(D) or
(a)(1)(i)(E) of Rule 144A, or a trust fund referred to in paragraph (a)(1)(i)(F)
of Rule 144A that holds the assets of such a plan;

 

B-1-2



--------------------------------------------------------------------------------

17. if the Transferee is a Section 3(c)(1) or Section 3(c)(7) investment
company, or a Section 7(d) foreign investment company relying on Section 3(c)(1)
or Section 3(c)(7) of the 1940 Act with respect to its U.S. holders, and was
formed on or before April 30,1996, it has received the necessary consent from
its beneficial owners as required by the 1940 Act;

18. it is not (other than following any Rapid Payment Event) a Competitor;

19. either (i) it is neither a Plan (including, without limitation, an entity
whose underlying assets include “plan assets” by reason of a Plan’s investment
in the entity or otherwise), nor a governmental, church, non-U.S. or other plan
which is subject to any federal, state, local or non-U.S. law that is similar to
the provisions of Section 406 of ERISA or Section 4975 of the Code or (ii) the
Transferee’s acquisition, holding and disposition of the Note (or any interest
therein) will not constitute or result in a non-exempt prohibited transaction
under Section 406 of ERISA or Section 4975 of the Code (or, in the case of a
governmental, church, non-U.S. or other plan, a non-exempt violation under any
similar law). In addition, each Transferee that is a Plan, by acceptance of the
Note, will be deemed to have represented and warranted that a fiduciary acting
on its behalf is causing it to purchase the Note and that such fiduciary: (A) is
a bank, an insurance carrier, a registered investment adviser, a registered
broker-dealer or an independent fiduciary with at least $50 million of assets
under management or control as specified in 29 CFR Section 2510.3-21(c)(1)(i)
(excluding an IRA owner if the Transferee is an IRA); (B) is independent (for
purposes of 29 CFR Section 2510.3-21(c)(1)) of the Issuers, each Initial
Purchaser and their respective affiliates (the “Transaction Parties”); (C) is
capable of evaluating investment risks independently, both in general and with
regard to particular transactions and investment strategies, including the
Transferee’s transactions with the Transaction Parties hereunder; (D) has been
advised that none of the Transaction Parties has undertaken or will undertake to
provide impartial investment advice, or has given or will give advice in a
fiduciary capacity, in connection with the Transferee’s transactions with the
Transaction Parties contemplated hereby; (E) is a “fiduciary” under
Section 3(21)(A) of ERISA or Section 4975(e)(3) of the Code, or both, as
applicable, with respect to, and is responsible for exercising independent
judgment in evaluating, the Transferee’s transactions with the Transaction
Parties contemplated hereby; and (F) understands and acknowledges the existence
and nature of the underwriting discounts, commissions and fees, and any other
related fees, compensation arrangements or financial interests, described in
this offering memorandum; and understands, acknowledges and agrees that no such
fee or other compensation is a fee or other compensation for the provision of
investment advice, and that none of the Transaction Parties, nor any of their
respective directors, officers, members, partners, employees, principals or
agents has received or will receive a fee or other compensation from the
Transferee or such fiduciary for the provision of investment advice (rather than
other services) in connection with the Transferee’s transactions with the
Transaction Parties contemplated hereby; and

20. it is:

_____ (check if applicable) a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended (the
“Code”) and a properly completed and signed Internal Revenue Service
(“IRS”) Form W-9 (or applicable successor form) is attached hereto; or

_____ (check if applicable) not a “United States person” within the meaning of
Section 7701(a)(30) of the Code and a properly completed and signed IRS Form W-8
(or applicable successor form) is attached hereto.

The representations made pursuant to clause 7 above shall be deemed to be made
on each day from the date the Transferee acquires any interest in any Note
through and including the date on which such Transferee disposes of its interest
in the applicable Note. The Transferee agrees to provide

 

B-1-3



--------------------------------------------------------------------------------

prompt written notice to the Issuers, the Registrar and the Trustee of any
change of the status of the Transferee that would cause it to breach the
representations made in clause 7 above. The Transferee further agrees to
indemnify and hold harmless the Issuers, the Trustee, the Registrar and the
initial purchasers and their respective affiliates from any cost, damage or loss
incurred by them as a result of the inaccuracy or breach of the foregoing
representations, warranties and agreements in this clause and clause 7 above.
Any purported transfer of the Notes (or interest therein) that does not comply
with the requirements of this clause and clause 7 above shall be null and void
ab initio.

The Transferee understands that the Issuers, the Trustee, the Registrar and
their respective counsel will rely upon the accuracy and truth of the foregoing
representations, and are irrevocably authorized to produce this certificate or a
copy thereof to any interested party in any administrative or legal proceeding
or official inquiry with respect to the matters covered hereby, and the
Transferee hereby consents to such reliance and authorization.

 

  

[Name of Transferee]

 

  

By:

 

                                                                 

    

Name:

    

Title:

Dated:                                                      ,                 

    

Taxpayer Identification Number:

    

Address for Notices:

Wire Instructions for Payments:

    

 Bank:                                                            

    

 Address:                                                       

    

 Bank ABA #:                                               

    

Tel:                                         

 Account No.:                                                

    

Fax:                                         

 FAO:                                                            

    

Attn.:                                       

 Attention:                                                     

    

Registered Name (if Nominee):

 

cc:        Sprint Spectrum Co LLC

             Sprint Spectrum Co II LLC

             Sprint Spectrum Co III LLC

             c/o Sprint Corporation

             6200 Sprint Parkway

             Overland Park, Kansas 66251

             Attention:   VP   Corporate   Planning   and

             Treasury

        Facsimile:   913-523-9862

  

 

 

B-1-4



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF TRANSFER CERTIFICATE FOR TRANSFERS

OF INTERESTS IN RULE 144A GLOBAL NOTES TO

INTERESTS IN PERMANENT REGULATION S GLOBAL NOTES

Deutsche Bank Trust Company Americas Trust and Agency Services,

as Trustee

60 Wall Street, 16th Floor, Mail Stop NYC60-1625

New York, NY 10005

Attention: GTB-Trust and Agency Services—Lou Bodi—Deal ID SPRT 18

 

Re:

Sprint Spectrum Co LLC, Sprint Spectrum Co II LLC and Sprint Spectrum Co III LLC
$[2,100,000,000 Series 2018-1 4.738% Senior Secured Notes,
Class A-1][1,837,500,000 Series 2018-1 5.152% Senior Secured Notes, Class A-2]
(the “Notes”)

Reference is hereby made to (i) the Base Indenture, dated as of October 27, 2016
(as amended by the first supplemental indenture, dated as of March 12, 2018 (the
“First Supplemental Indenture”) and as further amended, supplemented or modified
from time to time, the “Base Indenture”), between Sprint Spectrum Co LLC (the
“Master Issuer”), Sprint Spectrum Co II LLC (“Co-Issuer II”) and Sprint Spectrum
Co III LLC (“Co-Issuer III” and, together with the Master Issuer and Co-Issuer
II, the “Issuers”) as issuers, and Deutsche Bank Trust Company Americas, as
trustee (the “Trustee”) and as Securities Intermediary, and (ii) the
Series 2018-1 Supplement to the Base Indenture, dated as of March 21, 2018 (the
“Supplement” and, together with the Base Indenture, the “Indenture”), among the
Issuers, the Trustee and Deutsche Bank Trust Company Americas, as Securities
Intermediary. Capitalized terms used but not defined herein shall have the
meanings assigned to them pursuant to the Indenture.

This certificate relates to U.S. $[                                ] aggregate
principal amount of Notes, which are held in the form of an interest in a
Rule 144A Global Note with DTC (CUSIP (CINS) No.
[                                ]) in the name of
[                                ] [name of transferor] (the “Transferor”), who
wishes to effect the transfer of such Notes in exchange for an equivalent
beneficial interest in an Permanent Regulation S Global Note in the name of
[                                ] [name of transferee] (the “Transferee”).

In connection with such request, and in respect of such Notes, the Transferee
does hereby certify that such Notes are being transferred (i) in accordance with
the transfer restrictions set forth in the Indenture and the Offering Memorandum
dated March 14, 2018, relating to the Notes, (ii) pursuant to an exemption from
registration under the Securities Act of 1933, as amended (the “1933 Act”), and
in accordance with any applicable securities laws of any state of the United
States or any other jurisdiction and (iii) to a Person (other than following any
Rapid Payment Event) who is not a Competitor.

In addition, the Transferee hereby represents, warrants and covenants for the
benefit of the Issuers, the Registrar and the Trustee that:

1. the Transferee is a Qualified Purchaser within the meaning of
Section 2(a)(51) of the 1940 Act;

2. the offer of the Notes was not made to a Person in the United States;

 

B-2-1



--------------------------------------------------------------------------------

3. at the time the buy order was originated, the Transferee was outside the
United States;

4. no directed selling efforts have been made in contravention of the
requirements of Rule 903(a) or 904(a) of Regulation S, as applicable;

5. the transaction is not part of a plan or scheme to evade the registration
requirements of the 1933 Act, and the Transferee is aware that the sale to it is
being made in reliance on an exemption from the registration requirements of
the 1933 Act provided by Regulation S and in reliance on Section 3(c)(7) of
the 1940 Act;

6. the Transferee is not a U.S. person (as defined in Regulation S);

7. the Transferee is acquiring the Notes for its own account or the account of
another person, who is a Qualified Purchaser and is not a U.S. Person, with
respect to which it exercises sole investment discretion;

8. the Transferee is not purchasing such Series 2018-1 Class A Notes with a view
to the resale, distribution or other disposition thereof in the United States or
to a U.S. Person;

9. the Transferee is not a broker-dealer of the type described in
paragraph (a)(1)(ii) of Rule 144A that owns and invests on a discretionary basis
less than $25,000,000 in securities of unaffiliated issuers;

10. the Transferee is not formed for the purpose of investing in the Notes,
except where each beneficial owner is a Qualified Purchaser and neither a
U.S. Person;

11. the Transferee will, and each account for which it is purchasing will, hold
and transfer at least the minimum denomination of Notes;

12. the Transferee understands that the Manager, the Issuers and Back-Up Manager
may receive a list of participants holding positions in the Notes from one or
more book-entry depositories;

13. the Transferee understands that the Manager, the Issuers and Back-Up Manager
may receive (i) a list of Note Owners that have requested access to the
Trustee’s password-protected website or that have voluntarily registered as a
Note Owner with the Trustee and (ii) copies of Noteholder confirmations of
representations and warranties executed to obtain access to the Trustee’s
password-protected website;

14. the Transferee will provide to each person to whom it transfers Notes
notices of any restrictions on transfer of such Notes;

15. the Transferee is not a participant-directed employee plan, such as a 401(k)
plan, or any other type of plan referred to in paragraph (a)(1)(i)(D) or
(a)(1)(i)(E) of Rule 144A, or a trust fund referred to in paragraph (a)(1)(i)(F)
of Rule 144A that holds the assets of such a plan;

16. if the Transferee is a Section 3(c)(1) or Section 3(c)(7) investment
company, or a Section 7(d) foreign investment company relying on Section 3(c)(1)
or Section 3(c)(7) of the 1940 Act with respect to its U.S. holders, and was
formed on or before April 30, 1996, it has received the necessary consent from
its beneficial owners as required by the 1940 Act;

 

B-2-2



--------------------------------------------------------------------------------

17. it is not (other than following any Rapid Payment Event) a Competitor;

18. either (i) it is neither a Plan (including, without limitation, an entity
whose underlying assets include “plan assets” by reason of a Plan’s investment
in the entity or otherwise), nor a governmental, church, non-U.S. or other plan
which is subject to any federal, state, local or non-U.S. law that is similar to
the provisions of Section 406 of ERISA or Section 4975 of the Code or (ii) the
Transferee’s acquisition, holding and disposition of the Note (or any interest
therein) will not constitute or result in a non-exempt prohibited transaction
under Section 406 of ERISA or Section 4975 of the Code (or, in the case of a
governmental, church, non-U.S. or other plan, a non-exempt violation under any
similar law). In addition, each Transferee that is a Plan, by acceptance of the
Note, will be deemed to have represented and warranted that a fiduciary acting
on its behalf is causing it to purchase the Note and that such fiduciary: (A) is
a bank, an insurance carrier, a registered investment adviser, a registered
broker-dealer or an independent fiduciary with at least $50 million of assets
under management or control as specified in 29 CFR Section 2510.3-21(c)(1)(i)
(excluding an IRA owner if the Transferee is an IRA); (B) is independent (for
purposes of 29 CFR Section 2510.3-21(c)(1)) of the Issuers, each Initial
Purchaser and their respective affiliates (the “Transaction Parties”); (C) is
capable of evaluating investment risks independently, both in general and with
regard to particular transactions and investment strategies, including the
Transferee’s transactions with the Transaction Parties hereunder; (D) has been
advised that none of the Transaction Parties has undertaken or will undertake to
provide impartial investment advice, or has given or will give advice in a
fiduciary capacity, in connection with the Transferee’s transactions with the
Transaction Parties contemplated hereby; (E) is a “fiduciary” under
Section 3(21)(A) of ERISA or Section 4975(e)(3) of the Code, or both, as
applicable, with respect to, and is responsible for exercising independent
judgment in evaluating, the Transferee’s transactions with the Transaction
Parties contemplated hereby; and (F) understands and acknowledges the existence
and nature of the underwriting discounts, commissions and fees, and any other
related fees, compensation arrangements or financial interests, described in
this offering memorandum; and understands, acknowledges and agrees that no such
fee or other compensation is a fee or other compensation for the provision of
investment advice, and that none of the Transaction Parties, nor any of their
respective directors, officers, members, partners, employees, principals or
agents has received or will receive a fee or other compensation from the
Transferee or such fiduciary for the provision of investment advice (rather than
other services) in connection with the Transferee’s transactions with the
Transaction Parties contemplated hereby; and

19. it is:

                 (check if applicable) a “United States person” within the
meaning of Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended
(the “Code”) and a properly completed and signed Internal Revenue Service
(“IRS”) Form W-9 (or applicable successor form) is attached hereto; or

                 (check if applicable) not a “United States person” within the
meaning of Section 7701(a)(30) of the Code and a properly completed and signed
IRS Form W-8 (or applicable successor form) is attached hereto.

The Transferee understands that the Issuers, the Trustee, the Registrar and
their respective counsel will rely upon the accuracy and truth of the foregoing
representations, and are irrevocably authorized to produce this certificate or a
copy thereof to any interested party in any administrative or legal proceeding
or official inquiry with respect to the matters covered hereby, and the
Transferee hereby consents to such reliance and authorization.

[Name of Transferee]

 

B-2-3



--------------------------------------------------------------------------------

By:

 

                                                                          

   

 Name:

   

 Title:

 

Dated:                                         ,             

 

Taxpayer Identification Number:

Wire Instructions for Payments:

Bank:                                                   

Address:                                              

Bank ABA #:                                     

Account No.:                                      

FAO:                                                   

Attention:                                            

 

Registered Name (if Nominee):

 

cc:   Sprint Spectrum Co LLC

Sprint Spectrum Co II LLC

Sprint Spectrum Co III LLC

c/o Sprint Corporation

6200 Sprint Parkway

Overland Park, Kansas 66251

Attention: VP Corporate Planning and

Treasury

Facsimile: 913-523-9862

  

Address for Notices:

 

 

Tel:                                                     

Fax:                                                    

Attn.:                                             

 

B-2-4



--------------------------------------------------------------------------------

EXHIBIT B-3

FORM OF TRANSFER CERTIFICATE FOR TRANSFERS

OF INTERESTS IN TEMPORARY REGULATION S GLOBAL NOTES OR

PERMANENT REGULATION S GLOBAL NOTES TO PERSONS TAKING DELIVERY IN

THE FORM OF AN INTEREST IN A RULE 144A GLOBAL NOTE

Deutsche Bank Trust Company Americas Trust and Agency Services,

as Trustee

60 Wall Street, 16th Floor, Mail Stop NYC60-1625

New York, NY 10005

Attention: GTB-Trust and Agency Services—Lou Bodi—Deal ID SPRT 18

 

Re:

Sprint Spectrum Co LLC, Sprint Spectrum Co II LLC and Sprint Spectrum Co III LLC
$[2,100,000,000 Series 2018-1 4.738% Senior Secured Notes,
Class A-1][1,837,500,000 Series 2018-1 5.152% Senior Secured Notes, Class A-2]
(the “Notes”)

Reference is hereby made to (i) the Base Indenture, dated as of October 27, 2016
(as amended by the first supplemental indenture, dated as of March 12, 2018 (the
“First Supplemental Indenture”) and as further amended, supplemented or modified
from time to time, the “Base Indenture”), between Sprint Spectrum Co LLC (the
“Master Issuer”), Sprint Spectrum Co II LLC (“Co-Issuer II”) and Sprint Spectrum
Co III LLC (“Co-Issuer III” and, together with the Master Issuer and Co-Issuer
II, the “Issuers”) as issuers, and Deutsche Bank Trust Company Americas, as
trustee (the “Trustee”) and as securities intermediary, and (ii) the
Series 2018-1 Supplement to the Base Indenture, dated as of March 21, 2018 (the
“Supplement” and, together with the Base Indenture, the “Indenture”), among the
Issuers, the Trustee and Deutsche Bank Trust Company Americas, as Securities
Intermediary. Capitalized terms used but not defined herein shall have the
meanings assigned to them pursuant to the Indenture.

This certificate relates to U.S. $[                ] aggregate principal amount
of Notes which are held in the form of [an interest in a Temporary Regulation S
Global Note with DTC] [an interest in an Permanent Regulation S Global Note with
DTC] (CUSIP (CINS) No. [                ]) in the name of [                ]
[name of transferor] (the “Transferor”), who wishes to effect the transfer of
such Notes in exchange for an equivalent beneficial interest in a Rule 144A
Global Note in the name of [                ] [name of transferee] (the
“Transferee”).

In connection with such request, and in respect of such Notes, the Transferee
does hereby certify that such Notes are being transferred in accordance with
(i) the applicable transfer restrictions set forth in the Indenture and the
Offering Memorandum dated March 14, 2018, relating to the Notes and
(ii) Rule 144A under the Securities Act of 1933, as amended, (the “1933 Act”)
and any applicable securities laws of any state of the United States or any
other jurisdiction, and (iii) to a Person (other than following any Rapid
Payment Event) who is not a Competitor, and that the Transferee is purchasing
the Notes for its own account or one or more accounts with respect to which the
Transferee exercises sole investment discretion, and the Transferee and any such
account represent, warrant and agree as follows:

1. It is (a) a Qualified Institutional Buyer and a Qualified Purchaser,
(b) aware that the sale to it is being made in reliance on Rule 144A and in
reliance on Section 3(c)(7) of the 1940 Act and (c) acquiring such Notes for its
own account or for the account of another person who is a Qualified
Institutional Buyer and a Qualified Purchaser with respect to which it exercises
sole investment discretion.

 

B-3-1



--------------------------------------------------------------------------------

2. It is not a broker-dealer of the type described in paragraph (a)(1)(ii) of
Rule 144A that owns and invests on a discretionary basis less than $25,000,000
in securities of unaffiliated issuers.

3. It is not formed for the purpose of investing in the Notes, except where each
beneficial owner is a Qualified Institutional Buyer and a Qualified Purchaser
(for Notes acquired in the United States) or a Qualified Purchaser and not a
U.S. person (as defined in Regulation S) (for Notes acquired outside the United
States).

4. It will, and each account for which it is purchasing will, hold and transfer
at least the minimum denomination of Notes.

5. It understands that the Manager, the Issuers and Back-Up Manager may receive
a list of participants holding positions in the Notes from one or more
book-entry depositories.

6. It understands that the Manager, the Issuers and Back-Up Manager may receive
(i) a list of Note Owners that have requested access to the Trustee’s
password-protected website or that have voluntarily registered as a Note Owner
with the Trustee and (ii) copies of Noteholder confirmations of representations
and warranties executed to obtain access to the Trustee’s password-protected
website.

7. It will provide to each person to whom it transfers Notes notices of any
restrictions on transfer of such Notes.

8. It is not a participant-directed employee plan, such as a 401(k) plan, or any
other type of plan referred to in paragraph (a)(1)(i)(D) or (a)(1)(i)(E) of
Rule 144A, or a trust fund referred to in paragraph (a)(1)(i)(F) of Rule 144A
that holds the assets of such a plan.

9. If it is a Section 3(c)(1) or Section 3(c)(7) investment company, or a
Section 7(d) foreign investment company relying on Section 3(c)(1) or
Section 3(c)(7) of the 1940 Act with respect to its U.S. holders, and was formed
on or before April 30, 1996, it has received the necessary consent from its
beneficial owners as required by the 1940 Act.

10. It is not (other than following any Rapid Payment Event) a Competitor.

The Transferee hereby certifies that it is:

             (check if applicable) a “United States person” within the meaning
of Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended (the
“Code”) and a properly completed and signed Internal Revenue Service
(“IRS”) Form W-9 (or applicable form) is attached hereto; or

             (check if applicable) not a “United States person” within the
meaning of Section 7701(a)(30) of the Code and a properly signed IRS Form W-8
(or applicable successor form) is attached hereto.

The Transferee represents and warrants that either (i) it is neither a Plan
(including, without limitation, an entity whose underlying assets include “plan
assets” by reason of a Plan’s investment in the entity or otherwise), nor a
governmental, church, non-U.S. or other plan which is subject to any federal,
state, local or non-U.S. law that is similar to the provisions of Section 406 of
ERISA or Section 4975 of the Code or (ii) the Transferee’s acquisition, holding
and disposition of the Note (or any interest therein) will not constitute or
result in a non-exempt prohibited transaction under Section 406 of ERISA or
Section 4975 of the Code (or, in the case of a governmental, church, non-

 

B-3-2



--------------------------------------------------------------------------------

U.S. or other plan, a non-exempt violation under any similar law). In addition,
each Transferee that is a Plan, by acceptance of the Note, will be deemed to
have represented and warranted that a fiduciary acting on its behalf is causing
it to purchase the Note and that such fiduciary: (A) is a bank, an insurance
carrier, a registered investment adviser, a registered broker-dealer or an
independent fiduciary with at least $50 million of assets under management or
control as specified in 29 CFR Section 2510.3-21(c)(1)(i) (excluding an IRA
owner if the Transferee is an IRA); (B) is independent (for purposes of 29 CFR
Section 2510.3-21(c)(1)) of the Issuers, each Initial Purchaser and their
respective affiliates (the “Transaction Parties”); (C) is capable of evaluating
investment risks independently, both in general and with regard to particular
transactions and investment strategies, including the Transferee’s transactions
with the Transaction Parties hereunder; (D) has been advised that none of the
Transaction Parties has undertaken or will undertake to provide impartial
investment advice, or has given or will give advice in a fiduciary capacity, in
connection with the Transferee’s transactions with the Transaction Parties
contemplated hereby; (E) is a “fiduciary” under Section 3(21)(A) of ERISA or
Section 4975(e)(3) of the Code, or both, as applicable, with respect to, and is
responsible for exercising independent judgment in evaluating, the Transferee’s
transactions with the Transaction Parties contemplated hereby; and
(F) understands and acknowledges the existence and nature of the underwriting
discounts, commissions and fees, and any other related fees, compensation
arrangements or financial interests, described in this offering memorandum; and
understands, acknowledges and agrees that no such fee or other compensation is a
fee or other compensation for the provision of investment advice, and that none
of the Transaction Parties, nor any of their respective directors, officers,
members, partners, employees, principals or agents has received or will receive
a fee or other compensation from the Transferee or such fiduciary for the
provision of investment advice (rather than other services) in connection with
the Transferee’s transactions with the Transaction Parties contemplated hereby.

The representations made pursuant to the preceding paragraphs shall be deemed to
be made on each day from the date the Transferee acquires any interest in any
Note through and including the date on which such Transferee disposes of its
interest in the applicable Note. The Transferee agrees to provide prompt written
notice to the Issuers, the Registrar and the Trustee of any change of the status
of the Transferee that would cause it to breach the representations made in the
preceding paragraph. The Transferee further agrees to indemnify and hold
harmless the Issuers, the Registrar, the Trustee and the initial purchasers and
their respective affiliates from any cost, damage or loss incurred by them as a
result of the inaccuracy or breach of the foregoing representations, warranties
and agreements. Any purported transfer of the applicable Notes (or interests
therein) that does not comply with the requirements of this paragraph and the
preceding paragraph shall be null and void ab initio.

The Transferee understands that the Issuers, the Trustee, the Registrar and
their respective counsel will rely upon the accuracy and truth of the foregoing
representations, and are irrevocably authorized to produce this certificate or a
copy hereof to any interested party in any administrative or legal proceedings
or official inquiry with respect to any matter covered hereby, and the
Transferee hereby consents and agrees to such reliance and authorization.

 

[Name of Transferee]

By:

 

 

 

 Name:

 

 Title:

Dated:                                         ,                 

 

B-3-3



--------------------------------------------------------------------------------

Taxpayer Identification Number:

Wire Instructions for Payments:

Bank:                                                   

Address:                                              

Bank ABA #:                                     

Account No.:                                      

FAO:                                                   

Attention:                                            

 

Registered Name (if Nominee):

 

cc:   Sprint Spectrum Co LLC

Sprint Spectrum Co II LLC

Sprint Spectrum Co III LLC

c/o Sprint Corporation

6200 Sprint Parkway

Overland Park, Kansas 66251

Attention: VP Corporate Planning and

Treasury

Facsimile: 913-523-9862

  

Address for Notices:

 

 

Tel:                                                    

Fax:                                                   

Attn.:                                                 

 

B-3-4



--------------------------------------------------------------------------------

EXHIBIT C

[CLEARING AGENCY]

IMPORTANT

B#:

 

[number]

DATE:

 

[date]

TO:

 

ALL PARTICIPANTS

FROM:

 

[name], [title], Underwriting Department

ATTENTION:

 

[Managing Partner/Officer; Cashier, Operations, Data Processing and Underwriting
Managers]

SUBJECT:

 

Section 3(c)(7) restrictions for SPRINT SPECTRUM CO LLC (the “Master Issuer”),
SPRINT SPECTRUM CO II (“Co-Issuer II”) and SPRINT SPECTRUM CO III (“Co-Issuer
III”, and together with the Master Issuer and Co-Issuer II, the “Issuers”)
[Series 2018-1 4.738% Senior Secured Notes, Class A-1]/[Series 2018-1 5.152%
Senior Secured Notes, Class A-2]

 

(A)

   [CUSIP Numbers] [ISIN]:   

[CUSIP Numbers for Series 2018-1 [___]% Senior Secured Notes,

[Class A-1][Class A-2]— 144A, Reg.S]

 

[ISIN for Series 2018-1 [___]% Senior Secured Notes, [Class A-1]

[Class A-2]— 144A, Reg.S]

 

(B)

  

Security Description:

  

SPRINT SPECTRUM CO LLC (the “Master Issuer”), SPRINT

SPECTRUM CO II LLC (“Co-Issuer II”) and SPRINT SPECTRUM

CO III LLC (“Co-Issuer III” and, together with the Master Issuer and

Co-Issuer II, the “Issuers”) Series 2018-1
[___]% Senior Secured Notes, [Class A-1][Class A-2]

(C)

  

Offer Amount:

  

$[___,___,___]

 

(D)

   Global Syndication Coordinator:    Goldman Sachs & Co. LLC

(E)

  

Paying Agent:

  

[name of paying agent]

 

(F)

  

Closing Date:

   [_____], 2018   

Special Instructions:

  

See Attached Important Instructions from the Issuers.

  

[ISSUERS LETTERHEAD]

  

[Series 2018-1 4.738% Senior Secured Notes, Class A-1]/[Series 2018-1 5.152%
Senior Secured Notes, Class A-2]

  

[CUSIP No. of Security][ISIN of Security]

 

C-1



--------------------------------------------------------------------------------

The Issuers and initial purchasers are putting participants on notice that they
are required to follow these purchase and transfer restrictions with regard to
the above-referenced security.

In order to qualify for the exemption provided by Section 3(c)(7) under the
Investment Company Act of 1940, as amended (the “1940 Act”), and the exemption
provided by Rule 144A under the Securities Act of 1933, as amended (the “1933
Act”), or Regulation S of the 1933 Act, as applicable, offers, sales and resales
of the [Series 2018-1 4.738% Senior Secured Notes, Class A-1]/[Series 2018-1
5.152% Senior Secured Notes, Class A-2] (the “Securities”) may only be made in
minimum denominations of $200,000 and integral multiples of $1,000 in excess
thereof (the “Authorized Minimum Denomination”) (x) within the United States to
“qualified institutional buyers” (“QIBs”) within the meaning of Rule 144A that
are also “qualified purchasers” (“QPs”) within the meaning of
Section 2(a)(51)(A) of the 1940 Act and Rule 2a51-1 promulgated thereunder and
(y) outside of the United States to QPs that are not U.S. persons (as defined in
Regulation S). Each purchaser of Securities (1) represents to and agrees with
the Issuers and the initial purchasers that (i)(a) with respect to Notes that
were purchased in the United States, the purchaser is not (other than following
any Rapid Payment Event) a Competitor and is a QIB who is a QP (a “QIB/QP”) and
(b) with respect to Notes that were purchased outside the United States, the
purchaser is not (other than following any Rapid Payment Event) a Competitor and
is a QP who is not a U.S. person (as defined in Regulation S); (ii) the
purchaser is not a broker-dealer who owns and invests on a discretionary basis
less than $25,000,000 in securities of unaffiliated issuers; (iii) the purchaser
is not a participant-directed employee plan, such as a 401(k) plan; (iv) the
QIB/QP is acting for its own account, or the account of another QIB/QP; (v) the
purchaser is not formed for the purpose of investing in the Issuers; (vi) the
purchaser, and each account for which it is purchasing, will hold and transfer
at least the minimum denomination of Securities; (vii) the purchaser understands
that the Issuers may receive a list of participants holding positions in its
securities from one or more book-entry depositaries; (viii) the purchaser will
provide notice of the transfer restrictions to any subsequent transferees; and
(ix) is not (other than following any Rapid Payment Event) a Competitor and
(2) acknowledges that the Issuers have not been registered under the 1940 Act
and the Securities have not been registered under the 1933 Act and represents to
and agrees with the Issuers and the initial purchasers that, for so long as
securities are outstanding, it will not offer, resell, pledge or otherwise
transfer the Securities except to a QIB that is also a QP in a transaction
meeting the requirements of Rule 144A or to a Qualified Purchaser that is not a
U.S. Person in a transaction meeting the requirements of Regulation S. Each
purchaser further understands that the Securities will bear a legend with
respect to such transfer restrictions. See “Transfer Restrictions” in the
Offering Memorandum.

The charter, bylaws, organizational documents or securities issuance documents
of the Issuers provide that the Issuers will have the right to (i) require any
holder of Securities who is determined to be (other than following any Rapid
Payment Event) a Competitor or not to be both a QIB and a QP not a U.S. Person
in a transaction meeting the requirements of Regulation S to sell the Securities
to a Person who is not (other than following any Rapid Payment Event) a
Competitor who is a QIB that is also a QP or not a U.S. Person in a transaction
meeting the requirements of Regulation S or (ii) redeem any Securities held by
such a holder on specified terms. In addition, the Issuers have the right to
refuse to register or otherwise honor a transfer of Securities to a proposed
transferee that is (other than following any Rapid Payment Event) a Competitor
or not both a QIB and a QP.

The restrictions on transfer required by the Issuers (outlined above) will be
reflected [under the notation “3c7” in DTC’s User Manuals and DTC’s Reference
Directory] [Annex 3(c)(7) of Euroclear’s New Issues Acceptance Guide] [Chapter 7
(“Custody Business Operations — New Issues”), Section 7.3 (“General Procedure
for the admission and distribution of new issues of syndicated international
instruments”) in Clearstream Banking’s Directory].

Any questions or comments regarding this subject may be directed to [●].

 

C-2